 



Exhibit 10 (a)
ARROW ELECTRONICS
SAVINGS PLAN
As Amended and Restated Through January 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
ARTICLE I
  DEFINITIONS     2  
1.1
  Accounts     2  
1.2
  Affiliate     2  
1.3
  Applicable Plan Year     2  
1.4
  Appropriate Form     3  
1.5
  Beneficiary     3  
1.6
  Board of Directors     3  
1.7
  Code     3  
1.8
  Catch-up Contributions     3  
1.9
  Committee     3  
1.10
  Common Stock     3  
1.11
  Company     3  
1.12
  Company Representative     3  
1.13
  Compensation     3  
1.14
  Contribution Agreement     4  
1.15
  Disability     4  
1.16
  Effective Date     4  
1.17
  Elective Account     4  
1.18
  Elective Contributions     4  
1.19
  Elective Deferral Limit     4  
1.20
  Eligible Employee     5  
1.21
  Employer     5  
1.22
  Entry Date     5  
1.23
  ERISA     5  
1.24
  ESOP Contributions     5  
1.25
  Fund or Trust Fund     5  
1.26
  Highly Compensated Employee     5  
1.27
  Hour of Service     6  
1.28
  Investment Adjustments     8  
1.29
  Investment Fund     8  
1.30
  Loan Account     8  
1.31
  Loan Fund     8  
1.32
  Matching Account     8  
1.33
  Matching Contributions     8  
1.34
  Member     8  
1.35
  Normal Retirement Date     8  
1.36
  One-Year Break in Service     8  
1.37
  Plan     8  
1.38
  Plan Year     9  
1.39
  Prior Plan Account     9  
1.40
  Rollover Account     9  
1.41
  Rollover Contribution     9  
1.42
  Section 401(k) Member     9  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
1.43
  Termination of Employment     9  
1.44
  Total Earnings     9  
1.45
  Trust Agreement     9  
1.46
  Trustee     10  
1.47
  Valuation Date     10  
1.48
  Vested Percentage     10  
1.49
  Year of Service     10  
1.50
  Meaning of “Spouse”     10  
 
           
ARTICLE II
  MEMBERSHIP     11  
2.1
  In General     11  
2.2
  Service with Affiliates     11  
2.3
  Contribution Agreement Required for Elective Contributions     12  
2.4
  Transfers     12  
2.5
  Transfers Between Employers     12  
2.6
  Reemployment     13  
2.7
  Service with Predecessors or Affiliates, or as an Ineligible Employee     13  
 
           
ARTICLE III
  CONTRIBUTIONS     14  
3.1
  Elective Contributions     14  
3.2
  Matching Contributions     16  
3.3
  Section 401(k) Limit on Elective Contributions     16  
3.4
  Section 401(m) Limit on Matching Contributions     18  
3.5
  Special Rules     20  
3.6
  Rollovers     21  
3.7
  Maximum Limit on Allocation     22  
3.8
  Form and Time of Payment     22  
3.9
  Contributions May Not Exceed Amount Deductible     22  
3.10
  Contributions Conditioned on Deductibility and Plan Qualification     22  
3.11
  Expenses     22  
3.12
  No Employee Contributions     22  
3.13
  Profits Not Required     23  
3.14
  Contributions for Military Service     23  
 
           
ARTICLE IV
  VESTING     24  
4.1
  Elective Account and Prior Plan Account     24  
4.2
  Matching Account     24  
4.3
  Forfeitures     25  
4.4
  Irrevocable Forfeitures     25  
4.5
  Application of Forfeitures     25  
 
           
ARTICLE V
  ACCOUNTS AND DESIGNATION OF INVESTMENT FUNDS     26  
5.1
  Investment of Account Balances     26  
5.2
  Designation of Investment Funds for Future Contributions     26  
5.3
  Designation of Investment Funds for Existing Account Balances     26  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
5.4
  Valuation of Investment Funds     26  
5.5
  Correction of Error     27  
5.6
  Allocation Shall Not Vest Title     27  
5.7
  Statement of Accounts     27  
5.8
  Daily Valuation     27  
 
           
ARTICLE VI
  LIMITATION ON MAXIMUM CONTRIBUTIONS AND BENEFITS UNDER ALL PLANS     28  
6.1
  Definitions     28  
6.2
  Limitation on Annual Additions     28  
6.3
  Application     28  
6.4
  Limitation Year     29  
6.5
  Correlation with Higher ESOP Limit     29  
 
           
ARTICLE VII
  DISTRIBUTIONS, WITHDRAWALS AND LOANS     30  
7.1
  Distribution on Termination of Employment     30  
7.2
  Withdrawals during Employment     30  
7.3
  Loans during Employment     32  
7.4
  Loan Requirements     32  
7.5
  Loan Expenses     34  
7.6
  Funding     34  
7.7
  Repayment     35  
7.8
  Valuation     35  
7.9
  Allocation among Investment Funds     35  
7.10
  Disposition of Loan Upon Certain Events     35  
7.11
  Withdrawals from Plan While Loan is Outstanding     35  
7.12
  Compliance with Applicable Law     36  
7.13
  Default     36  
7.14
  Conversion of Loan to Hardship Distribution     36  
 
           
ARTICLE VIII
  PAYMENT OF BENEFITS     37  
8.1
  Payment of Benefits     37  
8.2
  Death Benefits     38  
8.3
  Non-Alienation of Benefits     38  
8.4
  Doubt as to Right to Payment     38  
8.5
  Incapacity     38  
8.6
  Time of Commencement of Benefits     39  
8.7
  Payments to Minors     39  
8.8
  Identity of Proper Payee     39  
8.9
  Inability to Locate Distributee     40  
8.10
  Estoppel of Members and Their Beneficiaries     40  
8.11
  Qualified Domestic Relations Orders     40  
8.12
  Benefits Payable Only from Fund     41  
8.13
  Prior Plan Distribution Forms     41  
8.14
  Restrictions on Distribution     41  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
8.15
  Direct Rollover of Eligible Rollover Distributions     42  
8.16
  Receipt of ESOP Beneficiary’s Account     43  
 
           
ARTICLE IX
  BENEFICIARY DESIGNATION     44  
9.1
  Designation of Beneficiary     44  
9.2
  Spouse as Presumptive Beneficiary     44  
9.3
  Change of Beneficiary     44  
9.4
  Failure to Designate     44  
9.5
  Effect of Marriage, Divorce or Annulment, or Legal Separation     44  
9.6
  Proof of Death, etc.     45  
9.7
  Discharge of Liability     45  
 
           
ARTICLE X
  ADMINISTRATION OF THE PLAN     46  
10.1
  Committee     46  
10.2
  Named Fiduciary     46  
10.3
  Powers and Discretion of the Named Fiduciary     46  
10.4
  Advisers     47  
10.5
  Service in Multiple Capacities     48  
10.6
  Limitation of Liability; Indemnity     48  
10.7
  Reliance on Information     48  
10.8
  Subcommittees, Counsel and Agents     48  
10.9
  Funding Policy     49  
10.10
  Proper Proof     49  
10.11
  Genuineness of Documents     49  
10.12
  Members May Direct Investments     49  
10.13
  Records and Reports     50  
10.14
  Recovery of Overpayments     50  
 
           
ARTICLE XI
  THE TRUST AGREEMENT     51  
11.1
  The Trust Agreement     51  
11.2
  No Diversion of Fund     51  
11.3
  Duties and Responsibilities of the Trustee     51  
 
           
ARTICLE XII
  AMENDMENT     52  
12.1
  Right of the Company to Amend the Plan     52  
12.2
  Plan Merger     52  
12.3
  Amendments Required by Law     52  
12.4
  Right to Terminate     52  
12.5
  Termination of Trust     52  
12.6
  Continuation of Trust     53  
12.7
  Discontinuance of Contributions     53  
 
           
ARTICLE XIII
  MISCELLANEOUS PROVISIONS     54  
13.1
  Plan Not a Contract of Employment     54  
13.2
  Merger     54  
13.3
  Claims Procedure     54  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page  
13.4
  Controlling Law     54  
13.5
  Separability     54  
13.6
  Captions     54  
13.7
  Usage     54  
 
           
ARTICLE XIV
  LEASED EMPLOYEES     55  
14.1
  Definitions     55  
14.2
  Treatment of Leased Employees     55  
14.3
  Exception for Employees Covered by Plans of Leasing Organization     55  
14.4
  Construction     55  
 
           
ARTICLE XV
  “TOP-HEAVY” PROVISIONS     56  
15.1
  Determination of “Top-Heavy” Status.     56  
15.2
  Provisions Applicable in “Top-Heavy” Plan Years     58  
 
           
ARTICLE XVI
  CATCH-UP CONTRIBUTIONS     60  
16.1
  General     60  
16.2
  Method of Contribution     60  
16.3
  Ineligibility for Matching Contributions     60  
16.4
  Limit on Catch-Up Contribution     60  
16.5
  Treatment of Catch-up Contributions     60  
16.6
  Qualification as Catch-up Contributions     60  
16.7
  Catch-up Contributions Disregarded for Certain Purposes     61  

v



--------------------------------------------------------------------------------



 



ARROW ELECTRONICS SAVINGS PLAN
INTRODUCTION
     The Arrow Electronics Savings Plan set forth herein (the “Plan”) was
initially adopted effective June 1, 1982 as Part III of the Arrow Electronics
ESOP and Capital Accumulation Plan, a stock bonus plan. A profit sharing plan
called the “Arrow Electronics Capital Accumulation Plan” (the “New Plan”) was
adopted effective January 1, 1984 and amended effective January 1, 1985 to
permit additional contributions pursuant to section 401(k) of the Code.
Membership in Part III of the Arrow Electronics ESOP and Capital Accumulation
Plan was closed after the Entry Date of July 1, 1983 and no contributions were
made to Part III for any Plan Year ending after December 31, 1983. Members of
the Plan who were eligible became members of the New Plan as of December 31,
1983. Other eligible individuals subsequently became members of the New Plan in
accordance with its terms.
     The Plan was amended and restated effective as of the close of business on
December 31, 1988 for the following purposes: (i) to establish the Plan as a
separate entity upon its deletion as Part III of the Arrow Electronics ESOP and
Capital Accumulation Plan (which was renamed the Arrow Electronics Stock
Ownership Plan) and to accept the transfer to the Plan of all assets and
liabilities relating to such Part III; (ii) to merge the New Plan into the Plan
and to make further changes deemed necessary or advisable in light of the
merger, including changing the name of the Plan to the Arrow Electronics Savings
Plan; and (iii) to make changes deemed necessary or advisable to comply with
changes in applicable law, effective as of such dates as required by law, and to
make other changes deemed desirable in order to effect the purposes of the Plan.
Provisions of this document having effective dates prior to December 31, 1988
govern Part III of the Arrow Electronics ESOP and Capital Accumulation Plan as
constituted prior thereto and the New Plan.
     The Plan was subsequently restated to incorporate further amendments
adopted through December 28, 1994 in order to make changes deemed necessary or
advisable to comply with changes in applicable law, effective as of such dates
as are required by law, and to make other changes deemed desirable in order to
effect the purposes of the Plan.
     The Plan was amended and restated on February 15, 2002 to include
amendments adopted since the preceding restatement and additional changes,
including those deemed necessary or advisable to comply with the provisions of
the Uruguay Round Agreements Act (also referred to as GATT), the Small Business
Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS
Restructuring and Reform Act of 1998, and the Community Renewal Tax Relief Act
of 2000, as well as other amendments determined by the Company to be appropriate
to further the purposes of the Plan, effective as the respective dates set forth
or as required by law, provided that clarifications of existing provisions were
effective as of the same dates as the provisions which they clarify. The
restated Plan also eliminated as “deadwood” provisions no longer necessary, such
as those relating to Class Year Accounts (which have all become fully vested and
no longer require separate accounting), and Basic Contributions (profit-sharing
contributions made under a predecessor plan) all of which are now included in
Members’ Matching Accounts. References herein to sections that have been
renumbered as a result of any of the foregoing changes shall, where the context
requires, include references to corresponding sections of the Plan as previously
in effect.

 



--------------------------------------------------------------------------------



 



     On March 17, 2003, the Plan was further restated to include amendments
adopted since the last restatement and additional changes, including those
deemed necessary or advisable to reflect the Economic Growth and Tax Relief
Reconciliation Act of 2001, or otherwise appropriate to further the purposes of
the Plan, and to eliminate provisions no longer applicable, effective as of
January 1, 2002 or as otherwise expressly provided or required by law, provided
that clarifications of existing provisions are effective as of the same dates as
the provisions which they clarify. The Plan was further amended by action of the
Committee on November 25, 2003 and September 21, 2004, and as set forth in
Amendment No. 1 executed on March 7, 2005. The Plan was thereafter separately
amended by action of the Committee to make the changes set forth in Article VII
hereof effective August 1, 2006, and in Sections 1.50 and 9.5 (and other
provisions of Article IX referring thereto), effective September 1, 2006.
     The Plan is now further amended and restated to make additional changes
deemed advisable, including changes to reflect the final regulations under
section 401(k) of the Code effective January 1, 2006 and expanded definitive
language to reflect final regulations under EGTRRA’s catch-up provisions, as
well as additional design changes. The Plan as so restated shall be effective
January 1, 2006 except as otherwise expressly provided, and reads as follows:
ARTICLE I
Definitions
     When used in this Plan, the following terms shall have the designated
meaning, unless a different meaning is clearly required by the context.
     1.1 Accounts. A Member’s Elective Account, Loan Account, Matching Account,
Prior Plan Account and Rollover Account, as applicable.
     1.2 Affiliate. Any of the following:
          1.2.1 Controlled Group Affiliate. Any trade or business (other than an
Employer), whether or not incorporated, which at the time of reference controls,
is controlled by, or is under common control with an Employer within the meaning
of section 414(b) or 414(c) of the Code (including any division of an Employer
not participating in the Plan) and, for purposes of Article VI, section 415(h)
of the Code (a “Controlled Group Affiliate”).
          1.2.2 Affiliated Service Groups, etc. Any (a) member of an affiliated
service group, within the meaning of section 414(m) of the Code, that includes
an Employer, or (b) organization aggregated with an Employer pursuant to section
414(o) of the Code, to the extent required by such sections or section 401(k) or
(m) of the Code.
     1.3 Applicable Plan Year. The current Plan Year.

- 2 -



--------------------------------------------------------------------------------



 



     1.4 Appropriate Form. The form or other method of communication prescribed
by the Committee for a particular purpose specified in the Plan, when filed or
otherwise effected at the time and in the manner prescribed by the Committee.
     1.5 Beneficiary. A person or persons entitled under Article IX to receive
any benefits payable upon or after the death of a Member.
     1.6 Board of Directors. The Board of Directors of the Company or any duly
authorized committee thereof (such as the Compensation Committee).
     1.7 Code. The Internal Revenue Code of 1986 as amended from time to time.
Reference to a specific provision of the Code shall include such provision, any
valid regulation or ruling promulgated thereunder and any comparable provision
of future law that amends, supplements or supersedes such provision.
     1.8 Catch-up Contributions. Elective Contributions designated and
qualifying as Catch-up Contributions pursuant to Article XVI, or “Excess
Contributions” recharacterized as Catch-up Contributions under Section 3.3.4 in
order to satisfy ADP nondiscrimination testing.
     1.9 Committee. Effective September 21, 2004, the Management Pension
Investment and Oversight Committee appointed to serve as named fiduciary of the
Plan pursuant to Article X, and prior thereto, the Administrator as defined in
the Plan as then in effect.
     1.10 Common Stock. The common stock of the Company having a par value of
one dollar ($1) per share, or any other common stock into which it may be
reclassified.
     1.11 Company. Arrow Electronics, Inc., a New York corporation, and any
company acquiring the business of Arrow Electronics, Inc. and which, within a
reasonable time thereafter, adopts this Plan as of the effective date of such
acquisition.
     1.12 Company Representative. The individuals serving from time to time as
members of the Committee, but acting as the representative of the Company in
exercising the rights of the Company as settlor and plan sponsor. Such
individuals shall not be deemed to be fiduciaries with respect to the Plan when
carrying out responsibilities assigned to the Company Representative under the
Plan, even though, where applicable, the same individuals may be fiduciaries
when carrying out their responsibilities as members of the Committee.
     1.13 Compensation. Gross cash compensation paid by an Employer to an
Eligible Employee while he is a Member, determined before giving effect to any
Contribution Agreement under this Plan (or any other cash or deferred
arrangement described in section 401(k) of the Code) or to any similar reduction
agreement pursuant to any cafeteria plan (within the meaning of section 125 of
the Code) or, effective January 1, 2001, for purposes of receiving qualified
transportation fringe benefits (as described in section 132(f)(4) of the Code).
Compensation shall not include any payments made pursuant to stock appreciation
rights or otherwise pursuant to any plan for the grant of stock options, stock,
or other stock rights, expense reimbursements (such as but not limited to
relocation and tuition expense reimbursements and nontaxable car allowances), or
salary continuation or other amounts paid under arrangements entered into on or
after December 1, 2006 or under prior arrangements if paid after March 31,

- 3 -



--------------------------------------------------------------------------------



 



2007 that are effectively in the nature of severance pay, but shall include
taxable car allowances. Compensation taken into account for any Member for any
Plan Year beginning on or after January 1, 2002, shall not exceed two hundred
thousand dollars ($200,000) (as adjusted from time to time for increases in the
cost of living in accordance with section 401(a)(17) of the Code) (the
“Compensation Limit”). If the period for determining Compensation is a short
plan year (i.e., shorter than 12 months), the annual Compensation limit is an
amount equal to the otherwise applicable annual Compensation limit multiplied by
a fraction, the numerator of which is the number of months in the short plan
year and the denominator of which is 12.
     1.14 Contribution Agreement. An agreement by a Section 401(k) Member (set
forth on the Appropriate Form) to reduce his Compensation otherwise payable in
cash in order to share in Elective Contributions under the Plan, as provided in
Section 3.1.
     1.15 Disability. A physical or mental condition which would, upon proper
application, entitle the Member to disability benefits under the Social Security
Act.
     1.16 Effective Date. January 1, 1974.
     1.17 Elective Account. A separate Account maintained for each Member which
reflects his share of the Fund attributable to Elective Contributions plus such
other amounts as may be transferred to such Account after December 31, 1988
under the terms of the Arrow Electronics Stock Ownership Plan, together with
applicable Investment Adjustments.
     1.18 Elective Contributions. Contributions by an Employer for a Section
401(k) Member as provided in Section 3.1, based on the amount by which such
Section 401(k) Member elects to reduce his Compensation otherwise payable in
cash (which contributions may not exceed the Elective Deferral Limit).
     1.19 Elective Deferral Limit. The amount set forth below, reduced by the
amount of “elective deferrals” (as defined in section 402(g)(3) of the Code, but
excluding catch-up contributions as defined in section 414(v) of the Code) made
by a Member during his taxable year (which is presumed to be the calendar year)
under any other plans or agreements maintained by an Employer or by a Controlled
Group Affiliate (and, in the sole discretion of the Committee, any plans or
agreements maintained by any other employer, if reported to the Committee at
such time and in such manner as the Committee shall prescribe).

          Calendar Year   Amount
2002
  $ 11,000  
2003
  $ 12,000  
2004
  $ 13,000  
2005
  $ 14,000  
Years subsequent to 2006
  $15,000, as adjusted in accordance with section 402(g)(4) of the Code

The reduction in the Elective Deferral Limit previously imposed for a Member who
received a hardship withdrawal in the prior year shall not apply for the
calendar year 2002 or thereafter.

- 4 -



--------------------------------------------------------------------------------



 



     1.20 Eligible Employee. Any person employed by the Company or any other
Employer, subject to such terms and conditions as may apply to such Employer
pursuant to Section 1.21 and subject also to the following:
          1.20.1 An employee who is employed primarily to render services within
the jurisdiction of a union and whose compensation, hours of work, or conditions
of employment are determined by collective bargaining with such union shall not
be an Eligible Employee unless the applicable collective bargaining agreement
expressly provides that such employee shall be eligible to participate in this
Plan, in which event, however, he shall be entitled to participate in this Plan
only to the extent and on the terms and conditions specified in such collective
bargaining agreement.
          1.20.2 The board of directors of an Employer may, in its discretion,
determine that individuals employed in a specified division, subdivision, plant,
location or job classification of such Employer shall not be Eligible Employees,
provided that any such determination shall not discriminate in favor of Highly
Compensated Employees so as to prevent the Plan from qualifying under section
401(a) of the Code.
          1.20.3 An individual who performs services for an Employer under an
agreement or arrangement (which may be written, oral, and/or evidenced by the
Employer’s payroll practice) with such individual or with another organization
that provides the services of such individual to the Employer, pursuant to which
such individual is treated as an independent contractor or is otherwise treated
as an employee of an entity other than the Employer, shall not be an Eligible
Employee, irrespective of whether such individual is treated as an employee of
the Employer under common-law employment principles or pursuant to the
provisions of section 4.4(m), 414(n) or 414(o) of the Code.
     1.21 Employer. The Company and any subsidiary of the Company which has
adopted the Plan with the approval of the Company, subject to such terms and
conditions as may be imposed by the Company upon the participation in the Plan
of such adopting Employer.
     1.22 Entry Date. Effective September 1, 1995, the first day of each
January, April, July, and October, and effective March 1, 2004, the first day of
each calendar month.
     1.23 ERISA. The Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a specific provision of ERISA shall include such
provision, any valid regulation or ruling promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.
     1.24 ESOP Contributions. Contributions made by an Employer to the Arrow
Electronics Stock Ownership Plan (or, prior to January 1, 1989, to Part I or
Part II of the Arrow Electronics ESOP and Capital Accumulation Plan or to the
Arrow Electronics ESOP).
     1.25 Fund or Trust Fund. The trust fund held under the Trust Agreement
pursuant to Section 11.1.
     1.26 Highly Compensated Employee. A “highly compensated employee” as
defined in section 414(q) of the Code and applicable regulations. Effective
January 1, 1997,

- 5 -



--------------------------------------------------------------------------------



 



“Highly Compensated Employee” means an employee who received Total Earnings
during the prior Plan Year in excess of $80,000 (as adjusted pursuant to section
414(q) of the Code) or who was a five percent (5%) owner (as described in
Section 15.1.2(c)) at any time during the current or prior Plan Year.
     1.27 Hour of Service. For all purposes of this Plan, “Hour of Service”
shall mean each hour includible under any of Sections 1.27.1 through 1.27.4,
applied without duplication, but subject to the provisions of Sections 1.27.5
through 1.27.8.
          1.27.1 Paid Working Time. Each hour for which an employee is paid, or
entitled to payment, for the performance of duties for an Employer;
          1.27.2 Paid Or Other Approved Absence. Each regularly scheduled
working hour during a period for which an employee is paid, or entitled to
payment, by an Employer on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including disability
or pregnancy), layoff, jury duty, military duty or leave of absence, or during
any other period of authorized leave if employee returns to employment with the
Employer on the expiration of such leave.
          1.27.3 Military Service. Each regularly scheduled working hour which
would constitute an Hour of Service under Section 1.27.1 or 1.27.2 but for the
employee’s absence for “qualified military service” (as defined in section
414(u) of the Code) (“Military Service”) during a period in which his
reemployment rights are protected by law, provided that such employee re-enters
the employ of an Employer within the period during which his reemployment rights
are protected by law; and
          1.27.4 Back Pay Awards. Each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by an Employer.
          1.27.5 Crediting Hour of Service. Hours of Service shall be credited
as follows:
               (a) Paid Working Time. Hours of Service described in
Section 1.27.1 shall be credited to the Plan Year in which the duties were
performed;
               (b) Paid Absence and Military Service. Hours of Service described
in Sections 1.27.2 and 1.27.3 shall be credited to the Plan Year in which occur
the regularly scheduled working hours with respect to which such Hours of
Service are determined, beginning with the first such hours;
               (c) Back Pay Awards. Hours of Service described in Section 1.27.4
shall be credited to the Plan Year or Plan Years to which the back pay award or
agreement pertains (rather than to the Plan Year in which the award, agreement
or payment is made).
          1.27.6 Limitations on Hours of Service for Paid Absences.
Notwithstanding any provision of this Plan, Hours of Service otherwise required
to be credited pursuant to Section 1.27.2 (relating to paid absences) or
Section 1.27.4 (relating to an award or

- 6 -



--------------------------------------------------------------------------------



 



agreement for back pay), to the extent the award or agreement described therein
is made with respect to a period described in Section 1.27.2, shall be subject
to the following limitations and rules:
                         (a) 501 Hour Limitation. No more than five hundred one
(501) of such Hours of Service are required to be credited on account of any
single continuous period during which an employee performs no duties (whether or
not such period occurs in a single Year);
                         (b) Payments Required by Law. An hour for which an
employee is directly or indirectly paid, or entitled to payment, on account of a
period during which no duties are performed is not required to be credited to
the employee if such payment is made or due under a plan maintained solely for
the purpose of complying with applicable workmen’s compensation, unemployment
compensation or disability insurance laws;
                         (c) Medical and Severance Payments Excluded. Hours of
Service are not required to be credited for a payment which solely reimburses an
employee for medical or medically related expenses incurred by an employee, or
constitutes a retirement, termination, or other severance pay or benefit; and
                         (d) Indirect Payments. A payment shall be deemed to be
made by or due from an Employer regardless of whether such payment is made by or
due from the Employer directly, or indirectly through, among others, a trust,
fund, or insurer, to which the Employer contributes or pays premiums.
     1.27.7 Determinations by Committee. The Committee shall have the power and
final authority:
                         (a) To determine the Hours of Service of any individual
for all purposes of the Plan, and to that end may, in his discretion, adopt such
rules, presumptions and procedures permitted by applicable law as it shall deem
appropriate or desirable;
                         (b) Without limiting the generality of the foregoing,
to provide that the regularly scheduled working hours to be credited under
Sections 1.27.2, 1.27.3 and 1.27.4 to an employee without a regular work
schedule shall be determined on the basis of a forty (40)-hour work week, or an
eight (8)-hour work day, or on any other reasonable basis which reflects the
average hours worked by the employee or by other employees in the same job
classification over a representative period of time, provided that the basis so
used is consistently applied with respect to all employees within the same job
classifications, reasonably defined.
     1.27.8 Monthly Equivalency. An employee who customarily works for an
Employer for twenty (20) or more hours per week throughout each Plan Year
(except for holidays and vacations) shall be credited with exactly one hundred
ninety (190) Hours of Service for each month with respect to which he completes
at least one (1) Hour of Service in accordance with the foregoing provisions of
this Section 1.27 (regardless of whether the number of Hours of Service actually
completed in such month exceeds one hundred ninety (190)), subject to
Section 1.27.6.

- 7 -



--------------------------------------------------------------------------------



 



     1.28 Investment Adjustments. The net realized and unrealized gains, losses,
income and expenses attributable to a Member’s, Elective, Matching, Prior Plan
or Rollover Account as a result of its investment in one or more Investment
Funds.
     1.29 Investment Fund. A portion of the Fund which is separately invested as
provided in Section 5.1, or the Loan Fund.
     1.30 Loan Account. An Account maintained pursuant to Section 7.6.2.
     1.31 Loan Fund. The Investment Fund maintained pursuant to Section 7.6.1.
     1.32 Matching Account. A separate Account maintained for each Member which
reflects his share of the Fund attributable to Matching Contributions and,
effective January 1, 2001, balances formerly credited to his Basic or Class Year
Accounts (within the meaning of those terms under the Plan previously in
effect), together with applicable Investment Adjustments.
     1.33 Matching Contributions. Contributions by an Employer for a Section
401(k) Member as provided in Section 3.2.
     1.34 Member. Every individual who on December 31, 1988 was a member of
Part III of the Arrow Electronics ESOP and Capital Accumulation Plan or of the
Arrow Electronics Capital Accumulation Plan, and every individual who shall have
become a Member of this Plan pursuant to Article II, and whose Membership shall
not have terminated.
     1.35 Normal Retirement Date. The sixty-fifth (65th) anniversary of a
Member’s date of birth.
     1.36 One-Year Break in Service. A Plan Year in which the individual has no
more than 500 Hours of Service. For purposes of determining whether a One-Year
Break in Service has occurred, an individual who is absent from work by reason
of a “maternity or paternity absence” shall receive credit for the Hours of
Service which would have been credited to such individual but for such absence,
or, in any case in which such Hours cannot be determined, eight Hours of Service
per day of such absence, but in no event more than 501 Hours of Service. Such
Hours of Service shall be credited (a) only in the Plan Year in which the
absence begins if necessary to prevent a One-Year Break in Service in that Plan
Year, or (b) in all other cases, in the following Plan Year. For purposes of
this Section 1.36, “maternity or paternity absence” means an absence from active
employment beginning on or after January 1, 1985 by reason of (a) the
individual’s pregnancy, (b) the birth of a child of the individual, (c) the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (d) for purposes of caring for any such child for a
period beginning immediately following such birth or placement. Nothing in this
Plan shall be construed to give an employee a right to a leave of absence for
any reason.
     1.37 Plan. The Arrow Electronics Savings Plan, which as currently in effect
is set forth herein.

- 8 -



--------------------------------------------------------------------------------



 



     1.38 Plan Year. The period of time commencing with the first day of January
and ending with the last day of December.
     1.39 Prior Plan Account. A separate Account maintained for each Member who
had a balance as of December 31, 1988 in any account under Part III of the Arrow
Electronics ESOP and Capital Accumulation Plan as then in effect, to which shall
be credited such balance together with applicable Investment Adjustments.
Effective November 29, 1994, Prior Plan Accounts are terminated and the balances
therein are transferred to the Members’ Rollover Accounts.
     1.40 Rollover Account. A separate Account maintained for an individual
attributable to his Rollover Contributions and balances formerly credited to his
Prior Plan Account, together with applicable Investment Adjustments.
     1.41 Rollover Contribution. An Eligible Employee’s rollover contribution
made pursuant to Section 3.6, including the amount of any transfer to this Plan
pursuant to the diversification and in-service withdrawal provision of the Arrow
Electronics Stock Ownership Plan.
     1.42 Section 401(k) Member. A Member who is an Eligible Employee.
     1.43 Termination of Employment. A Member’s employment shall be treated as
terminated on the date that he ceases to be employed by an Employer or
Affiliate, subject to Section 2.4.2.
     1.44 Total Earnings. Total compensation paid by an Employer or Affiliate to
an individual reportable on Form W-2, determined before giving effect to any
Contribution Agreement under this Plan (or any other cash or deferred
arrangement described in section 401(k) of the Code) or to any similar reduction
agreement pursuant to any cafeteria plan (within the meaning of section 125 of
the Code) or, effective January 1, 2001, for purposes of receiving qualified
transportation fringe benefits (as described in section 132(f)(4) of the Code).
Total Earnings shall exclude salary continuation or other amounts paid under
arrangements entered into on or after December 1, 2006, or under prior
arrangements if paid after March 31, 2007, that are effectively in the nature of
severance pay. For purposes of Sections 3.3.2 and 3.4.2, Total Earnings for any
Plan Year may, in the discretion of the Committee, and effective January 1,
2006, shall be limited to such compensation paid by an Employer or Affiliate to
an individual during the period that he is a Member for service as an Eligible
Employee. Total Earnings taken into account for any Member for any Plan Year
beginning on or after January 1, 2002, shall not exceed two hundred thousand
dollars ($200,000) (as adjusted from time to time for increases in the cost of
living in accordance with section 401(a)(17) of the Code). If the period for
determining Total Earnings is a short plan year (i.e., shorter than 12 months),
the annual Total Earnings limit is an amount equal to the otherwise applicable
annual Total Earnings limit multiplied by the fraction, the numerator of which
is the number of months in the short plan year, and the denominator of which is
12.
     1.45 Trust Agreement. The agreement by and between the Committee and the
Trustee under which this Plan is funded, as from time to time amended.

- 9 -



--------------------------------------------------------------------------------



 



     1.46 Trustee. The trustee or trustees from time to time designated under
the Trust Agreement.
     1.47 Valuation Date. A date as of which the Committee revalues and adjusts
Accounts in accordance with the daily valuation system described in Section 5.8;
provided, however, if any portion of an Account is invested in mutual funds for
which the mutual fund sponsor provides a separate accounting for each Member,
the Valuation Date for a transaction affecting such portion shall be the date as
of which the mutual fund sponsor processes such transaction.
     1.48 Vested Percentage. The percentage of a Member’s Account or Subaccount
which is nonforfeitable pursuant to Article IV.
     1.49 Year of Service. A Plan Year during which an employee has not less
than one thousand (1,000) Hours of Service, excluding any Plan Year prior to the
Plan Year in which the employee attained age 18. Notwithstanding the foregoing,
the term “Year of Service” shall not include any Plan Year not taken into
account for vesting purposes as of December 31, 1984 under the predecessor plans
then in effect as a result of the application of the break rules of those plans
as then in effect nor any other Plan Year which was succeeded by five
consecutive One-Year Breaks in Service (“Five-Year Break”), if the number of
such One-Year Breaks in Service was equal to or in excess of the individual’s
Years of Service prior to such Five-Year Break and the individual had no
nonforfeitable rights under any such plan at the time of the Five-Year Break.
     1.50 Meaning of “Spouse”. In order to ensure compliance with those
provisions of the Code that limit the term “spouse” to parties to a marriage of
individuals of opposite sex, as required by the Federal Defense of Marriage Act,
1 U.S.C.§ 7, the term “spouse” as used in this Plan shall be limited to an
individual of opposite sex from the Member, effective September 1, 2006.
However, nothing in this Section 1.50 shall limit the ability of any Member to
designate a spouse of the same sex as a Beneficiary in accordance with the same
rules that permit designation of a non-spouse Beneficiary.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE II
Membership
     2.1 In General. Effective September 1, 1995, an Eligible Employee who has
not previously become a Member shall become a Member on the Entry Date
coincident with or next following the later of his twenty-first (21st) birthday
or the ninetieth (90th) day following his Date of Hire, if he is a “Regular
Employee”, defined as an employee who is scheduled to customarily work for an
Employer for twenty (20) or more hours per week throughout each year (except for
holidays and vacations). An Eligible Employee who is not a “Regular Employee”
shall become a Member on the Entry Date coincident with or next following the
later of (a) his completion of a 12-consecutive month period starting on his
Date of Hire, or on any January 1 thereafter, in which he has 1,000 Hours of
Service, or (b) his twenty-first (21st) birthday. For purposes of this
Section 2.1, the term “Date of Hire” means the date on which an employee first
performs an Hour of Service described in Section 1.27.1. An employee who starts
work on the first business day of a calendar quarter shall become a Member no
later than if he started work on the first day of the quarter.
          2.1.1 Regular Employees. Effective September 1, 1995, an Eligible
Employee who has not previously become a Member shall become a Member on the
Entry Date coincident with or next following the later of his twenty-first
(21st) birthday or the ninetieth (90th) day following his Date of Hire, if he is
a “Regular Employee”, defined as an employee who is scheduled to customarily
work for an Employer for twenty (20) or more hours per week throughout each year
(except for holidays and vacations). Effective March 1, 2004, an Eligible
Employee who is a “Regular Employee” and who has not previously become a Member
shall become a Member on the first day of the calendar month coincident with or
next following the completion of one full calendar month beginning on or after
his Date of Hire, or if later, the first day of the calendar month in which he
has first attained age twenty-one (21).
          2.1.2 Part-Time Employees. An Eligible Employee who is not a “Regular
Employee” shall become a Member on the Entry Date coincident with or next
following the later of (a) his completion of a 12-consecutive month period
starting on his Date of Hire, or on any January 1 thereafter, in which he has
1,000 Hours of Service, or (b) his twenty-first (21st) birthday.
          2.1.3 Date of Hire. For purposes of this Section 2.1, the term “Date
of Hire” means the date on which an employee first performs an Hour of Service
described in Section 1.27.1. An employee who starts work on the first business
day of a calendar month shall become a Member no later than if he started work
on the first day of the month.
     2.2 Service with Affiliates. Solely for the purposes of determining
(a) whether an employee has met the length of service requirement imposed as a
prerequisite for membership in the Plan, or (b) the Hours of Service credited to
an employee under the Plan, service with any Affiliate shall be treated as
service with an Employer. Notwithstanding any other provision of this Plan, a
Member shall be eligible to share in contributions and forfeitures under the
Plan only with respect to Compensation paid by an Employer for service as an
Eligible Employee (as distinguished from service for any Affiliate).

- 11 -



--------------------------------------------------------------------------------



 



     2.3 Contribution Agreement Required for Elective Contributions. A Section
401(k) Member shall be eligible to share in Elective Contributions under
Section 3.1, effective for payroll periods ending after the first Entry Date on
which he is a Section 401(k) Member, provided that he completes and returns the
Contribution Agreement described in Section 3.1.1 to the Committee within such
period as the Committee shall prescribe. If a rehired Eligible Employee, or
Eligible Employee transferred from ineligible employment, commences or resumes
participation as a Section 401(k) Member on his date of transfer or date of
rehire pursuant to Section 2.4 or Section 2.6, he shall become eligible to share
in Elective Contributions upon execution and filing of an appropriate
Contribution Agreement within such period as the Committee shall prescribe,
effective as of such date as the Committee shall determine to be
administratively practicable. If a Member fails to complete and return a
Contribution Agreement within the period prescribed by the Committee, he may
begin to share in Elective Contributions under Section 3.1 as of any subsequent
Entry Date as of which he is an Eligible Employee, by completing and returning a
Contribution Agreement to the Committee within such period as the Committee
shall prescribe.
     2.4 Transfers.
          2.4.1 Transfer to Eligible Employment. If an individual is transferred
to employment under which he is eligible for membership in this Plan from
employment with an Affiliate or with an Employer in a position not so eligible,
he shall become a Member on the later of (a) the date of such transfer, or
(b) the Entry Date on which he would have become a Member if his prior
employment by the Employer or Affiliate had been in a position eligible for
membership in the Plan.
          2.4.2 Transfer to Affiliate or Ineligible Employment. If a Member is
transferred to employment with (a) an Affiliate or (b) an Employer in a position
ineligible for membership in the Plan, he shall not be deemed to have retired or
terminated his employment for the purposes of the Plan until such time as he is
employed neither by an Employer nor by any Affiliate. Such a Member shall be
eligible to share in contributions and forfeitures under the Plan for the Plan
Year of such transfer but he shall not be eligible to share in contributions and
forfeitures for subsequent Plan Years unless and until he returns to employment
as an Eligible Employee. Upon retirement (at or after Normal Retirement Date) or
Termination of Employment of such a Member while so employed other than as an
Eligible Employee, distribution shall be made in accordance with the Plan as if
such Member had so retired, or terminated his employment, while an Eligible
Employee.
          2.4.3 Contribution Agreement. The Contribution Agreement (if any) of a
Member described in Section 2.4.2 shall be suspended until he resumes his status
as an Eligible Employee (and Section 401(k) Member).
          2.5 Transfers Between Employers. If a Member transfers from employment
as an Eligible Employee with one Employer to employment as an Eligible Employee
with another Employer: (a) his participation in the Plan shall not be
interrupted; and (b) his Contribution Agreement (if any) with his prior Employer
shall be deemed to apply to his second Employer in the same manner as it applied
to his prior Employer.

- 12 -



--------------------------------------------------------------------------------



 



          2.6 Reemployment. If a Member whose Accounts are not vested in whole
or in part, or an employee who has not become a Member, terminates employment
and is subsequently rehired as an Eligible Employee after five or more
consecutive One-Year Breaks in Service, he shall upon rehire be treated as a new
employee for all purposes of this Plan. In all other cases, (a) a Member who
terminates employment and is subsequently rehired as an Eligible Employee shall
become a Member immediately upon rehire, and (b) an employee who meets the age
and service requirements for Membership in this Plan as of an Entry Date during
a period of absence from employment shall become a Member upon termination of
such absence if he is then an Eligible Employee.
          2.7 Service with Predecessors or Affiliates, or as an Ineligible
Employee.
                2.7.1 In determining when an Eligible Employee shall become a
Member and such Eligible Employee’s Hours of Service and Years of Service,
employment with (i) one or more predecessors of an Employer or Affiliate or
(ii) a corporation or other entity which was not an Employer or Affiliate at the
time of reference but which later became such, shall not be taken into account
except as otherwise provided in Section 2.7.2 or any Supplement.
                2.7.2 In determining when an Eligible Employee shall become a
Member and such Eligible Employee’s Hours of Service and Years of Service,
employment with or severance from (i) one or more predecessors of an Employer or
Affiliate or (ii) a corporation or other entity which was not an Employer or
Affiliate at the time of reference but which later became such, shall be treated
as employment with or severance from an Employer or Affiliate to the extent
required by law or to the extent determined by the Company Representative in its
discretion exercised in a manner that does not discriminate in favor of Highly
Compensated Employees.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE III
Contributions
     3.1 Elective Contributions.
          3.1.1 Election of Amount. In order to share in Elective Contributions,
a Member must be a Section 401(k) Member and agree in his Contribution Agreement
to reduce his Compensation otherwise payable in cash for each payroll period by
such whole percentage as he shall elect, which prior to March 1, 2004 shall not
exceed ten percent (10%), and thereafter shall not exceed such applicable
percentage as the Committee may from time to specify, which may either be a
uniform percentage for all Section 401(k) Members, or be determined separately
for Highly Compensated Employees or non-Highly Compensated Employees,
respectively, as the Committee determines in its discretion; provided, that a
whole percentage shall not be required if necessary or appropriate to comply
with any applicable limitations on the amount of Elective Contributions
permitted. The Section 401(k) Member’s Employer shall contribute to the Plan as
Elective Contributions, as soon as reasonably practicable after the close of
each payroll period for which such Contribution Agreement is in effect, an
amount equal to the elected and applicable reduction in the Section 401(k)
Member’s Compensation otherwise payable in cash for such payroll period. Any
Elective Contribution in excess of 6% shall not be eligible for Matching
Contributions under Section 3.2. In no event shall the limits under Section 3.3
be exceeded. The Committee shall decrease the amount of reduction of
Compensation under a Section 401(k) Member’s Contribution Agreement for any
payroll period to the extent the sum of such reduction, the amount of the
Section 401(k) Member’s deductions for such payroll period for welfare benefits
sponsored by the Employer, any withholding from pay required by law and any
other deductions requested by the Section 401(k) Member which under the
Employer’s payroll procedure are treated as a priority claim relative to the
contributions to this Plan, exceeds the Section 401(k) Member’s Compensation for
such payroll period.
          3.1.2 Change in Contribution Rate. A Section 401(k) Member who has a
Contribution Agreement in effect may increase or decrease the amount of
reduction thereunder of his Compensation otherwise payable in cash within the
limits specified in Section 3.1.1 by giving notice on the Appropriate Form to
the Committee within such period as the Committee shall prescribe. Such change
shall be effective commencing with the first payroll period for which it can be
given effect under the procedures established by the Committee.
          3.1.3 Deemed Election. The Committee may establish a procedure
pursuant to which an Eligible Employee is deemed to have elected to reduce his
Compensation by a specified percentage to provide for Elective Contributions
unless the Eligible Employee elects on the Appropriate Form not to make such
contributions. Any such deemed election shall be treated, for purposes of the
Plan, as an election by the Eligible Employee properly made pursuant to
Section 3.1.1.
          3.1.4 Voluntary Suspension. A Member may voluntarily suspend his
Contribution Agreement effective as soon as practicable by giving notice to the
Committee on the Appropriate Form.

- 14 -



--------------------------------------------------------------------------------



 



          3.1.5 Mandatory Suspension.
               3.1.5.1 Hardship Withdrawal from Elective Account. The
Contribution Agreement of a Member who makes a withdrawal pursuant to
Section 7.2.3 shall be suspended as of the payroll period in which the
withdrawal is made until the next Entry Date that is at least six months after
the date of such withdrawal (or January 1, 2002, if later).
               3.1.5.2 Reinstatement. A Member may reinstate his Contribution
Agreement under this Plan as of the next Entry Date following a period of
mandatory suspension under this Section 3.1.5, or any subsequent Entry Date, by
giving written notice to the Committee on the Appropriate Form within such
period as the Committee shall prescribe.
          3.1.6 Dollar Limitation. A Section 401(k) Member’s Elective
Contributions shall be discontinued for the remainder of a Plan Year when in the
aggregate they equal the Elective Deferral Limit for such Plan Year, except that
Catch-up Contributions may continue to the extent permitted under Article XVI.
Notwithstanding any other provisions of this Plan, except to the extent
permitted under Article XVI. No Section 401(k) Member may elect to reduce his
Compensation pursuant to Section 3.1.1 for a Plan Year by an amount in excess of
the Elective Deferral Limit, nor shall any such excess be contributed to the
Plan as Elective Contributions or allocated to a Section 401(k) Member’s
Elective Account.
          3.1.7 Determination of Total Excess Deferrals. The term “Excess
Deferrals” shall mean (i) “elective deferrals” (as defined in section 402(g)(3)
of the Code, but excluding deferrals qualifying as catch-up contributions under
section 414(v) of the Code) made by a Member during the calendar year under this
Plan in excess of the Elective Deferral Limit, plus (ii) in the event the Member
is eligible to make such catch-up contributions under Article XVI or under any
other plan of an Employer or Affiliate (“Controlled Group Plan”), the amount of
such catch-up contributions in excess of the limit set forth in Section 16.4 for
such year made under this Plan or under such other plan.
          3.1.8 Distribution of Excess Deferrals (Regular or Catch-up). If a
Member has made Excess Deferrals for any Plan Year, the Committee shall, after
consultation with the named fiduciary of any applicable other Controlled Group
Plan, determine the portion of such Excess Deferrals to be assigned to this Plan
(which shall be the total Excess Deferrals less the portion thereof assigned to
another Controlled Group Plan) and distribute the portion thereof so assigned,
adjusted for any income or loss attributable thereto for such Plan Year. The
amount to be distributed for a Plan Year shall be adjusted to reflect the amount
of Elective Contributions previously distributed by the Plan on or after the
beginning of such Plan Year in order to comply with the limitations of
Section 3.3. If the Member’s Elective Account is invested in more than one
Investment Fund, such distribution shall be made pro rata, to the extent
practicable, from all such Investment Funds. In order to receive such excess
Elective Contributions, the Member must deliver a written claim to the Committee
by March 1 of the Plan Year of distribution. Such claim must include (i) a
statement that the Member’s Elective Deferral Limit will be exceeded unless the
excess Elective Contributions are distributed and (ii) an agreement to forfeit
Matching Contributions made with respect to such excess Elective Contributions
and allocated to his Matching Account (if any). Matching Contributions forfeited
pursuant to this Section 3.1.8 shall be applied to reduce contributions by the
Employer

- 15 -



--------------------------------------------------------------------------------



 



hereunder. If a Member’s has made Excess Deferrals as a result of contributions
to this Plan and any other plans or agreements maintained by an Employer or
Controlled Group Affiliate, the Committee shall deem such a claim to have been
delivered by the Member and distribute the excess no later than April 15 of the
following year.
     3.2 Matching Contributions.
          3.2.1 Amount. The Employer shall make Matching Contributions to the
Plan with respect to each calendar month for which a Section 401(k) Member has a
Contribution Agreement in effect, in an amount equal to 50% of such Section
401(k) Member’s Elective Contributions for each payroll period ending in such
month (but excluding any such Elective Contributions in excess of 6% of the
Section 401(k) Member’s Compensation for that payroll period). The amount of
Matching Contributions otherwise required to be made by an Employer for any
month shall be reduced by the amount of any available forfeitures under
Section 4.3 (or Section 3.4.3).
          3.2.2 Payment. Matching Contributions for a month shall be paid in
cash to the Trustee during or as soon as reasonably practicable after the end of
such month.
          3.2.3 Matching Contributions Only for Permissible Elective
Contributions. No Matching Contributions shall be made with respect (i) to
amounts distributable (or recharacterized as Catch-up Contributions) pursuant to
Section 3.3.4, (ii) Elective Contributions in excess of the Elective Deferral
Limit as described in Section 3.1.6, or (iii) ) with respect to Catch-up
Contributions or Elective Contributions designated as Catch-up Contributions but
which fail to qualify as such as provided in Section 16.6. Any amounts paid into
the Fund with the intention that they constitute Matching Contributions with
respect to such amounts shall be retained in the Fund and applied to meet the
obligation of the Employer to make contributions under this Article III.
     3.3 Section 401(k) Limit on Elective Contributions.
          3.3.1 In General. Notwithstanding anything in this Plan to the
contrary, effective January 1, 2002, Elective Contributions for any Plan Year
for a Section 401(k) Member who is a Highly Compensated Employee for that Plan
Year shall be reduced if and to the extent deemed necessary or advisable by the
Committee in order that the “average deferral percentage” (as defined in
Section 3.3.2) for Section 401(k) Members who are Highly Compensated Employees
for that Plan Year shall not exceed the percentage determined in the following
schedule, based on the average deferral percentage for the Applicable Plan Year
for all Section 401(k) Members who are not Highly Compensated Employees for such
Applicable Plan Year:

- 16 -



--------------------------------------------------------------------------------



 



      Column 1   Column 2
Average Deferral Percentage for Section 401(k) Members Who Are Not Highly
Compensated Employees for the Applicable Plan Year Less than 2%
  Average Deferral Percentage for Section 401(k) Members Who Are Highly
Compensated Employees for the Plan Year Two (2) times the percentage in Column 1
 
   
2% - 8%
  The percentage in Column 1, plus 2%
 
 
More than 8%
  One and one-quarter
 
  (1-1/4) times the
 
  percentage in Column 1

The status of an individual as a non-Highly Compensated Employee for an
Applicable Plan Year shall be determined based on the definition of Highly
Compensated Employee in effect for such Applicable Plan Year.
          3.3.2 Determination of Average Deferral Percentages. Notwithstanding
anything in this Plan to the contrary, for purposes of this Section 3.3, the
average deferral percentage for any group of individuals for a Plan Year
(including an Applicable Plan Year) means the average of the individual ratios,
for each person in such group, of (i) his share of Elective Contributions
(exclusive of Catch-up Contributions) for the Plan Year to (ii) his Total
Earnings for such Plan Year (or, if applicable, the portion thereof in which the
individual is both a Member and an Eligible Employee). The individual ratios,
and the average deferral percentage for any group of individuals, shall be
calculated to the nearest one-hundredth of one percent (0.01%). For purposes of
calculating the average deferral percentage, Qualified Nonelective Contributions
under Section 3.5.4 may be taken into account as Elective Contributions if the
conditions of the applicable regulations under section 401(k) of the Code (set
forth as Treas. Reg. § 1.401(k)-2(a)(6) effective January 1, 2006, and
previously as Treas. Reg. § 1.401(k)-1(b)(5)) and other applicable guidance are
met. The Committee shall determine, during and as of the end of each Plan Year,
the average deferral percentages relevant for purposes of this Section 3.3,
based on Members’ Contribution Agreements and projected Total Earnings then in
effect for Section 401(k) Members. If, based on such determination, the
Committee concludes that a reduction in the Elective Contributions made for any
Section 401(k) Member is necessary or advisable in order to comply with the
limitations of this Section 3.3, he shall so notify each affected Section 401(k)
Member and his Employer of the reduction he deems necessary or desirable for
this purpose. In such event, the allowable Elective Contributions under
Section 3.1.1 shall be reduced in accordance with the direction of the
Committee, and the Contribution Agreement of each Section 401(k) Member affected
by such determination shall be modified accordingly. Any such reduction may
apply either to all Section 401(k) Members, only to Section 401(k) Members who
are Highly Compensated Employees, or to any other group as the Committee shall
determine, in such manner as the Committee shall determine.
          3.3.3 Calculation of Excess Contributions. Notwithstanding anything in
this Plan to the contrary, for purposes of this Section 3.3, the amount of
“Excess Contributions”

- 17 -



--------------------------------------------------------------------------------



 



for Highly Compensated Employees means, with respect to any Plan Year, the
excess of (a) the aggregate amount of Elective Contributions (exclusive of
Catch-up Contributions) actually paid into the Plan on behalf of Highly
Compensated Employees for such Plan Year, over (b) the maximum amount of
Elective Contributions permitted for such Plan Year under the limitations set
forth in Section 3.3.1, determined by reducing the amount of Elective
Contributions to be permitted on behalf of Highly Compensated Employees in the
order of their individual ratios (as determined under Section 3.3.2) beginning
with the highest of such ratios.
          3.3.4 Correction by Distribution (or Recharacterization as Catch-up
Contributions).The aggregate amount of any Excess Contributions determined for
any Plan Year under Section 3.3.3 shall be distributed in cash to Highly
Compensated Employees on the basis of the respective amounts of Elective
Contributions (and amounts taken into account as Elective Contributions) made on
their behalf, reducing the largest amounts of Elective Contributions first, and
successively to the extent necessary until the entire amount of such Excess
Contributions is distributed. Notwithstanding the foregoing, to the extent that
the Highly Compensated Employee (i) is eligible to make Catch-up Contributions
under Article XVI and has failed to make the maximum dollar amount of such
Catch-up Contributions permitted for such Plan Year under Section 16.4, the
amount otherwise distributable hereunder shall instead be recharacterized as
Catch-up Contributions and retained in the Plan up to the excess of such dollar
limit in Section 16.4 over the amount of Catch-up Contributions otherwise made
for such year under Article XVI.
          3.3.5 Time and Manner of Corrective Distribution. The amount of Excess
Contributions for any Highly Compensated Employee for any Plan Year not
recharacterized as Catch-up Contributions under Section 3.3.4 shall be
distributed in cash to such Highly Compensated Employee no later than March 15
of the following Plan Year if possible, and in any event no later than the close
of such following Plan Year. If such Member’s Account is invested in more than
one Investment Fund, such distribution shall be made pro rata, to the extent
practicable, from all such Investment Funds. The amount thus distributed shall
be adjusted for income or loss attributable thereto for the Plan Year for which
such amount was paid into the Plan and, effective for the Plan Years 2006 and
2007, for the period from the last day of the Plan Year to the date of
distribution or such date within seven business days prior thereto as the Plan
recordkeeper shall determine to be practicable.
          3.3.6 Adjustment of Contributions Based on Limit on Annual Additions.
Notwithstanding any of the foregoing provisions to the contrary, a Member may,
at such time and in such manner as the Committee may prescribe, suspend or
change the amount of reduction in Compensation provided for under any applicable
Contribution Agreement in order to avoid an allocation of contributions to his
Account which would violate the limitations of this Section 3.3, Section 3.4 or
Article VI.
     3.4 Section 401(m) Limit on Matching Contributions.
          3.4.1 In General. Notwithstanding anything in this Plan to the
contrary, Matching Contributions for any Plan Year for a Section 401(k) Member
who is a Highly Compensated Employee for that Plan Year shall be reduced if and
to the extent deemed necessary or advisable by the Committee in order that the
“contribution percentage” for Section

- 18 -



--------------------------------------------------------------------------------



 



401(k) Members who are Highly Compensated Employees for that Plan Year shall not
exceed the percentage determined in the following schedule, based on the
“contribution percentage” for the Applicable Plan Year for all Section 401(k)
Members who are not Highly Compensated Employees for the Plan Year:

          Column 1   Column 2   Contribution Percentage for Section 401(k)
Members Who Are Not Highly Compensated Employees for the Applicable Plan Year
Less than 2%   Contribution Percentage for Section 401(k) Members Who Are Highly
Compensated Employees for the Plan Year Two (2) times the percentage in Column 1
 
  Less than 2%   Two (2) times the percentage in Column 1
 
 
2% - 8%
  The percentage in Column 1, plus 2%
 
   
More than 8%
  One and one-quarter (1-1/4) times the percentage in Column 1

In determining the permitted Contribution Percentage for Highly Compensated
Employees, the Applicable Plan Year for non-Highly Compensated Employees shall
be the same as determined under Section 3.3.1. The status of an individual as a
non-Highly Compensated Employee for an Applicable Plan Year shall be determined
based on the definition of Highly Compensated Employee in effect for such
Applicable Plan Year.
          3.4.2 Determination of Contribution Percentages. Notwithstanding
anything in this Plan to the contrary, for purposes of this Section 3.4, the
“contribution percentage” for any group of individuals means the average of the
individual ratios, for each person in such group, of (a) his share of Matching
Contributions for the Plan Year (including an Applicable Plan Year) to (b) his
Total Earnings for such Plan Year (or, if applicable, the portion thereof in
which the individual is both a Member and an Eligible Employee). The individual
ratios, and the “contribution percentage” for any group of individuals, shall be
calculated to the nearest one-hundredth of one percent (0.01%). For purposes of
calculating the contribution percentage, Qualified Nonelective Contributions
under Section 3.5.4 and Elective Contributions under Section 3.1.1 may be taken
into account as Matching Contributions if the conditions of the applicable
regulations under section 401(m)(3) of the Code (which are set forth in Treas.
Reg. § 1.401(m)-1(b)(5) prior to January 1, 2006 and thereafter Treas. Reg. §
1.401(m)-2(a)(6)) and other applicable guidance, are met to the extent such
contributions are not taken into account for purposes of the average deferral
percentage test pursuant to Section 3.3.2. If, based on a review of Contribution
Agreements and projected Total Earnings similar to those described in Section
3.3.2, the Committee shall conclude that a reduction in the Matching
Contributions made for any Member is necessary or advisable in order to comply
with the limitations of this Section 3.4 for any Plan Year, the amount of such
contributions shall be reduced in accordance with the direction of the
Committee. Without limiting the generality of the foregoing, any such reduction
may be made applicable to all Section 401(k) Members, only to Section 401(k)
Members who are Highly Compensated Employees, or to any other group as the
Committee shall determine, and in such manner as the Committee shall determine.

- 19 -



--------------------------------------------------------------------------------



 



          3.4.3 Treatment of Excess Matching Contributions. Notwithstanding
anything in this Plan to the contrary, for purposes of this Section 3.4, the
amount of “excess Matching Contributions” for any Highly Compensated Employees
means, with respect to any Plan Year, the excess of (a) the total aggregate
amount of Matching Contributions actually paid into the Plan on behalf of Highly
Compensated Employees for such Plan Year, over (b) the maximum amount of
Matching Contributions permitted for such Plan Year under the limitations set
forth in Section 3.4.2, determined by reducing the amount of Matching
Contributions permitted on behalf of the Highly Compensated Employee in the
order of their individual ratios (as determined under Section 3.4.2) beginning
with the highest such ratio. The aggregate amount of excess Matching
Contributions so determined for any Plan Year shall be attributed to Highly
Compensated Employees on the basis of the respective amounts of Matching
Contributions made on their behalf, reducing the largest amounts of Matching
Contributions first, and successively to the extent necessary until the entire
amount of such excess Matching Contributions is allocated. The amount so
attributed to a Highly Compensated Employee shall be forfeited if not vested and
the amounts so forfeited shall be applied to reduce contributions by the
Employer hereunder. Any excess Matching Contributions not so forfeited shall be
paid to the Member. Such payment shall be made in cash no later than March 15 of
the following Plan Year if possible, and in any event no later than the close of
the following Plan Year.
          3.4.4 Income on Excess Matching Contributions. The amount of excess
Matching Contributions distributed or forfeited pursuant to Section 3.4.3 shall
be adjusted for income or loss attributable thereto for the Plan Year for which
such excess was paid into the Plan and, effective for the Plan Years 2006 and
2007, for the period from the last day of the Plan Year to the date of
distribution or such date within seven business days prior thereto as the Plan
recordkeeper shall determine to be practicable. If any Account from which a
distribution or forfeiture is to be made pursuant to this Section 3.4 is
invested in more than one Investment Fund, such distribution or forfeiture shall
be made pro rata, to the extent practicable, from all such Investment Funds.
     3.5 Special Rules.
          3.5.1 Multiple Arrangements for Highly Compensated Employees Combined.
If more than one plan providing a cash or deferred arrangement, or for matching
contributions, or employee contributions (within the meaning of sections 401(k)
and 401(m) of the Code) is maintained by the Employer or an Affiliate, the
individual ratios of any Highly Compensated Employee who participates in more
than one such plan or arrangement shall, for purposes of determining the
“average deferral percentage” (as defined in Section 3.3.2) and “contribution
percentage” (as defined in Section 3.4.2) for all such arrangements, be
determined as if all such arrangements were a single plan or arrangement.
          3.5.2 Aggregation of Plans. In the event that this Plan satisfies the
requirements of section 410(b) of the Code only if aggregated with one or more
other plans, then this Article III shall be applied by determining the “average
deferral percentage” and

- 20 -



--------------------------------------------------------------------------------



 



“contribution percentage” of Members as if all such plans were a single plan.
Plans may be aggregated under this Section 3.5.2 only if they have the same plan
year.
          3.5.3 Status as Section 401(k) Member. For purposes of Sections 3.3
and 3.4, an individual shall be treated as a Section 401(k) Member for a Plan
Year if he so qualifies for any part of the Plan Year, and whether or not his
right to share in Elective Contributions has been suspended under Section 3.1.5.
Notwithstanding the foregoing, in applying such Sections an individual shall not
be treated as a Section 401(k) Member for an Applicable Plan Year during which
he is not a Highly Compensated Employee except for periods after he has met the
minimum age and service requirements of section 410(a)(1)(A) of the Code, if
(a) the Committee elects to exclude all employees who have not met such minimum
age and service requirements in accordance with section 410(b)(4)(B) of the
Code, and (b) the Plan complies with section 410(b) of the Code on that basis.
          3.5.4 Qualified Nonelective Contributions. For each Plan Year that the
Plan is in effect, each Employer may contribute to the Fund, in cash, such
additional amounts (if any) as the Board of Directors shall, in its sole
discretion, determine to be necessary or desirable in order to meet the
requirements of Sections 3.3 and 3.4 for such Plan Year. The Board of Directors
shall designate any such amounts as “qualified nonelective contributions” within
the meaning of section 401(m)(4)(C) of the Code (“QNECs”) and shall determine
the group of Members eligible to share in such qualified nonelective
contributions, the method of apportionment under which such eligible Members
shall share in such contributions and the Accounts under the Plan in which such
contributions, together with the Investment Adjustments attributable thereto,
shall be maintained. Such additional contributions shall be credited, as of the
last day of the Plan Year for which made, to the Accounts of such eligible
Members and shall be paid to the Trust Fund no later than October 15 of the
following Plan Year. Anything in this Plan to the contrary notwithstanding, each
Member shall at all times have a fully vested and nonforfeitable right to 100%
of the amounts in his Accounts attributable to QNECs at all times, and such
contributions shall be treated as Elective Contributions for purposes of
determining whether they may be distributed under the Plan except as otherwise
provided in Section 7.2.3. At the direction of the Committee, QNECs may be used
to satisfy the Average Deferral Percentage test under Section 3.3.2 if
applicable regulations under section 401(k) of the Code (which are set forth in
Treas. Reg. § 1.401(k)-2(b)(6) effective January 1, 2006) and other applicable
guidance are met, or the Contribution Percentage test under Section 3.4.2 if
applicable regulations under section 401(m)(3) of the Code (which are set forth
in Treas. Reg. § 1.401(m)-2(a)(6) effective January 1, 2006) and other
applicable guidance are met. QNECs shall be nonforfeitable when made without
regard to the age and service of the Members to whom they are allocated, and for
Plan Years beginning on or after January 1, 2006, shall not exceed five percent
of Total Earnings in the case of Members who are non-Highly Compensated
Employees (or, if greater, twice the Plan’s representative contribution rate as
defined in Treas. Reg. § 1.401(k)-2(a)(6)(iv) or any successor regulation).
     3.6 Rollovers. Effective March 17, 2003, an Eligible Employee shall be
entitled to make a contribution in the form of a direct rollover to the Plan
(“Rollover Contribution”) upon furnishing evidence satisfactory to the Committee
that such contribution qualifies as an “eligible rollover distribution” from a
qualified plan described in section 401(a) or 403(a) of the Code, an annuity
contract described in section 403(b) of the Code, an eligible plan

- 21 -



--------------------------------------------------------------------------------



 



under section 457(b) of the Code which is maintained by a state, political
subdivision of a state; provided, that no such rollover shall include any
after-tax contributions. All Rollover Contributions shall be received and held
in the Fund, and shall be credited to the Eligible Employee’s Rollover Account
as of such date as the Committee shall specify. At the time a Rollover
Contribution is made, the Eligible Employee shall designate (in a manner
consistent with Section 5.3) how that Rollover Contribution is to be allocated
among the Investment Funds, without regard to the manner in which his other
Accounts (if any) are invested; thereafter, reallocation of Account balances
(including the Rollover Account) may be made only in accordance with the
provisions of Section 5.3. An Eligible Employee who makes a Rollover
Contribution shall be deemed a Member solely with respect to his Rollover
Account until he otherwise becomes a Member in accordance with Section 2.1.
     3.7 Maximum Limit on Allocation. If the allocations to a Member’s Accounts
otherwise required under this Plan for any Plan Year would cause the limitations
of Article VI to be exceeded for that Plan Year, contributions (and forfeitures
in lieu thereof) under this Article III shall be reduced to the extent necessary
in order to comply with the limitations of Article VI, with such reductions to
be made first to Elective Contributions which do not relate to Matching
Contributions (i.e., Elective Contributions for any payroll period in excess of
6% of the Member’s Compensation for such payroll period), and then to the
Member’s remaining Elective Contributions and Matching Contributions relating
thereto.
     3.8 Form and Time of Payment. Elective Contributions shall be transferred
to the Trust Fund in cash as soon as administratively practicable after they are
deducted from the Compensation of the Member and, except as may be occasionally
required by bona fide administrative considerations, shall in no event be
transferred before the applicable election is made, or before the performance of
services with respect to which such Compensation is paid (or when such
Compensation would be currently available, if earlier). QNECs shall be made in
cash no later than the time prescribed by Section 3.5.4.
     3.9 Contributions May Not Exceed Amount Deductible. In no event shall
contributions under this Article III for any taxable year exceed the maximum
amount (including amounts carried forward) deductible for that taxable year
under section 404(a)(3) of the Code.
     3.10 Contributions Conditioned on Deductibility and Plan Qualification.
Notwithstanding any other provision of the Plan, each contribution by an
Employer under this Article III is conditioned on the deductibility of such
contribution under section 404 of the Code for the taxable year for which
contributed, and on the initial qualification of the Plan under section 401(a)
of the Code.
     3.11 Expenses. Except to the extent paid by an Employer, the expenses of
the administration of the Plan shall be deemed to be expenses of the Fund and
shall be paid therefrom.
     3.12 No Employee Contributions. Other than as provided in Section 3.6,
Members shall not be eligible to make contributions under the Plan. (Elective
and Matching Contributions, and qualified nonelective contributions made
pursuant to Section 3.5.6, are to be

- 22 -



--------------------------------------------------------------------------------



 



treated solely as contributions made by the contributing Employer, and are not
to be treated for any purpose as contributions made by a Member.)
     3.13 Profits Not Required. Each Employer shall, notwithstanding any other
provision of the Plan, make all contributions to the Plan without regard to
current or accumulated earnings and profits. Notwithstanding the foregoing, the
Plan shall be designated to qualify as a profit-sharing plan for purposes of
sections 401(a), 402, 404, 412 and 417 of the Code.
     3.14 Contributions for Military Service. Effective December 12, 1994,
notwithstanding any provisions of this Plan to the contrary, contributions and
service credit shall be made with respect to a period in which an individual
would have been an Eligible Member but for his Military Service (as defined in
Section 1.27.3 hereof) to the extent required by Chapter 43 of Title 38 of the
United States Code (USERRA). The amount of any such Elective Contributions and
of Matching Contributions in respect thereof shall be based upon such
individual’s election made following his return to employment with the Employer
following such Military Service (and within the time during which he had
reemployment rights) in accordance with procedures established by the Committee;
provided that no such Elective Contributions may exceed the amount the
individual would have been permitted to elect to contribute had the individual
remained continuously employed by the Employer throughout the period of such
Military Service (and Matching Contributions shall be limited accordingly). Such
contributions shall be taken into account as Annual Additions for purposes of
Section 3.3.4 and Article VI in the Limitation Year to which they relate, and
for purposes of applying the Elective Deferral Limit or limit on Catch-up
Contributions in Section 16.4 in the calendar year to which they relate, rather
than in the Limitation Year or calendar year in which made, and shall be
disregarded for purposes of applying the limits described in Sections 3.3 and
3.4. Any such contribution shall be made no later than five years from the date
of such return to employment or, if less, a period equal to three times the
period of such Military Service.

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE IV
Vesting
     4.1 Elective Account and Prior Plan Account. A Member’s interest in his
Elective Account, Prior Plan Account and Rollover Account shall have a Vested
Percentage of 100% and be nonforfeitable at all times.
     4.2 Matching Account.
          4.2.1 Vesting Schedule. Upon a Member’s Termination of Employment for
a reason other than death, retirement at or after his Normal Retirement Date, or
Disability, he shall be entitled to receive the Vested Percentage of the balance
in his Matching Account, determined on the basis of the Member’s Years of
Service as follows:
               4.2.1.1 Matching Contributions Prior to January 1, 2002. The
Vested Percentage with respect to Matching Contributions made for periods ending
prior to January 1, 2002 shall be:

          Years of Service   Vested Percentage  
less than 5
    0 %
 
       
5 or more
    100 %

               4.2.1.2 Matching Contributions After January 1, 2002. The Vested
Percentage with respect to Matching Contributions made for periods on or after
January 1, 2002 (his “post-2001 Matching Account”) is:

- 24 -



--------------------------------------------------------------------------------



 



          Years of Service   Vested Percentage  
1
    0 %
2
    20 %
3
    40 %
4
    60 %
5 or more
    100 %

A Member who had a vested or partially vested account under Part III of the
Arrow Electronics ESOP and Capital Accumulation Plan on January 1, 1984 shall
have a Vested Percentage of 100%, without regard to his actual Years of Service.
          4.2.2 Earlier Vesting. Notwithstanding any other provision hereof, a
Member’s interest in his Matching Account shall have a Vested Percentage of 100%
and be nonforfeitable: (a) on the date of his Termination of Employment by
reason of death or Disability; (b) upon his attainment of his Normal Retirement
Date (or any higher age) while employed by an Employer or an Affiliate; (c) when
and if this Plan shall at any time be terminated for any reason; (d) upon the
complete discontinuance of contributions by all Employers hereunder; or (e) upon
partial termination of this Plan (within the meaning of section 411(d)(3) of the
Code) if such Member is a Member affected by such partial termination.
     4.3 Forfeitures. Effective March 17, 2003, the non-vested portion of a
terminated Member’s Matching Account shall be forfeited upon the distribution of
the vested portion of the Member’s Accounts. If such a Member is reemployed by
an Employer or Affiliate before incurring five consecutive One-Year Breaks in
Service, the amount so forfeited shall be restored to his Matching Account, and
the Member shall resume his place on the vesting schedule set forth in
Section 4.2. However, if the reemployed Member previously received a
distribution from the vested portion of his “post-2001 Matching Account” (as
defined in Section 4.2.1.2), his vested interest in his post-2001 Matching
Account after such restoration of the non-vested balance shall be expressed by
the formula:
X=P(A + D) - D
where X is the Member’s vested interest in the post-2001 Matching Account; P is
the Member’s Vested Percentage in his post-2001 Matching Account determined
under Section 4.2.1.2 without regard to this sentence; A is the amount of the
balance of such Account after restoration; and D is the amount of the
distribution previously made to him in respect of his post-2001 Matching
Account. The restoration of a portion of a Member’s Matching Account shall be
made first from available forfeitures and, if necessary, by a special Employer
contribution made for that purpose.
     4.4 Irrevocable Forfeitures. Notwithstanding anything to the contrary in
this Article IV, the unvested portion of a Member’s Matching Account shall be
irrevocably forfeited if he incurs five consecutive One-Year Breaks in Service
and shall therefore not be restored for any reason, notwithstanding any
subsequent reemployment.
     4.5 Application of Forfeitures. Forfeitures shall be applied to reduce
Employer contributions.

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE V
Accounts and Designation of Investment Funds
     5.1 Investment of Account Balances. The Committee shall direct the Trustee
to divide the Fund into three or more Investment Funds, which shall have such
investment objectives and characteristics as the Committee shall determine and
in which a Member’s Account shall be invested according to the Member’s
instructions pursuant to Sections 5.2 through 5.4. Notwithstanding its stated
primary investment objectives, any Investment Fund may make or retain
investments of such nature, or such cash balances, as may be necessary or
appropriate in order to effect distributions or to meet other administrative
requirements of the Plan.
     5.2 Designation of Investment Funds for Future Contributions. A Member may
designate the percentage of his share of future contributions which is to be
allocated to each Investment Fund. The Committee shall from time to time
determine the minimum percentage, and the multiples thereof, that may be
invested in any Investment Fund. Such designation shall be given on the
Appropriate Form, and the Member shall have the opportunity to obtain written
confirmation of each such designation. In the event that a Member fails to make
such a designation, all contributions for such Member shall be invested in the
Investment Fund that the Committee in its sole discretion determines to have the
greatest expected stability of principal. Any designation under this Section 5.2
shall be effective as of the first date for which it can be given effect under
the procedures established by the Committee, and continue in effect until
changed by the filing of a new designation under this Section 5.2.
     5.3 Designation of Investment Funds for Existing Account Balances. A Member
may, by giving notice to the Committee on the Appropriate Form designate the
percentage of the then existing balance of his Accounts which shall be invested
in each Investment Fund. The Committee may from time to time determine the
minimum percentage, and the multiples thereof, that may be invested in any
Investment Fund, and may limit transfers among Investment Funds if and to the
extent necessary to meet the requirements of any “stable value” or similar Fund
that may require such a limitation. Any designation under this Section 5.3 shall
be effective as of the first date for which it can be given effect under the
procedures established by the Committee. A Member shall have the opportunity to
obtain written confirmation of each such designation. Following a Member’s death
and pending distribution in respect of his Accounts, his Beneficiary shall have
the rights provided under this Section 5.3 with respect to the portion of the
Accounts from which such Beneficiary will receive a distribution.
     5.4 Valuation of Investment Funds. As of each Valuation Date, the Committee
shall determine the net fair market value of the assets of each Investment Fund,
and based on such valuation shall proportionately adjust each of a Member’s
Accounts to reflect its allocable Investment Adjustment; provided, however, that
no Account shall share in such allocation after the Valuation Date established
for distribution thereof. A Member’s interest in each Investment Fund shall be
reduced by the amount of distributions or withdrawals therefrom (including
transfers to any other Investment Fund) and by any charges thereto as of such
preceding Valuation Date pursuant to Sections 7.2 and 7.3 (relating to
withdrawals and loans)

- 26 -



--------------------------------------------------------------------------------



 



and shall be increased by the amount of any transfers thereto from any other
Investment Fund, in such manner as the Committee may deem appropriate.
     5.5 Correction of Error. The Committee may adjust the Accounts of any or
all Members or Beneficiaries in order to correct errors or rectify omissions,
including, without limitation, any allocation to a Member’s Elective Account
made in excess of the Elective Deferral Limit, in such manner as he believes
will best result in the equitable and nondiscriminatory administration of the
Plan.
     5.6 Allocation Shall Not Vest Title. The fact that allocation is made and
amounts credited to a Member’s Account shall not vest in such Member any right,
title or interest in and to any assets except at the time or times and upon the
terms and conditions expressly set forth in this Plan, nor shall the Trustee be
required to segregate physically the assets of the Fund by reason thereof.
     5.7 Statement of Accounts. The Committee shall distribute to each Member a
statement showing his interest in the Fund at least once during each
twelve-month period.
     5.8 Daily Valuation. The Plan shall use a daily valuation system, which
generally shall mean that Accounts will be updated each Valuation Date to
reflect activity for that day, such as new contributions received by the
Trustee, withdrawals or other distributions, changes in the Member’s investment
elections, and changes in the value of the Investment Funds under the Plan. Such
daily valuation shall be dependent upon the Plan’s recordkeeper, which may be a
mutual fund sponsor, receiving complete and accurate information from a variety
of different sources on a timely basis. It is understood that events may occur
that cause a delay or interruption in that process, affecting a single Member or
a group of Members, and there shall be no guarantee by the Plan that any given
transaction will be processed on a particular anticipated day. In the event of
any such delay or interruption, any affected transaction will be processed as
soon as administratively feasible and no attempt will be made to reconstruct
events as they would have occurred absent the delay or interruption, regardless
of the cause, unless the Committee in its sole discretion directs the Plan’s
recordkeeper to do so.

- 27 -



--------------------------------------------------------------------------------



 



ARTICLE VI
Limitation on Maximum Contributions and Benefits Under all Plans
     6.1 Definitions.
          6.1.1 Annual Addition. For purposes of this Article VI, “Annual
Addition” means the sum for any Plan Year of (a) employer contributions to a
plan (or portion thereof) subject to section 415(c) of the Code maintained by an
Employer or an Affiliate, (b) forfeitures under all such plans (or portions
thereof), if any, credited to employee accounts, (c) employee contributions
under all such plans (or portions thereof), and (d) amounts described in section
419A(d)(2) of the Code (relating to post-retirement medical benefits of key
employees) or allocated to a pension plan individual medical account described
in section 415(l) of the Code to the extent includible for purposes of section
415(c)(2) of the Code. The employee contributions described in clause (c) shall
be determined without regard to (i) any rollover contributions, (ii) any
repayments of loans, or (iii) any prior distributions repaid upon the exercise
of buy-back rights. Employer and employee contributions taken into account as
Annual Additions shall include “excess contributions” as defined in section
401(k)(8)(B) of the Code, “excess aggregate contributions” as defined in section
401(m)(6)(B) of the Code, and “excess deferrals” as described in section 402(g)
of the Code (to the extent such excess deferrals are not distributed to the
employee before the April 15 following the taxable year of the employee in which
such deferrals were made), regardless of whether such amounts are distributed or
forfeited.
          6.1.2 Earnings. For purposes of this Article VI, “Earnings” for any
Plan Year means gross compensation reportable on Form W-2 actually paid or made
available by all Employers and Affiliates, determined before giving effect to
any Elective Contributions under this Plan (or similar contributions under any
other cash or deferred arrangement within the meaning of section 401(k) of the
Code) or to any salary reduction arrangement under any cafeteria plan (within
the meaning of section 125 of the Code) or, for purposes of receiving qualified
transportation fringe benefits (as described in section 132(f)(4) of the Code).
     6.2 Limitation on Annual Additions. Subject to Section 6.5, the aggregate
Annual Additions to this Plan and all other defined contribution plans
(including all plans or portions thereof subject to section 415(c) of the Code)
maintained by all Employers and Affiliates for any Limitation Year beginning on
or after January 1, 2002 shall not exceed the lesser of (a) $40,000 as adjusted
pursuant to section 415(d) of the Code, or (b) 100 percent of the Member’s
Earnings for such year.
     6.3 Application. If the allocations to a Member’s Accounts otherwise
required under this Plan for any Plan Year would cause the limitations of this
Article VI to be exceeded for that Plan Year, contributions otherwise required
with respect to such Member under Article III shall be reduced to the extent
necessary to comply with those limitations, as provided in Section 3.7. If such
reduction is not effected in time to prevent such allocations for any Limitation
Year (as defined in Section 6.4) from exceeding such limitations, any such
reduction shall be effected first by a distribution to the Member of Elective
Contributions that did not receive Matching Contributions, then by (i) a
distribution to the Member of additional Elective

- 28 -



--------------------------------------------------------------------------------



 



Contributions and (ii) a transfer to a suspense account of the Matching
Contributions made with respect to such additional Elective Contribution. Any
such distribution of Elective Contributions shall be limited to the extent such
excess contributions were the result of a reasonable error in determining the
amount of Elective Contributions permitted with respect to an individual under
the limits of section 415 of the Code after taking into consideration other
Annual Additions for the year. Matching Contributions transferred to such a
suspense account shall be used to reduce contributions for such Member in the
next Limitation Year and each succeeding Limitation Year if necessary; provided,
that if the Member is not covered by the Plan at the end of the current
Limitation Year, the portion exceeding the limitation of this Article VI shall
be allocated and reallocated to the Accounts of all Members in the next
Limitation Year before any other Annual Additions are allocated to the accounts
of such Members. The suspense account will reduce future contributions for all
remaining Members in the next Limitation Year, and each succeeding Limitation
Year if necessary. If a suspense account is in existence at any time during the
Limitation Year pursuant to this Section 6.3, it will participate in the
allocation of the Fund’s investment gains and losses. In the event of a
termination of the Plan, unallocated amounts held in such suspense account shall
be allocated to the extent possible under this Article VI for the Limitation
Year of termination. Any amount remaining in such suspense account upon
termination of the Plan shall then be returned to the Employer, notwithstanding
any other provision of the Plan or Trust Agreement. Reductions in benefits under
this Article VI arising by reason of a Member’s participation in multiple plans
shall be effected as follows: (a) Annual Additions attributable to Elective
Contributions shall be reduced first, (b) any remaining Annual Additions under
continuing plans shall be reduced before benefits under any terminated plan, and
(c) Annual Additions under continuing plans shall be reduced in the reverse
order in which Annual Additions would otherwise accrue, except as any such plan
may otherwise expressly provide. The amount of Elective Contributions
distributed under this Section 6.3 shall include any investment earnings
allocable thereto, and the amounts so distributed shall be disregarded for
purposes of applying the Elective Deferral Limit under Section 3.1.6 and for
purposes of determining average deferral percentages under Section 3.3 or
contribution percentages under Section 3.4.
     6.4 Limitation Year. All determinations under this Article VI shall be made
by reference to the Plan Year.
     6.5 Correlation with Higher ESOP Limit. For any Plan Year in which some
part of the Annual Addition for an employee is attributable to ESOP
Contributions, the limitations of Section 6.2 shall be applied taking into
account the special rule in section 415(c)(6) of the Code.

- 29 -



--------------------------------------------------------------------------------



 



ARTICLE VII
Distributions, Withdrawals and Loans
     7.1 Distribution on Termination of Employment. When a Member’s employment
terminates for any reason, the Vested Percentage of the balance of his
respective Accounts shall be distributed to him (or, if distribution is being
made by reason of death, or after his death following Termination of Employment,
to his Beneficiary). Such distribution shall be made in accordance with the
provisions of Article VIII. Any portion of a Member’s Accounts not so
distributable shall be treated as provided in Sections 4.3 and 4.4.
     7.2 Withdrawals during Employment. Subject to Section 7.11, a Member may
make a withdrawal from his Accounts during employment by an Employer or
Affiliate in accordance with the following provisions of this Section 7.2:
          7.2.1 Rollover Account. A Member may elect, no more frequently than
once in any twelve-month period nor more than twice in any sixty-month period,
to withdraw from the Plan an amount in cash equal to one-half (1/2) of his
Rollover Account.
          7.2.2 Matching Account. A Member may elect, no more frequently than
once in any twelve-month period nor more than twice in a sixty-month period, to
withdraw from his Matching Account an amount in cash equal to one-half (1/2) of
the Vested Percentage of the balance of such Account.
          7.2.3 Elective Account. Before attaining age 59-1/2, a Member who is
employed by an Employer or Affiliate may withdraw so much of his Elective
Account as the Committee shall in a uniform and nondiscriminatory manner
determine to be necessary (based on such representations or other information as
the Committee may request in his discretion) to meet any condition of hardship
affecting such Member, provided that the Member has already received all other
amounts available to him as a loan, or a distribution other than on account of
“hardship” as herein defined, under this Plan and all other plans maintained by
any Employer or Affiliate (such as but not limited to the Arrow Electronics
Stock Ownership Plan). For this purpose, the term “hardship” shall mean any one
or more of the following needs:
               (a) Effective January 1, 2005, expenses for medical care
described in section 213(d) of the Code previously incurred by the Member or the
Member’s spouse or dependents (including a child of divorced parents who
together provide over half the child’s support) and for which a deduction would
be available under section 213 of the Code after disregarding the limitation of
deductions to amounts in excess of 7.5% of adjusted gross income, or expenses
necessary in order for such persons to obtain such care, provided that such
expenses have not been and will not in the future be covered by insurance;
               (b) Effective January 1, 2005, payment of tuition and related
educational fees, including room and board (but not books), for the next
12 months of post-secondary education for the Member, the Member’s spouse,
children or dependents (as defined under applicable regulations);

- 30 -



--------------------------------------------------------------------------------



 



               (c) Costs (other than mortgage payments) directly related to the
purchase of the principal residence of a Member; or
               (d) Effective August 1, 2006, payments necessary to prevent the
eviction of the Member from his or her principal residence or foreclosure on the
mortgage on that residence;
               (e) Effective August 1, 2006, payments for funeral or burial
expenses for the Member’s deceased parent, spouse, child or dependent (as
defined under applicable regulations);
               (f) Effective August 1, 2006, expenses to repair damage to a
Member’s principal residence that would qualify for a casualty loss deduction
under section 165 of the Code (determined without regard to whether the loss
exceeds 10 percent of adjusted gross income).
               (g) Prior to August 1, 2006, an immediate and heavy financial
need resulting in an emergency condition in the financial affairs of a Member.
Any withdrawals under this Section 7.2.3 shall be limited to the total amount of
Elective Contributions made, and investment earnings allocable thereto as of
December 31, 1988, which have not previously been withdrawn, and shall exclude
any amounts attributable to “qualified nonelective contributions” as defined in
Section 3.5.4. The amount withdrawn under this Section 7.2.3 shall not exceed
the amount necessary to meet the hardship plus the amount necessary to pay any
federal, state or local income taxes or penalties that the Member reasonably
anticipates will result from the withdrawal.
          7.2.4 Elective Account After Age 59-1/2. After attaining age 59-1/2, a
Member may elect, no more frequently than once in any twelve-month period nor
more than twice in any sixty-month period, to withdraw from the Plan all or any
portion of his Elective Account.
          7.2.5 Age 70-1/2 Withdrawal. A Member may elect to withdraw the entire
balance of his Accounts as of April 1 following the calendar year in which he
attains age 70-1/2, and thereafter, but no more than once in any calendar year
after the year of the first such withdrawal, to withdraw the entire balance of
his Accounts attributable to contributions made since the prior such withdrawal.
          7.2.6 Withdrawal Request. A withdrawal request shall be made by filing
the Appropriate Form with the Committee, which prior to August 1, 2006 may, in
the discretion of the Committee require that the spouse of the Member, if any,
execute a notarized written consent thereto. Effective January 1, 2002, the
Appropriate Form in the case of a withdrawal under Section 7.2.3 shall include
an agreement by the Member to the suspension of contributions described in
Section 3.1.5.1, and to a similar suspension of “elective deferrals” (as defined
in section 402(g)(3) of the Code) and of employee contributions under this Plan
and all other qualified and nonqualified plans of deferred compensation
(excluding mandatory employee contributions under any defined benefit plan), or
stock option, stock purchase, or similar plans, of any Employer or Affiliate for
six months from the date of such withdrawal (or until January 1,

- 31 -



--------------------------------------------------------------------------------



 



2002, if later). Each such other plan shall be deemed amended by reason of this
provision and the Member’s execution of the Appropriate Form to the extent
necessary to give full effect to such agreement.
          7.2.7 Home Purchases with Mortgage. A Member shall be entitled to a
hardship withdrawal under Section 7.2.3 if (a) he meets all requirements
therefor other than the receipt of all amounts available to him as a loan,
(b) the need is for funds to purchase a principal residence of the Member,
(c) the obtaining of loans other than the mortgage loan in connection with such
purchase would disqualify the Member from obtaining the necessary amount of
mortgage loan, and (d) the Member demonstrates to the satisfaction of the
Committee that the amount to be withdrawn for the purpose of such purchase
cannot be obtained from other resources that are reasonably available to the
Member (including assets of the Member’s spouse that are reasonably available to
the Member).
     7.3 Loans during Employment. Upon the application of a Member who has been
a Member for at least twelve months (prior to March 20, 2003, who had reached
the first anniversary of his start of work), who is a “party in interest” with
respect to the Plan (within the meaning of section 3(14) of ERISA), and who has
not applied for a loan during the preceding six months, the Committee or its
delegate (in either case, the “Loan Administrator”) shall instruct the Trustee
to make a loan to such Member from his Accounts provided that such loan meets
the requirements of Section 7.4. Notwithstanding the preceding sentence, an
Eligible Employee may apply for a loan from his Rollover Account without regard
to whether he has become a Member in accordance with Section 2.1 or to the
period, if any, for which he has been a Member. The loan request, which shall
specify the use to be made of the loan proceeds, shall be made on the
Appropriate Form and submitted to the Loan Administrator, together with such
application fee as may be required under procedures adopted by the Loan
Administrator. The Loan Administrator shall notify such Member in writing within
a reasonable time of the approval or denial of such loan request, and such
notification shall be final. If a Member obtains a loan under this Section 7.3,
his status as a Member in the Plan and his rights with respect to his Plan
benefits shall not be affected, except to the extent that the Member has
assigned his interest in his Accounts pursuant to the various applicable
provisions of Section 7.4, and except as provided in Section 7.11. All loans
shall be granted according to rules applicable to all Members on a uniform and
nondiscriminatory basis. No more than two loans may be outstanding at any time.
The Committee may suspend authorization for future loans to Members, but no such
suspension shall affect any loan then outstanding under this Section 7.3.
          7.3.1 In applying the limitations on the amount of loans permitted
under this Article VII, any prior loan that is in default shall be treated as
outstanding, and effective March 17, 2003, the number of loans available to a
Member shall be reduced by the number of prior loans currently in default.
     7.4 Loan Requirements. A loan pursuant to Section 7.3 shall not be made to
a Member unless such loan meets all of the following requirements:
          7.4.1 Amount. Such loan must be in an amount of not less than one
thousand dollars ($1,000), and shall not exceed the lowest of (a) fifty thousand
dollars ($50,000), (b) one-half of the Vested Percentage of the Member’s Account
balances, or (c) such lesser

- 32 -



--------------------------------------------------------------------------------



 



amount as may be determined by the Loan Administrator in the event that the
Member’s Accounts are invested (in whole or in part) in an Investment Fund that
prohibits the liquidation of investments to fund Member loans. The limitation
under clause (a) or (b) above shall be reduced by the outstanding balance (if
any) of all other loans to the Member from (i) this Plan and (ii) all other
“qualified employer plans” (as described in section 72(p)(4) of the Code) which
are maintained by the Company or any related employer referred to in section
72(p)(2)(D) of the Code, and (iii) any contract purchased under this Plan or a
plan described in the preceding clause (ii) (including any assignment or pledge
with respect to such a contract). The fifty thousand dollars ($50,000) in clause
(a) above shall be further reduced by the excess, if any, of the highest
outstanding loan balance of all loans described in the preceding sentence during
the twelve (12) month period preceding the loan, over the outstanding loan
balance of all loans described in the preceding sentence. If there is a loan
from another “qualified employer plan”(as described in clause (ii), above)
currently outstanding, one-half the value of the Member’s vested interest under
the plan from which such loan was made shall be added to the amount determined
under clause (b), above, but the limitation under clause (b) shall in no event
be less than the limit determined by disregarding both loans from other plans
and the value of the Member’s vested interest therein.
          7.4.2 Adequate Security. Such loan must be adequately secured. No more
than one-half of the value of the Member’s fully vested Accounts, including his
Loan Account, may be assigned as collateral security. If the Loan Administrator
subsequently determines that the loan is no longer adequately secured,
additional security may be required.
          7.4.3 Interest. Such loan must bear interest, payable at quarterly
intervals (or more frequent intervals, if the Loan Administrator shall so
require), at a rate commensurate with the interest rates charged by persons in
the business of lending money for loans which would be made under similar
circumstances. The Loan Administrator shall at regular intervals (but not less
frequently than quarterly) determine such rate on the basis of a review of
pertinent information.
          7.4.4 Repayment Term. Such loan must provide for substantially level
amortization (within the meaning of section 72(p)(2)(C) of the Code) with
payments made at least quarterly for a period to end no later than the earlier
of:
               (a) The expiration of a fixed term not to exceed four and
one-half (4-1/2) years, or ten (10) years in the case of a loan used to acquire
any dwelling unit which within a reasonable time (determined at the time the
loan is made) is to be used as the principal residence of the Member (a
“principal residence loan”); or
               (b) The date on which distribution of the Member’s Accounts is
made or otherwise commences following the Member’s Termination of Employment.
          7.4.5 Suspension During Leave of Absence. Effective March 17, 2003,
loan repayments may be suspended under the Plan during an authorized leave of
absence that is either unpaid or at a rate of pay (after applicable employment
tax withholding) that is less than the payments required by the loan, for up to
one year, provided that the loan, including interest accrued during the period
of absence, must be paid in full within five years from the date of the

- 33 -



--------------------------------------------------------------------------------



 



loan (ten years in the case of a principal residence loan). Notwithstanding the
foregoing, loan repayments may be suspended for a period which is greater than a
year if the Member is performing service in the uniformed services, as described
in section 414(u)(4) of the Code. The interest rate applied to a suspended loan
during such period of military service may not exceed 6%. After a suspension for
military service the loan, including interest accrued during the period of
absence must be paid in full within a period that does not exceed five years
(ten years in the case of a principal residence loan) plus the period of
military leave from the date of the loan. Once repayments begin after any
suspension under this Section 7.4.5, the loan may be repaid either (i) in
installments in the same amount as the original installments with a balloon
payment at the end of the required period, or (ii) by increased level
installments which repay the entire amount by the end of the required period.
          7.4.6 Binding Agreement. Such loan must be evidenced by a legally
binding agreement, either written or the legal equivalent thereof (which
effective August 1, 2006 may consist of the Member’s endorsement of the loan
check after notice of the applicable loan terms), containing such terms and
provisions as the Loan Administrator shall in its sole discretion determine.
Prior to August 1, 2006, but not thereafter (unless required under the terms of
the Plan’s QDRO procedures), the Loan Administrator may require a certification
or representation from the Member that he is not then legally married, or
(b) consent by the Member’s spouse at the time of the making of the loan in a
notarized writing executed within the 90-day period before the making of the
loan. The Loan Administrator shall be entitled to rely on any such certification
or representation with respect to marital status made by a Member in his request
for a loan, and the Plan, the Trustee, the Committee, Employers, and their
employees and agents shall be fully protected in respect of any action taken or
suffered by them in reliance thereon.
     7.5 Loan Expenses. The Loan Administrator may determine to charge any fees,
taxes, charges or other expenses (including, without limitation, any asset
liquidation charge or similar extraordinary expense) incurred in connection with
a loan to the Accounts of the Member obtaining such loan. Such charges shall be
imposed on a uniform and nondiscriminatory basis.
     7.6 Funding.
          7.6.1 Funding of Loans. A Member’s loan shall be funded solely by
reduction of the Member’s Account balances as of the effective date of the loan.
Unless the Member specifies a different order, such reduction shall apply to the
Member’s Accounts in the following order: (1) Rollover Account; (2) Matching
Account and (3) Elective Account. The loan obligation created pursuant to
Section 7.4.6 shall be held by the Trustee in a Loan Fund and allocated solely
to the Accounts of the Member who receives the loan. For all purposes hereunder,
the value of such loan obligation at any date shall be considered to be the
unpaid principal amount of the note plus accrued interest. Interest attributable
to such notes shall be held in the Loan Fund until reallocation pursuant to
Section 7.7.
          7.6.2 Loan Account. A Loan Account shall be maintained for each Member
who has been granted a loan pursuant to Section 7.3, in which shall be entered
the amount of such Member’s loan. Such Loan Account shall remain in effect until
such Member’s loan has been repaid and the amount in the Loan Fund attributable
to his Loan Account transferred to another Investment Fund.

- 34 -



--------------------------------------------------------------------------------



 



     7.7 Repayment. The total amount of principal and interest payments on a
Member’s loan shall be allocated to the Member’s Accounts in proportion to the
share of the loan funded from each Account. Unless the Member specifies a
different order, such payments shall be applied to restore the Accounts in the
following order: (1) Elective Account; (2) Matching Account; and (3) Rollover
Account. Payments of principal and interest on a Member’s loan shall be
initially deposited in the Loan Fund for allocation to such Member’s Loan
Account and shall be reallocated as of the first Valuation Date coincident with
or next following such deposit to such other Investment Funds as the Member
shall have designated for future contributions pursuant to Section 5.2.
     7.8 Valuation. The value of that portion of a Member’s Accounts to be
withdrawn pursuant to Section 7.2 or that portion of a Member’s Accounts to be
borrowed pursuant to Section 7.3 shall be determined as of the Valuation Date
immediately following the date on which the withdrawal or loan request is
received by the Committee or the Loan Administrator, as the case may be (or, if
the Committee or Loan Administrator shall so direct, any later Valuation Date
prior to the distribution of funds).
     7.9 Allocation among Investment Funds. A Member may direct on the
Appropriate Form, at such time coincident with or following his loan or
withdrawal request as the Committee or Loan Administrator, as the case may be,
may allow, and subject to the Committee’s or Loan Administrator’s consent, the
proportions in which any withdrawal pursuant to Section 7.2 or loan pursuant to
Section 7.3 shall be allocated among the Investment Funds; provided, however,
that failing such direction or consent, and in all cases on or after August 1,
2006, the allocation shall be made pro rata among the Investment Funds in which
each Account that is reduced to fund the loan is invested.
     7.10 Disposition of Loan Upon Certain Events. Subject to the provision of
Section 7.4.4 authorizing prepayment of a loan, in the event of the retirement,
Termination of Employment, Disability, or death of a Member before the Member
repays all outstanding loans, the unpaid balance of the loan shall be due and
payable. If the loan is not repaid within 60 days following such event, the
Trustee shall reduce the value of the Member’s Loan Account by the amount of the
Member’s outstanding loan (including accrued interest), and before making a cash
distribution to the Member or his Beneficiary. Notwithstanding the foregoing,
effective October 19, 2005, if a Member ceases to be an employee of the Company
or any other Employer as a result of a sale of assets or stock or similar
corporate transaction, and the asset or stock purchase agreement or similar
agreement so provides, any loan note held in the Account of a Member affected
thereby may be transferred or rolled over from the Plan to another qualified
plan maintained by the purchaser of such stock or assets (or any affiliate
thereof) in accordance with such procedures as the Committee may establish
therefor.
     7.11 Withdrawals from Plan While Loan is Outstanding. The amount otherwise
available for withdrawal from the Plan under Section 7.2 shall be reduced by the
amount of any loan outstanding at the time a withdrawal request is made.

- 35 -



--------------------------------------------------------------------------------



 



     7.12 Compliance with Applicable Law. The Loan Administrator shall take such
actions as he may deem appropriate in order to assure full compliance with all
applicable laws and regulations relating to Member loans and the granting and
repayment thereof.
     7.13 Default. A loan made pursuant to Section 7.3 shall be in default if a
scheduled payment of principal or interest is not received by the Loan
Administrator within thirty (30) days following the scheduled payment date. Upon
such default, the outstanding principal amount and accrued interest of the loan
shall become immediately due and payable, and the Loan Administrator may execute
upon the Plan’s security interest in the Member’s Accounts to satisfy the debt;
provided, however, that the execution shall not occur until such time as the
Member’s Account(s) against which execution is proposed could be distributed to
the Member consistent with the requirements for qualification of the Plan under
section 401(a) of the Code. Furthermore, the Loan Administrator may take any
other action he deems appropriate to obtain payment of the outstanding amount of
principal and accrued interest, which may include accepting payments of
principal and interest that were not made on schedule and permitting the loan to
remain outstanding under its original payment schedule. Any costs incurred by
the Loan Administrator in collecting, or attempting to collect, amounts in
default shall be charged against the Member’s Accounts. If the Loan
Administrator is unable to obtain payment of the outstanding principal and
accrued interest (or, in his discretion, payment of only the overdue amount of
such principal), the Loan Administrator shall take such further action as he
deems appropriate to prevent loss to the Plan as a result of the default. Any
discretion by the Loan Administrator in this regard shall be exercised in a
uniform and nondiscriminatory manner.
     7.14 Conversion of Loan to Hardship Distribution. If a Member fails to make
timely repayment of a loan, the Loan Administrator, upon application of the
Member, shall recharacterize the loan as a hardship distribution, but only if
the loan proceeds were used to meet a need set forth in Section 7.2.3 and
provided that the suspension requirements referred to in Section 7.2.6 are
satisfied.

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
Payment of Benefits
     8.1 Payment of Benefits.
          8.1.1 In General. The amounts distributable to a Member pursuant to
Section 7.1 on Termination of Employment shall be paid in cash in a single sum,
except as otherwise provided below. Effective January 1, 2002, if the amount so
distributable exceeds $5,000, the Member may, in lieu of a single sum payment,
elect to receive distribution either (a) in two or more payments, at such times
and in such amounts as he may elect, provided that each such payment other than
the last shall be not less than $1,000, or (b) in substantially equal
installments over 5, 10, 15 or 20 years, to be made monthly, quarterly, or
annually as the Member may elect. A Member may prospectively revoke any election
described in clause (a) or (b) above and substitute therefor a different
election of any of such forms, or an election of a single sum payment, which
shall apply to the then remaining balance in his Vested Accounts. Any
undistributed balance of a Member’s Accounts shall continue to be adjusted in
accordance with Article V until distribution thereof is completed. Distribution
shall not be made without the Member’s consent, in writing or its equivalent,
prior to the time that distribution is required under Section 8.6 unless the
total vested balance of the Member’s Accounts (including his Rollover Account)
does not exceed $5,000. In the event that a Member is ineligible to, and/or does
not elect to receive, distribution in two or more payments or in installments as
above provided, and the Committee determines that the vested balance of the
Member’s Accounts does not exceed $5,000, distribution of such vested balance
shall be made in a lump sum after (x) the Member has been notified that such a
small benefit cashout is to be made and of his right to receive such
distribution as a direct rollover, (y) the Member’s election to receive cash or
a direct rollover is received or the time for making such election has expired,
and (z) the amount so distributable does not rise to more than $5,000 as of the
date used to review Account values for purposes of distribution under the
procedures adopted by the Plan recordkeeper. Except as the Member otherwise
elects, expressly or by failure to request distribution after receipt of notice
advising of the right to so elect, distribution shall in all events commence no
later than 60 days after the close of the Plan Year in which occurs the later of
his most recent Termination of Employment or his Normal Retirement Date, except
to the extent a contribution pursuant to Article III of the Plan which the
Member is entitled to share in has not yet been acquired by the Fund.
          8.1.2 Default Rollover of Small Benefits Cashouts. Notwithstanding the
foregoing, for distributions to a Member on or after March 28, 2005 and prior to
the Member’s Normal Retirement Date, in the event that the amount of the
distribution exceeds $1,000 but does not exceed $5,000, and the Member does not
make an election whether or not to directly rollover his distribution within the
time and in the manner prescribed by the Committee, such distribution shall be
made to an individual retirement account selected by the Committee and meeting
the requirements for the “safe harbor” regulations issued by the Department of
Labor, 29 C.F.R. section 2520.404a-2 (or any corresponding successor
regulations)
          8.1.3 Notice Period. If a distribution is one to which sections
401(a)(11) and 417 of the Code do not apply, such distribution may commence less
than 30 days after the

- 37 -



--------------------------------------------------------------------------------



 




notice required under Treas. Reg. section 1.411(a)-11(c) provided that: (a) the
Committee clearly informs the Member that the Member has a right to a period of
at least 30 days after receiving the notice to consider the decision of whether
or not to elect a distribution (and, if applicable, a particular distribution
option), and (b) the Member, after receiving the notice, affirmatively elects a
distribution.
     8.2 Death Benefits.
          8.2.1 In General. In the event of the death of a Member prior to his
Termination of Employment, the balances in his Accounts shall be distributed to
his Beneficiary. If the Beneficiary is the Member’s spouse, the spouse shall be
entitled to receive distribution beginning within 90 days of the Member’s death
if reasonably practicable and otherwise as soon as practicable, or, if the
Member had attained his Normal Retirement Date prior to his death, beginning not
later than 60 days following the close of the Plan Year in which his death
occurs.
          8.2.2 Installment Payments on Death. If so elected by the Member prior
to his death, or thereafter by his Beneficiary, payments following a Member’s
death may be paid in substantially equal installments over 5, 10, 15, or
20 years from the Member’s death, to be made monthly, quarterly or annually as
specified in such election. Any amount so distributable shall be held in the
Member’s Accounts, invested pursuant to the provisions of Section 5.4, and
adjusted as provided in Section 5.5 until distribution is completed.
     8.3 Non-Alienation of Benefits. Except as otherwise required by a
“qualified domestic relations order” (as defined in section 414(p) of the Code),
or by other applicable law recognized as a permitted exception to this provision
by section 401(a)(13) of the Code and regulations thereunder, no benefit,
interest, or payment under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, and no attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
valid nor shall any such benefit, interest, or payment be in any way liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit, interest, or payment or be subject to
attachment, garnishment, levy, execution or other legal or equitable process.
     8.4 Doubt as to Right to Payment. In the event that at any time any doubt
exists as to the right of any person to any payment hereunder or the amount or
time of such payment (including, without limitation, any case of doubt as to
identity, or any case in which any notice has been received from any other
person claiming any interest in amounts payable hereunder, or any case in which
a claim from other persons may exist by reason of community property or similar
laws), the Committee shall be entitled, in its discretion, to direct the Trustee
to hold such sum as a segregated amount in trust until such right or amount or
time is determined or until order of a court of competent jurisdiction, or to
pay such sum into court in accordance with appropriate rules of law in such case
then provided, or to make payment only upon receipt of a bond or similar
indemnification (in such amount and in such form as is satisfactory to the
Committee).
     8.5 Incapacity. If any benefits hereunder are due to a legally incompetent
person, the Committee may, in its sole discretion, direct that any distribution
due such person be

- 38 -



--------------------------------------------------------------------------------



 



made (a) directly to such person, or (b) to his duly appointed legal
representative, and any distribution so made shall completely discharge the
liabilities of the Plan therefor.
     8.6 Time of Commencement of Benefits.
          8.6.1 Subject to Sections 8.6.2 through 8.6.5, payment to a Member
under this Article VIII shall be made or commenced not later than the 60th day
after the close of the Plan Year in which occurs the later of his most recent
Termination of Employment or his Normal Retirement Date.
          8.6.2 Distribution of the benefits of a Member shall be required
hereunder (a) for a Member who is a five percent (5%) owner with respect to the
Plan Year in which he attained age 70-1/2, by April 1 following such year, and
(b) in any other case, by April 1 following the calendar year in which the
Member attains age 70-1/2 or terminates employment, whichever is later.
Distributions shall be made pursuant to this Section 8.6.2 as though the Member
had retired.
          8.6.3 If a Member receives a single sum distribution pursuant to
Section 8.6.2, any contributions made to the Plan subsequently (and any
forfeitures in lieu thereof) allocable to the Member’s Accounts shall be paid to
the Member as soon as practicable after the end of the Plan Year for which such
contributions are made.
          8.6.4 Notwithstanding any provisions of this Plan to the contrary, in
the event that the amount of a payment required to commence on the date
otherwise determined under this Plan cannot be ascertained by such date, or if
it is not possible to make such payment on such date because the Committee has
been unable to locate the Member (or, in the case of a deceased Member, his
Beneficiary) after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date on which
the Member (or Beneficiary) is located, whichever is applicable.
          8.6.5 Notwithstanding any provision of the Plan to the contrary, with
respect to distributions under the Plan made for calendar years, 2001 and 2002,
the Plan will apply the minimum distribution requirements of section 401(a)(9)
of the Code, including the incidental death benefit requirement, in accordance
with the regulations under section 401(a)(9) that were proposed on January 17,
2001, and for the calendar year 2003 in accordance with the regulations under
section 401(a)(9) published on April 17, 2002, and thereafter in accordance with
the final regulations under section 401(a)(9) published on June 15, 2004.
     8.7 Payments to Minors. If at any time a person entitled to receive any
payment hereunder is a minor, such payment may, in the sole discretion of the
Committee, be made for the benefit of such minor to his parent, guardian or the
person with whom he resides, or to the minor himself, and the release of any
such parent, guardian, person or minor shall be a valid and complete discharge
for such payment.
     8.8 Identity of Proper Payee. The determination of the Committee as to the
identity of the proper payee of any payment and the amount properly payable
shall be conclusive, and payment in accordance with such determination shall
constitute a complete discharge of all obligations on account thereof.

- 39 -



--------------------------------------------------------------------------------



 



     8.9 Inability to Locate Distributee. Notwithstanding any other provision of
the Plan, in the event that the Committee cannot locate any person to whom a
payment is due under this Plan, the benefit in respect of which such payment is
to be made shall be forfeited at such time as the Committee shall determine in
its sole discretion (but in all events prior to the time such benefit would
otherwise escheat under any applicable law); provided, that such benefit shall
be reinstated if such person subsequently makes a valid claim for such benefit
prior to termination of the Plan.
     8.10 Estoppel of Members and Their Beneficiaries. The Employer, Committee
and Trustee may rely upon any certificate, statement or other representation
made to them by any employee, Member, spouse or other beneficiary with respect
to age, length of service, leave of absence, date of Termination of Employment,
marital status or other fact required to be determined under any of the
provisions of this Plan, and shall not be liable on account of the payment of
any moneys or the doing of any act in reliance upon any such certificate,
statement or other representation. Any such certificate, statement or other
representation made by an employee or Member shall be conclusively binding upon
such employee or Member and his spouse or other beneficiary, and such employee,
Member, spouse or beneficiary shall thereafter and forever be estopped from
disputing the truth and correctness of such certificate, statement or other
representation. Any such certificate, statement or other representation made by
a Member’s spouse or other beneficiary shall be conclusively binding upon such
spouse or beneficiary, and such spouse or beneficiary shall thereafter and
forever be estopped from disputing the truth and correctness of such
certificate, statement or other representation.
     8.11 Qualified Domestic Relations Orders.
          8.11.1 Definition. For purposes of this Section 8.11, “Qualified
Domestic Relations Order” means any judgment, decree or order (including
approval of a property settlement) made pursuant to a state domestic relations
law (including a community property law) which relates to the provision of child
support, alimony payments or marital property to a spouse, former spouse, child
or other dependent of a Member and which creates or recognizes the existence of
a right of (or assigns such a right to) such spouse, former spouse, child or
other dependent (the “Alternate Payee”) to receive all or a portion of the
benefits payable with respect to a Member under the Plan. A Qualified Domestic
Relations Order must clearly specify the amount or percentage of the Member’s
benefits to be paid to the Alternate Payee by the Plan (or the manner in which
such amount or percentage is to be determined). A Qualified Domestic Relations
Order (a) may not require the Plan (i) to provide any form or type of benefits
or any option not otherwise provided under the Plan, (ii) to pay benefits to an
Alternate Payee under such order which are required to be paid to another
Alternate Payee under another such order previously filed with the Plan, or
(iii) to provide increased benefits (determined on the basis of actuarial
equivalents), but (b) may require payment of benefits to the Alternate Payee
under the order (i) at any time after the date of the order, (ii) as if the
Member had retired on the date on which such payment is to begin under such
order (taking into account only the benefits in which the Member is then vested)
and (iii) in any form in which such benefits may be paid to the Member.

- 40 -



--------------------------------------------------------------------------------



 



          8.11.2 Distributions. The Committee shall recognize and honor any
judgment, decree or order entered on or after January 1, 1985 under a state
domestic relations law which the Committee determines to be a Qualified Domestic
Relations Order in accordance with such reasonable procedures to determine such
status as the Committee shall establish. Without limitation of the foregoing,
the Committee shall notify a Member and the person entitled to benefits under a
judgment, decree or order which purports to be a Qualified Domestic Relations
Order of (a) the receipt thereof, (b) the Plan’s procedures for determining
whether such judgment, decree or order is a Qualified Domestic Relations Order
and (c) any determination made with respect to such status. During any period
during which the Committee is determining whether any judgment, decree or order
is a Qualified Domestic Relations Order, any amount which would have been
payable to any person pursuant to such order shall be separately accounted for
(and adjusted to reflect its appropriate share of the Investment Adjustment as
of each Valuation Date pursuant to Article V) pending payment to the proper
recipient thereof. Any such amount, as so adjusted, shall be paid to the person
entitled to such payment under any such judgment, decree or order if the
Committee determines such judgment, decree or order to be a Qualified Domestic
Relations Order within 18 full calendar months commencing with the date on which
the first payment would be required to be made under such judgment, decree or
order. If the Committee is unable to make such a determination within such time
period, payment under the Plan shall be as if such judgment, decree or order did
not exist and any such determination made after such time period shall be
applied prospectively only. Distribution to an Alternate Payee under a Qualified
Domestic Relations Order shall be made on a pro rata basis from the Member’s
Accounts in such manner as the Committee shall direct.
          8.11.3 Alternate Payee’s Beneficiary. In the event that an Alternate
Payee is entitled under a Qualified Domestic Relations Order to designate a
Beneficiary for the Alternate Payee’s interest in the Plan and fails to do so or
such designation fails to be effective (such as by reason of the prior death of
the designated individual and the absence of any effective alternative
designation), the Alternate Payee’s Beneficiary with respect to such interest
shall be the Alternate Payee’s estate.
     8.12 Benefits Payable Only from Fund. All benefits payable under this Plan
shall be paid or provided solely from the Fund, and neither any Employer nor its
shareholders, directors, employees or the Committee shall have any liability or
responsibility therefor. Except as otherwise provided by law, no Employer
assumes any obligations under this Plan except those specifically stated in the
Plan.
     8.13 Prior Plan Distribution Forms. The portions of the Accounts of Members
attributable to balances transferred from prior plans will be eligible for
installment or annuity forms of distributions that were available under such
plans if distribution in respect thereof is to commence as of a date on or
before February 1, 2002, and the Member’s vested Accounts at termination of
employment exceed $5,000. Otherwise, all amounts distributable to a Member whose
employment terminates for any reason shall be paid in accordance with the
foregoing provisions of this Article VIII.
     8.14 Restrictions on Distribution. Effective January 1, 2002, a Member’s
Elective Account shall not be distributable prior to his severance from
employment, disability, death, or attainment of age 59-1/2 except in cases of
(a) hardship to the extent provided in

- 41 -



--------------------------------------------------------------------------------



 



Section 7.2.3 or (b) a lump sum distribution made upon termination of the Plan
without establishment or maintenance of another defined contribution plan (other
than an employee stock ownership plan as defined in section 4975(e)(7) of the
Code) within the meaning of applicable regulations.
     8.15 Direct Rollover of Eligible Rollover Distributions. Notwithstanding
any provisions of this Plan that would otherwise limit a Distributee’s election
under this Section 8.15, a Distributee may elect, at the time and in the manner
prescribed by the Committee, to have any portion of an Eligible Rollover
Distribution paid in a Direct Rollover directly to an Eligible Retirement Plan
specified by the Distributee.
          8.15.1 Definitions. For purposes of this Section 8.15, the following
terms shall have the meanings specified below, effective January 1, 2002:
               8.15.1.1 Eligible Rollover Distribution. Any distribution of all
or any portion of the balance to the credit of a Distributee under the Plan,
except that an Eligible Rollover Distribution does not include: any distribution
that is one of a series of substantially equal periodic payments (not less
frequent than annual) made for the life (or life expectancy) of the Distributee
or the joint lives (or life expectancies) of the Distributee and the
Distributee’s Beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; the portion of any distribution that is not includible in gross
income, unless the conditions of Section 8.15.4 are satisfied; any deemed
distribution occurring upon the Member’s Termination of Employment under which
the Member’s account balance is offset by the amount of an outstanding Plan
loan; and any hardship withdrawal.
               8.15.1.2 Eligible Retirement Plan. An individual retirement
account described in section 408(a) of the Code, an individual retirement
annuity described in section 408(b) of the Code, an annuity plan described in
section 403(a) of the Code, another employer’s qualified trust described in
section 401(a) of the Code, an annuity contract described in section 403(b) of
the Code, or an eligible deferred compensation plan described in section 457(b)
of the Code maintained by a State, a political subdivision of a State, or any
agency or instrumentality of a State or political subdivision of a State and
which agrees to separately account for amounts transferred into such plan from
this Plan, that accepts a Distributee’s Eligible Rollover Distribution.
               8.15.1.3 Distributee. A Member, a Member’s surviving Spouse or a
Member’s Spouse or former Spouse who is the Alternate Payee under a Qualified
Domestic Relations Order (as defined in section 414(p) of the Code and
Section 8.11.1).
               8.15.1.4 Direct Rollover. A payment by the Plan to an Eligible
Retirement Plan specified by a Distributee, in the manner prescribed by the
Committee.
          8.15.2 Limitation. No more than one Direct Rollover may be elected by
a Distributee for each Eligible Rollover Distribution.
          8.15.3 Default Procedure. If a Member (or other Distributee, if
applicable) does not make a timely election whether or not to directly roll over
his Eligible

- 42 -



--------------------------------------------------------------------------------



 




Rollover Distribution within a reasonable period permitted by the Committee for
making such election, such distribution shall be made directly to the Member (or
other Distributee, if applicable). Notwithstanding the foregoing, effective
March 28, 2005, such Eligible Rollover Distributions made to a Member prior to
Normal Retirement Date that exceed $1,000 but do not exceed $5,000 will be
automatically rolled over to an individual retirement account, as described in
Section 8.1.2.
          8.15.4 After-Tax Employee Contributions. An Eligible Rollover
Distribution may include after-tax employee contributions if the Eligible
Retirement Plan is either:
               (a) an individual retirement account described in section 408(a)
of the Code or an individual retirement annuity described in section 408(b) of
the Code; or
               (b) an annuity plan described in section 403(a) of the Code or
another employer’s qualified trust described in section 401(a) of the Code,
which agrees to separately account for such after-tax employee contributions
(and the earnings thereon).
     8.16 Receipt of ESOP Beneficiary’s Account. Effective March 17, 2003, the
Plan shall accept a direct trust-to-trust transfer from the Arrow Electronics
Stock Ownership Plan (“ESOP”) of the cash proceeds allocable to all or a portion
of an account in the ESOP of a deceased member of the ESOP upon election by a
beneficiary of such ESOP to make such a transfer in accordance with applicable
provisions of the ESOP. Upon such transfer, the ESOP beneficiary directing such
transfer shall be treated as a Beneficiary under this Plan, the amount
transferred shall be credited to an Account under this Plan in the name of the
deceased Member that is allocable to such Beneficiary, and such Beneficiary
shall have same right to direct the initial investment of the amount transferred
as applies in the case of amounts received as a direct rollover to a Rollover
Account. Thereafter, the Beneficiary shall have the same rights with respect to
such Account that generally apply to Beneficiaries under the Plan, including the
right to receive distribution at the times and in the forms available under
Section 8.2 and the right to change the investment with respect to such Account
as described in Section 5.3.

- 43 -



--------------------------------------------------------------------------------



 



ARTICLE IX
Beneficiary Designation
     9.1 Designation of Beneficiary. Subject to the further provisions of this
Article IX, each Member may designate, at such time and in such manner as the
Committee shall prescribe, a Beneficiary or Beneficiaries (who may be any one or
more members of his family or any other persons, executor, administrator, any
trust, foundation or other entity) to receive any benefits distributable
hereunder to his Beneficiary after the death of the Member as provided herein.
Such designation of a Beneficiary or Beneficiaries shall not be effective for
any purpose unless and until it has been filed by the Member with the Committee,
provided, however, that a designation mailed by the Member to the Committee
prior to death and received after his death shall take effect upon such receipt,
but prospectively only and without prejudice to any payor or payee on account of
any payments made before receipt by the Committee.
     9.2 Spouse as Presumptive Beneficiary. Notwithstanding Section 9.1 (but
subject to the provisions of Section 9.5), a Member’s sole Beneficiary shall be
his surviving spouse, if the Member has a surviving spouse, unless the Member
has designated another Beneficiary with the written consent of such spouse (in
which consent such Beneficiary is specified by name or class, and the effect of
such designation is acknowledged) witnessed by a notary public or Plan
representative. Any such consent shall be irrevocable. The Committee may, in its
sole discretion, waive the requirement of spousal consent if the Committee is
satisfied that the spouse cannot be located, or if the Member can show by court
order that he has been abandoned by the spouse within the meaning of local law,
or if otherwise permitted under applicable regulations.
     9.3 Change of Beneficiary. A Member may, from time to time in such manner
as the Committee shall prescribe, change his designated Beneficiary or
Beneficiaries, but any such designation which has the effect of naming a person
other than the surviving spouse as sole Beneficiary is subject to the spousal
consent requirement of Section 9.2.
     9.4 Failure to Designate. If a Member has failed effectively to designate a
Beneficiary to receive the Member’s death benefits, or a Beneficiary previously
designated has predeceased the Member and no alternative designation has become
effective, such benefits shall be distributed to the Member’s surviving spouse,
if any, or if no spouse survives the Member, to the Member’s estate.
     9.5 Effect of Marriage, Divorce or Annulment, or Legal Separation. This
Section 9.5 shall be effective in determining the identity of a Participant’s
Beneficiary at any time on or after September 1, 2006. In accordance with
Section 1.50 but subject to the following provisions of this Section 9.5, the
term “spouse” for purposes of this Article IX means the individual to whom the
Member is married on the date of reference, determined under applicable state
law, except than no individual of the same gender as the Member shall be deemed
such a spouse. Notwithstanding the foregoing:
          9.5.1 If a court of competent jurisdiction has issued a legal
separation order, the parties to whom that order pertains shall not be deemed to
be married to each other,

- 44 -



--------------------------------------------------------------------------------



 




even if their marriage has not been annulled or terminated by divorce; provided,
however, that to the extent that a Qualified Domestic Relations Order as defined
in Section 8.11 (“QDRO”) specifies that a former spouse (or legally separated
spouse) of the Member is to be treated as the Member’s spouse, such specified
former spouse (or legally separated individual) shall be treated as the Member’s
spouse under the Plan to the extent required in such QDRO, to the exclusion of
any subsequent spouse.
          9.5.2 Except to the extent otherwise provided in an applicable QDRO, a
designation of the Member’s spouse as Beneficiary will automatically be
cancelled if the marriage terminates by divorce or is annulled or such a legal
separation order is issued unless the designation clearly states that the
individual named as Beneficiary is to continue as such following termination of
the marriage or such separation.
          9.5.3 Nothing herein shall prohibit a spouse from disclaiming the
benefit to which he or she would otherwise be entitled as the Member’s sole
Beneficiary, in whole or in part, in which event the Beneficiary with respect to
the interest so disclaimed shall be determined as if the spouse had predeceased
the Member.
          9.5.4 Upon the marriage of a Member, any designation of Beneficiaries
made by the Member prior to the date of the marriage shall become null and void
as of the date of the marriage. Subsequent divorce, legal separation or
dissolution of the marriage shall not reinstate any designation that became null
and void as of the date of such marriage. Notwithstanding the foregoing, none of
the Employer, the Trustee or Committee, nor any other fiduciary, shall be liable
for, and each of them shall be fully protected, as to amounts paid to one or
more Beneficiary(ies) of the Member subsequent to the marriage of the Member and
after the death of the Member, but prior to their receipt of effective written
notification of the marriage.
     9.6 Proof of Death, etc. Before making distribution to a Beneficiary, the
Committee may require such proof of death and such evidence of the right of any
person to receive all or part of the death benefit of a deceased Member as the
Committee may deem desirable. The Committee’s determination of the fact of death
of a Member and of the right of any person to receive distributions as a result
thereof shall be conclusive upon such person or persons having or claiming any
right in the Fund on account of such Member.
     9.7 Discharge of Liability. If distribution in respect of a Member’s
Accounts is made to a person reasonably believed by the Committee or his
delegate (taking into account any document purporting to be a valid consent of
the Member’s spouse, or any representation by the Member that he is not married)
to properly qualify as the Member’s Beneficiary under the foregoing provisions
of this Article IX, the Plan shall have no further liability with respect to
such Accounts (or the portion thereof so distributed).

- 45 -



--------------------------------------------------------------------------------



 



ARTICLE X
Administration of the Plan
     10.1 Committee. The provisions of this Article X are effective July 17,
2002. The Corporate Governance Committee of the Board of Directors shall appoint
a Management Pension Investment and Oversight Committee (the “Committee”), which
shall consist of not less than three persons to serve at the pleasure of the
Corporate Governance Committee of the Board of Directors. Any vacancy on the
Committee, arising for any reason whatsoever, shall be filled by the Corporate
Governance Committee of the Board of Directors. The Committee shall hold
meetings upon such notice, at such place or places, at such time or times and in
such manner (including meetings in which members may participate through
teleconferencing or similar means) as it may from time to time determine. A
majority of the members of the Committee at the time in office shall constitute
a quorum for the transaction of business, and action by a majority of those
present at any meeting at which a quorum is present shall constitute action by
the Committee. The Committee may also act without a meeting by instrument in
writing signed by a majority of the members of the Committee, or by one or more
members to whom the Committee has previously delegated the authority to take
such action. Effective September 21, 2004, the Compensation Committee of the
Board of Directors shall succeed to the duties of the Corporate Governance
Committee under this Section 10.1.
     10.2 Named Fiduciary. The named fiduciary under the Plan shall be the
Committee, which shall have authority to control and manage the operation and
administration of the Plan except that the Committee shall have no authority or
responsibility with respect to those matters which under any applicable trust
agreement, insurance policy or similar contract are the responsibility, or
subject to the authority, of the Trustee, any insurance company or similar
organization. The members of the Committee shall have the right, by written
instrument executed by them or otherwise, to allocate fiduciary responsibilities
among themselves, and any one or more of such members may designate other
persons to carry out fiduciary or other responsibilities under the Plan.
     10.3 Powers and Discretion of the Named Fiduciary. The Committee shall have
all powers and discretion necessary or helpful for carrying out its
responsibilities, including, without limitation, the power and complete
discretion:
                    (a) to establish such rules or procedures as it may deem
necessary or desirable;
                    (b) to employ such persons as it shall deem necessary or
desirable to assist in the administration of the Plan;
                    (c) to determine any question arising in the administration,
interpretation and application of the Plan, including without limitation
questions of fact and of construction;

- 46 -



--------------------------------------------------------------------------------



 



                         (d) to correct defects, rectify errors, supply
omissions, clarify ambiguities, and reconcile inconsistencies to the extent it
deems necessary or desirable to effectuate the Plan or preserve qualification of
the Plan under section 401(a) of the Code;
                         (e) to decide all questions relating to eligibility and
payment of benefits hereunder, including, without limitation, the power and
discretion to determine the eligibility of persons to receive benefits
hereunder;
                         (f) to establish procedures for determining whether a
domestic relations order is a qualified domestic relations order (“QDRO”) as
described in Section 8.11 and for complying with any such QDRO;
                         (g) to direct the Trustee with respect to benefits
payable under the Plan (including, without limitation, the persons to be paid or
methods of payment) and all distributions of the assets of the Fund;
                         (h) to make a determination as to the rights of any
person to a benefit and to afford any person dissatisfied with such
determination the right to an appeal;
                         (i) to determine the character and amount of expenses
that are properly payable by the Plan as reasonable administration expenses, and
to direct the Trustee with respect to the payment thereof (including, without
limitation, the persons to be paid and the method of payment);
                         (j) to compromise or settle claims against the Plan and
to direct the Trustee to pay amounts required in any such settlements or
compromise;
                         (k) to determine the method of making corrections
necessary or advisable as a result of operating defects in order to preserve
qualification of the Plan under section 401(a) of the Code pursuant to
procedures of the Internal Revenue Service applicable in such cases (such as
those set forth in Revenue Procedure 2002-47 and similar guidance); and
                         (l) to make appropriate provision for the investment
and reinvestment of the Fund, including, as named fiduciary with respect to the
control and management of the assets of the Plan, to appoint in its discretion
an investment manager or managers (as defined in section 3(38) of ERISA) to
manage (including the power to acquire and dispose of) any assets of the Plan.
The determinations of the Committee shall be conclusive and binding on all
persons to the maximum extent permitted by law. The expenses of the Committee
and all other expenses of the Plan shall be paid by the Fund to the extent not
paid by the Company, and such expenses shall include any expenses authorized by
the Board of Directors as necessary or desirable in the administration of the
Plan.
     10.4 Advisers. Any named fiduciary under the Plan, and any fiduciary
designated by a named fiduciary to whom such power is granted by a named
fiduciary under the Plan, may employ one or more persons to carry out such
responsibilities as may be specified by such fiduciary and to render advice with
regard to any responsibility such fiduciary has under the Plan.

- 47 -



--------------------------------------------------------------------------------



 



     10.5 Service in Multiple Capacities. Any person or group of persons may
serve in more than one fiduciary capacity with respect to the Plan.
     10.6 Limitation of Liability; Indemnity.
          10.6.1 Except as otherwise provided by law, if any duty or
responsibility of any person serving as a named fiduciary has been allocated or
delegated to any other person in accordance with any provision of this Plan,
then such fiduciary shall not be liable for any act or omission of such other
person in carrying out such duty or responsibility.
          10.6.2 Except as otherwise provided by law, no person who is a member
of the Committee or is an employee, director or officer of any Employer who is a
fiduciary under the Plan or the trust thereunder, or otherwise has
responsibility with respect to administration of the Plan or trust, shall incur
any liability whatsoever on account of any matter connected with or related to
the Plan or trust or the administration thereof, unless such person shall have
acted in bad faith or been guilty of willful misconduct or gross negligence in
respect of his duties, actions or omissions in respect of the Plan or trust.
          10.6.3 The Company shall indemnify and save harmless each Committee
member and each employee, director or officer of any Employer serving as a
trustee or other fiduciary from and against any and all loss, liability, claim,
damage, cost and expense which may arise by reason of, or be based upon, any
matter connected with or related to the Plan or trust or the administration
thereof (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or in settlement of any such claim
whatsoever), unless such person shall have acted in bad faith or been guilty of
willful misconduct or gross negligence in respect of his duties, actions or
omissions in respect of the Plan or trust.
     10.7 Reliance on Information. The Committee and any Employer and its
officers, directors and employees shall be entitled to rely upon all tables,
valuations, certificates, opinions and reports furnished by any accountant,
trustee, insurance company, counsel or other expert who shall be engaged by an
Employer or the Committee, and the Committee and any Employer and its officers,
directors and employees shall be fully protected in respect of any action taken
or suffered by them in good faith in reliance thereon, and all action so taken
or suffered shall be conclusive upon all persons affected thereby.
     10.8 Subcommittees, Counsel and Agents. The Committee may appoint from its
members such subcommittees (of one or more such members), with such powers as
the Committee shall determine. The Committee may employ such counsel (including
legal counsel, who may be counsel for the Company or an Employer), accountants,
and agents and such clerical and other services as it may require in carrying
out the provisions of the Plan, and may charge the fees, charges and costs
resulting from such employment as an expense to the Fund to the extent not paid
by the Company. Unless otherwise required by law, persons employed by the
Committee as counsel, or as its agents or otherwise, may include members of the
Committee, or

- 48 -



--------------------------------------------------------------------------------



 



employees of the Company. Persons serving on the Committee, or on any such
subcommittee shall be fully protected in acting or refraining to act in
accordance with the advice of legal or other counsel.
     10.9 Funding Policy. The Committee shall establish and carry out, or cause
to be established and carried out by those persons (including, without
limitation, any trustee) to whom responsibility or authority therefor has been
allocated or delegated in accordance with the Plan or the Trust Agreement, a
funding policy and method consistent with the objectives of the Plan and the
requirements of ERISA. Without limiting the generality of the foregoing, it is
recognized that Members (and their Beneficiaries) have many differing individual
financial situations, and the funding policy of the Plan is therefore to allow
Members and their Beneficiaries to choose, from a broad range of diversified
investment options, the Investment Fund or Investment Funds which they believe
best suit their individual objectives. In the event of the elimination of a
preexisting Investment Fund option or a merger or spin-off of assets from
another plan into this Plan, the foregoing principle shall not preclude the
adoption of mapping rules under which assets previously invested for the benefit
of the Member or Beneficiary in one or more investment options that are no
longer available are transferred to specific Investment Funds under this Plan,
subject to the right of Members (or Beneficiaries) to then reallocate their
accounts among Investment Funds. The Plan is intended to satisfy the
requirements of section 404(c) of ERISA with respect to investment elections by
Members or their Beneficiaries if reasonably practicable, but (as provided in
accordance with applicable law) any failure to meet any of such requirements
shall create no adverse inference with respect to the compliance by the Plan and
its fiduciaries with such general requirements as prudence and diversification.
To the extent permitted by law, none of the Company, any Employer, the
Committee, the Trustee nor any other fiduciary of the Plan shall be liable for
any loss resulting from a Member’s (or Beneficiary’s) exercise of his right to
direct the investment of his Accounts.
     10.10 Proper Proof. In any case in which an Employer or the Committee shall
be required under the Plan to take action upon the occurrence of any event, they
shall be under no obligation to take such action unless and until proper and
satisfactory evidence of such occurrence shall have been received by them.
     10.11 Genuineness of Documents. The Committee, and any Employer and its
respective officers, directors and employees, shall be entitled to rely upon any
notice, request, consent, letter, telegram or other paper or document believed
by them or any of them to be genuine, and to have been signed or sent by the
proper person, and shall be fully protected in respect of any action taken or
suffered by them in good faith in reliance thereon.
     10.12 Members May Direct Investments. The Committee shall permit, pursuant
to Sections 5.2 and 5.3, a Member or Beneficiary to exercise control over assets
in his Accounts by directing the Trustee with respect to the extent permitted by
law and manner of investment of such assets, and if a Member or Beneficiary
exercises such control, then notwithstanding any other provision of this Plan or
the Trust Agreement:
          10.12.1 such Member or Beneficiary shall not be deemed to be a
fiduciary under the Plan or this Trust by reason of such exercise, and

- 49 -



--------------------------------------------------------------------------------



 



          10.12.2 no person who is otherwise a fiduciary (including, without
limitation, the Trustee and any Committee member) shall be liable for any loss,
or by reason of any breach, which results from such Member’s or Beneficiary’s
exercise of control.
     10.13 Records and Reports. The Committee shall maintain or cause to be
maintained such records, as it deems necessary or advisable in connection with
the administration of the Plan.
     10.14 Recovery of Overpayments. Without limiting the generality of the
Committee’s power and discretion under Section 10.3(d) to rectify errors and
supply omissions, in the event that the Committee determines that overpayments
have been made to a Member or his spouse or Beneficiary, the Committee shall
take such steps as it shall deem appropriate under the relevant facts and
circumstances to recover such payments, with or without interest, and in case
repayment is not otherwise made, to offset the amount to be recovered against
subsequent payments otherwise becoming due to or in respect of such Member,
spouse or Beneficiary at such time and to such extent as it shall deem
appropriate.

- 50 -



--------------------------------------------------------------------------------



 



ARTICLE XI
The Trust Agreement
     11.1 The Trust Agreement. Effective July 17, 2002, the Committee, on behalf
of the Company and each other Employer, shall have power to appoint and remove a
Trustee and to enter into or amend a Trust Agreement with the Trustee providing
for the establishment of a Fund hereunder. The Trust Agreement shall be deemed
to form a part of this Plan, and any and all rights which may accrue to any
person under this Plan shall be subject to all the terms and provisions of such
Trust Agreement. Copies of the Trust Agreement shall be filed with the Committee
and, upon reasonable application and notice, shall be made available for
inspection by any Member.
     11.2 No Diversion of Fund. The Fund shall in no event (within the taxable
year or thereafter) be used for or diverted to purposes other than for the
exclusive benefit of Members and their Beneficiaries (including the payment of
the expenses of the administration of the Plan and of the Trust Fund), except
that at the Committee’s request:
          (a) A contribution that is made by an Employer by a mistake of fact
may be returned to such Employer within one year after the payment of the
contribution; and
          (b) A contribution that is conditioned upon its deductibility under
section 404 of the Code pursuant to Section 3.10 may be returned to the
contributing Employer, to the extent that the contribution is disallowed as a
deduction, within one year after such disallowance.
     11.3 Duties and Responsibilities of the Trustee. The Trustee will hold and
invest all funds as provided herein and in the Trust Agreement. The Trustee will
make, at the direction of the Committee, all payments to Members and their
Beneficiaries.
          The Trustee shall not be required to make any payment of benefits or
distributions out of the Fund, or to allocate or reallocate any amounts, except
upon the written direction of the Committee. The Trustee shall not be charged
with knowledge of any action by the Board of Directors or of the Termination of
Employment of any Member, unless it shall be given written notice of such event
by the Committee.

-51-



--------------------------------------------------------------------------------



 



ARTICLE XII
Amendment
     12.1 Right of the Company to Amend the Plan. The Company shall have the
right at any time and from time to time to amend any or all of the provisions of
this Plan by resolution of the Board of Directors, by action of the Compensation
Committee of the Board of Directors, or effective July 17, 2002, by action of
the Company Representative, and all Employers and Members (and their
Beneficiaries) shall be bound thereby. Except as provided in Section 12.3, no
such amendment shall authorize or permit any part of the Fund to be used for or
diverted to purposes other than for the exclusive benefit of the Members and
their Beneficiaries, nor shall any amendment reduce any amount then credited to
the individual accounts of any Member, reduce any Member’s vested interest in
his account, or affect the rights, duties and responsibilities of the Trustee
without his written consent.
     12.2 Plan Merger. The Plan may be amended in accordance with Section 12.1
to provide for the merger of the Plan, in whole or in part, or a transfer of all
or part of its assets, into or to any other qualified plan within the meaning of
section 401(a) of the Code, including such a merger or transfer in lieu of a
distribution which might otherwise be required under the Plan. In the case of
any merger or consolidation with, or transfer of assets or liabilities to, any
other plan, each Member shall be entitled to a benefit immediately after the
merger, consolidation or transfer (if such other plan then terminated) which is
equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if the Plan had then
been terminated).
     12.3 Amendments Required by Law. All provisions of this Plan, and all
benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time, (a) to
qualify the Plan under section 40l(a) of the Code, (b) to continue the Plan as
so qualified, or (c) to comply with any other provision of law. Accordingly,
notwithstanding any other provision of this Plan, the Company may amend, modify
or alter the Plan with retroactive effect in any respect or manner necessary to
qualify the Plan under section 40l(a) of the Code, to continue the Plan as so
qualified, or to comply with any other provision of applicable law.
     12.4 Right to Terminate. The Plan may be terminated at any time by
resolution of the Board of Directors, provided that no such action shall permit
any part of the corpus or income of the Fund to be used for or diverted to
purposes other than for the exclusive benefit of the Members and their
beneficiaries under the Plan and for the payment of the administrative costs of
the Plan.
     12.5 Termination of Trust. If the Plan is terminated pursuant to
Section 12.4, and the Board of Directors determines that the Fund shall be
terminated, all of the Members’ Accounts shall be nonforfeitable, the Fund shall
be revalued as if the termination date were a Valuation Date, and the current
value of all Accounts shall be distributed in accordance with Article VII, as if
such Plan termination were a Termination of Employment, but only to the extent
permitted under Section 8.14; provided, however, that the value of such Accounts
shall be adjusted to reflect the expenses of termination to the extent such
expenses are not paid by the

-52-



--------------------------------------------------------------------------------



 



Company. Until all Accounts are fully distributed, any remaining Accounts held
in the Fund shall continue to be adjusted in accordance with Article V, and to
reflect the expenses of termination.
     12.6 Continuation of Trust. If the Plan is terminated by the Board of
Directors but the Board of Directors determines that the Fund shall be continued
pursuant to its terms and the provisions of this Section 12.6, no further
contributions shall be made, the Members’ Accounts shall be nonforfeitable, and
the Fund shall be administered as though the Plan were otherwise in full force
and effect. If the Fund is subsequently terminated, the provisions of
Section 12.5 shall then apply.
     12.7 Discontinuance of Contributions. Any Employer may at any time, by
resolution of its board of directors, completely discontinue its participation
in and contributions under the Plan, either completely or with respect to any
specified group of its employees, and unless otherwise agreed to by the Board of
Directors or the Company Representative, shall discontinue its participation and
all contributions if it ceases for any reason to be a member of a controlled
group of trades or businesses including the Company, within the meaning of
section 414(b) or 414(c) of the Code. The Committee shall make such current or
deferred distributions with respect to the Members affected by such
discontinuance as it shall deem appropriate and in accordance with the Plan and
applicable law, or the Committee may, subject to Section 12.2, direct that the
portion of the Trust Fund allocable to such Members be transferred to a
successor qualified plan or funding medium covering such Members. If such
Employer completely discontinues contributions under the Plan, either by
resolution of its board of directors or for any other reason, and such
discontinuance is deemed a partial termination of the Plan within the meaning of
section 411(d)(3) of the Code, the amounts credited to the Accounts of all
affected Members (other than Members who, in connection with the discontinuance
of Employer contributions, transfer employment to an Employer which continues to
contribute under the Plan) shall be nonforfeitable.

-53-



--------------------------------------------------------------------------------



 



ARTICLE XIII

Miscellaneous Provisions
     13.1 Plan Not a Contract of Employment. Neither the establishment of the
Plan created hereby, nor any amendment thereof, nor the creation of any Fund or
Account, nor the payment of any benefits hereunder, shall be construed as giving
to any Member or other person any legal or equitable right against any Employer,
any officer or employee thereof, the Board of Directors or any member thereof,
the Committee or any Trustee, except as provided herein and under no
circumstances shall the terms of employment of any Member be in any way affected
hereby.
     13.2 Merger. The merger or consolidation of the Company with any other
company or the transfer of the assets of the Company to any other company by
sale, exchange, liquidation or otherwise, or the merger of this Plan with any
other retirement plan, shall not in and of itself result in the termination of
the Plan, or be deemed a Termination of Employment of any employee.
     13.3 Claims Procedure. The Committee shall establish a claims procedure in
accordance with applicable law, under which any Member or Beneficiary whose
claim for benefits has been denied shall have a reasonable opportunity for a
full and fair review of the decision denying such claim.
     13.4 Controlling Law. The validity of this Plan or of any of its provisions
shall be determined under, and shall be construed and administered according to,
the laws of the State of New York (without regard to its choice of law
principles), except to the extent preempted by ERISA, or any other applicable
laws of the United States of America. No action (whether at law, in equity or
otherwise) shall be brought by or on behalf of any person for or with respect to
benefits due under this Plan unless the person bringing such action has timely
exhausted the Plan’s claim review procedure. Any action (whether at law, in
equity or otherwise) must be commenced within three (3) years from the earlier
of (a) the date a final determination denying such benefit, in whole or in part,
is issued under the Plan’s claim review procedure and (b) the date such person’s
cause of action first accrued.
     13.5 Separability. If any provision of the Plan or the Trust Agreement is
held invalid or unenforceable, its invalidity or unenforceability shall not
affect any other provisions of the Plan or the Trust Agreement, and the Plan and
Trust Agreement shall be construed and enforced as if such provision had not
been included therein.
     13.6 Captions. The captions contained herein are inserted only as a matter
of convenience and for reference and in no way define, limit, enlarge or
describe the scope or intent of the Plan nor in any way shall affect the Plan or
the construction of any provision thereof.
     13.7 Usage. Whenever applicable, the masculine gender, when used in the
Plan, shall include the feminine or neuter gender, and the singular shall
include the plural.

-54-



--------------------------------------------------------------------------------



 



ARTICLE XIV

Leased Employees
     14.1 Definitions. For purposes of this Article XIV, the term “Leased
Employee” means any person (a) who performs or performed services for an
Employer or Affiliate (hereinafter referred to as the “Recipient”) pursuant to
an agreement between the Recipient and any other person (hereinafter referred to
as the “Leasing Organization”), (b) who has performed such services for the
Recipient or for the Recipient and related persons (within the meaning of
section 144(a)(3) of the Code) on a substantially full-time basis for a period
of at least one year, and (c) whose services are (effective January 1, 1997)
performed under primary direction or control by the Recipient.
     14.2 Treatment of Leased Employees. For purposes of this Plan, a Leased
Employee shall be treated as an employee of an Affiliate whose service for the
Recipient (including service during the one-year period referred to in
Section 14.1) is to be taken into account in determining compliance with the
service requirements of the Plan relating to participation and vesting. However,
the Leased Employee shall not be entitled to share in contributions or
forfeitures under the Plan with respect to any service or compensation
attributable to the period during which he is a Leased Employee, and shall not
be eligible to become a Member eligible to accrue benefits under the Plan unless
and except to the extent that he shall at some time, either before or after his
service as a Leased Employee, qualify as an Eligible Employee without regard to
the provisions of this Article XIV (in which event, status as a Leased Employee
shall be determined without regard to clause (b) of Section 14.1, to the extent
required by applicable law).
     14.3 Exception for Employees Covered by Plans of Leasing Organization.
Section 14.2 shall not apply to any Leased Employee if such employee is covered
by a money purchase pension plan of the Leasing Organization meeting the
requirements of section 414(n)(5)(B) of the Code and Leased Employees do not
constitute more than twenty percent (20%) of the aggregate “nonhighly
compensated work force” (as defined in section 414(n)(5)(C)(ii) of the Code) of
all Employers and Affiliates.
     14.4 Construction. The purpose of this Article XIV is to comply with the
provisions of section 4l4(n) of the Code. All provisions of this Article shall
be construed consistently therewith, and, without limiting the generality of the
foregoing, no individual shall be treated as a Leased Employee except as
required under such section.

-55-



--------------------------------------------------------------------------------



 



ARTICLE XV

“Top-Heavy” Provisions
     15.1 Determination of “Top-Heavy” Status.
          15.1.1 Applicable Plans. For purposes of this Article XV, “Applicable
Plans” shall include (a) each plan of an Employer or Affiliate in which a Key
Employee (as defined in Section 15.1.2 for this Plan, and as defined in section
416(i) of the Code for each other Applicable Plan) participates during the five
(5)-year period ending on such plan’s “determination date” (as described in
Section 15.1.4 below) and (b) each other plan of an Employer or Affiliate which,
during such period, enables any plan in clause (a) of this sentence to meet the
requirements of section 401(a)(4) or 410 of the Code. Any plan not required to
be included under the preceding sentence may also be included, at the option of
the Company, provided that the requirements of sections 401(a)(4) and 410 of the
Code continue to be satisfied for the group of Applicable Plans after such
inclusion. Applicable Plans shall include terminated plans, frozen plans, and to
the extent that benefits are provided with respect to service with an Employer
or an Affiliate, multiemployer plans (described in section 414(f) of the Code)
and multiple employer plans (described in section 413(c) of the Code) to which
an Employer or an Affiliate makes contributions.
          15.1.2 Key Employee. For purposes of this Article XV, “Key Employee”
for any Plan Year shall mean an employee (including a former employee, whether
or not deceased) of an Employer or Affiliate who, at any time during a given
Plan Year (or, for Plan Years beginning prior to January 1, 2002, any of the
four (4) preceding Plan Years), is one or more of the following:
               (a) An officer of an Employer or Affiliate having Total Earnings
greater than:
                    (i) for Plan Years ending prior to January 1, 2002, fifty
percent (50%) of the dollar amount in effect under section 415(b)(1)(A) of the
Code for any such Plan Year; and
                    (ii) for Plan Years beginning on or after January 1, 2002,
$130,000 (as adjusted under section 416(i) of the Code);
provided that the number of employees treated as officers shall be no more than
fifty (50) or, if fewer, the greater of three (3) employees or ten percent (10%)
of the employees (exclusive of employees described in section 414(q)(5) of the
Code).
               (b) For Plan Years ending prior to January 1, 2002, one of the
ten (10) employees (i) having Total Earnings from the Employer or Affiliate of
more than the dollar amount described in Section 6.2 and (ii) owning (or
considered as owning, within the meaning of section 416(i) of the Code), the
largest percentage interests in value of an Employer or Affiliate, provided that
such percentage interest exceeds one-half percent (.5%) in value. If two
employees have the same interest in the Employer or Affiliate, the employee
having greater Total Earnings shall be treated as having a larger interest.

-56-



--------------------------------------------------------------------------------



 



               (c) A person owning (or considered as owning, within the meaning
of section 416(i) of the Code) more than five percent (5%) of the outstanding
stock of the Employer or Affiliate, or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Employer or
Affiliate (or having more than five percent (5%) of the capital or profits
interest in any Employer or Affiliate that is not a corporation, determined
under similar principles).
               (d) A one percent (1%) owner of an Employer or an Affiliate
having Total Earnings of more than one hundred fifty thousand dollars
($150,000). “One percent (1%) owner” means any person who would be described in
paragraph (c) of this Section 15.1.2 if “one percent (1%)” were substituted for
“five percent (5%)” in each place where it appears in paragraph (iii).
          15.1.3 Top Heavy Condition. In any Plan Year during which the sum, for
all Key Employees (as defined in Section 15.1.2 for this Plan and as defined in
section 416(i) of the Code for each other Applicable Plan) of the present value
of the cumulative accrued benefits under all Applicable Plans which are defined
benefit plans (determined based on the actuarial assumptions set forth in the
“top-heavy” provisions of such plans) and the aggregate of the accounts under
all Applicable Plans which are defined contribution plans, exceeds sixty percent
(60%) of a similar sum determined for all members in such plans (but excluding
members who are former Key Employees), the Plan shall be deemed “Top-Heavy.”
          15.1.4 Determination Date. The determination as to whether this Plan
is “Top-Heavy” for a given Plan Year shall be made on the last day of the
preceding Plan Year (the “Determination Date”); and other plans shall be
included in determining whether this Plan is “Top-Heavy” based on the
determination date as defined in Code section 416(g)(4)(C) for each such plan
which occurs in the same calendar year as such Determination Date for this Plan.
          15.1.5 Valuation. The value of account balances and the present value
of accrued benefits for each Applicable Plan will be determined subject to Code
section 416 and the regulations thereunder, as of the most recent Valuation Date
occurring within the l2-month period ending on the applicable determination date
for such plan.
          15.1.6 Distribution within Determination Period. Subject to
Section 15.1.7, distributions from the Plan or any other Applicable Plan on
account of severance from employment, death, or disability, made during the one
(1)-year period ending on the applicable determination date and other
distributions from the Plan or any other Applicable Plan during the five
(5)-year period ending on the applicable determination date (or, prior to
January 1, 2002, all distributions from the Plan during the five (5)-year period
ending on the applicable determination date) shall be taken into account in
determining whether the Plan is “Top-Heavy.”
          15.1.7 No Services within Determination Period. Benefits and
distributions shall not be taken into account with respect to any individual who
has not rendered any services to any Employer or Affiliate at any time during
the one (1)-year period (or prior to January 1, 2002 during the five (5)-year
period) ending on the applicable Determination Date.

-57-



--------------------------------------------------------------------------------



 



          15.1.8 Compliance with Code Section 416. The calculation of the
“Top-Heavy” ratio, and the extent to which distributions, rollovers and
transfers are taken into account will be made in accordance with Code section
416.
          15.1.9 Deductible Employee Contributions. Deductible employee
contributions will not be taken into account for purposes of computing the
“Top-Heavy” ratio.
          15.1.10 Beneficiaries. The terms “Key Employee” and “Member” include
their beneficiaries.
          15.1.11 Accrued Benefit Under Defined Benefit Plans. Solely for
purposes of determining whether this Plan or any other Applicable Plan is
“Top-Heavy” for a given Plan Year, the accrued benefit under any defined benefit
plan of a Member other than a Key Employee shall be determined under (a) the
method, if any, that uniformly applies for accrual purposes under all defined
benefit plans maintained by the Employer or an Affiliate, or (b) if there is no
such method, as if such benefit accrued not more rapidly than at the slowest
accrual rate permitted under the fractional accrual rule of section 411(b)(1)(C)
of the Code.
     15.2 Provisions Applicable in “Top-Heavy” Plan Years. For any Plan Year in
which the Plan is deemed to be “Top-Heavy,” the following provisions shall apply
to any Member who has not terminated employment before such Plan Year:
          15.2.1 Required Allocation. The amount of Employer contributions and
forfeitures which shall be allocated to the account of any active Member who
(a) is employed by an Employer or Affiliate on the last day of the Plan Year and
(b) is not a Key Employee shall be (i) at least three percent (3%) of such
Member’s Total Earnings for such Plan Year up to the Compensation Limit of the
Plan Year (as defined in Section 1.13 hereof), or, (ii) if less, an amount equal
to such Total Earnings multiplied by the highest allocation rate for any Key
Employee. For purposes of the preceding sentence, the allocation rate for each
individual Key Employee shall be determined by dividing the employer
contributions and forfeitures allocated to such Key Employee’s account
(including Elective Contributions) under all Applicable Plans, considered
together by his Total Earnings up to such Compensation Limit; provided, however,
that clause (ii) above does not apply if this Plan enables a defined benefit
plan required to be so aggregated under Section 15.1.1 above to meet the
requirements of section 401(a)(4) or 410 of the Code. The minimum allocation
provisions of this Section 15.2.1 shall, to the extent necessary, be satisfied
by special Employer contributions made by the Employer for that purpose.
Notwithstanding the foregoing, the minimum allocations otherwise required by
this Section 15.2.1 shall not be required to be made for any Member (y) if such
Member is covered under a defined benefit plan maintained by an Employer or an
Affiliate which provides the minimum benefit required under section 416(c)(1) of
the Code, and/or (z) to the extent that the minimum allocation otherwise
required by this Section 15.2.1 is made under another defined contribution plan
maintained by an Employer or an Affiliate. In addition, any minimum allocation
required to be made for a Member who is not a Key Employee shall be deemed
satisfied to the extent of the benefits provided by any other qualified plan
maintained by an Employer or an Affiliate. Elective Contributions by a non-Key
Employee shall be disregarded in determining the amount of contributions
required to be allocated for his benefit under this

-58-



--------------------------------------------------------------------------------



 



Section 15.2.1, but for Plan Years beginning on or after January 1, 2002,
Matching Contributions by a non-Key Employee shall be taken into account.
          15.2.2 Vesting. Any Member shall be vested in the aggregate of his
Matching Accounts on a basis at least as favorable as is provided under the
following schedule:

          Years of Employment   Percentage Vested
Less Than 2 Years
    0 %
2 Years But Less Than 3
    20 %
3 Years But Less Than 4
    40 %
4 Years But Less Than 5
    60 %
5 Years But Less Than 6
    80 %
6 Years Or More
    100 %

     In any Plan Year in which the Plan is not deemed to be “Top-Heavy,” the
minimum vested percentage of any Matching Account shall be no less than that
which was determined as of the last day of the last Plan Year in which the Plan
was deemed to be “Top-Heavy.” The minimum vesting schedule set out above shall
apply to all benefits within the meaning of Code section 411(a)(7) except those
attributable to employee contributions, including benefits accrued before the
effective date of this Article XV and benefits accrued before the Plan became
“Top-Heavy.” Any vesting schedule change caused by alterations in the Plan’s
“Top-Heavy” status shall be deemed to result from a Plan amendment giving rise
to the right of election required by Code section 411(a)(10)(B).
          15.2.3 Bargaining Unit Employees. The provisions of Sections 15.2.1
and 15.2.3 shall not apply to any employee included in a unit of employees
covered by a collective bargaining agreement if, within the meaning of section
416(i)(4) of the Code, retirement benefits were the subject of good faith
bargaining.

-59-



--------------------------------------------------------------------------------



 



ARTICLE XVI
Catch-Up Contributions
     16.1 General. Effective October 1, 2002, all employees who are eligible to
make Elective Contributions under this Plan and who have attained or are
projected to attain age 50 before the close of the Plan Year (“Catch-up Eligible
Members”) shall be eligible to make catch-up contributions in excess of an
otherwise applicable statutory or Plan limit in accordance with, and subject to
the limitations of this Article XVI.
     16.2 Method of Contribution. Contributions intended to qualify as Catch-up
Contributions shall be made in accordance with such procedures as the Committee
may specify from time to time. Such procedures shall, without limitation, permit
a Catch-up Eligible Member for a calendar year to elect to make Elective
Contributions in excess of any percentage limit lower than 75% otherwise
applicable under Section 3.1.1, in an amount for each pay period equal to the
total amount of catch-up contributions permitted for the calendar year under
Section 16.4 divided by the number of payroll periods (or remaining payroll
periods) applicable to the Member in such year, or in any greater amount the
Member may specify that the Committee determines is permitted under such
procedures, and to suspend and reinstate such elections in accordance with such
procedures.
     16.3 Ineligibility for Matching Contributions. Catch-up Contributions, and
any amounts so designated under Section 16.2 (whether or not they qualify as
Catch-up Contributions under Section 16.6) shall not be eligible for Matching
Contributions.
     16.4 Limit on Catch-Up Contribution. The total amount of Catch-up
Contributions allowed for any Plan Year for any Member under this Plan and any
similar contributions under any other plan of an Employer or Affiliate shall not
exceed the limit applicable under the following table:

          Plan Year   Limit
2002
  $ 1,000  
2003
  $ 2,000  
2004
  $ 3,000  
2005
  $ 4,000  
2006
  $ 5,000  

The limit for 2007 and thereafter shall be the limit for 2006, as adjusted for
cost of living increases in accordance with section 414(v) of the Code.
     16.5 Treatment of Catch-up Contributions. Contributions made pursuant to a
Member’s election under Section 16.2 shall be credited to the Member’s Elective
Account and shall be treated as Elective Contributions, except to the extent
that a different treatment is specified in this Article XVI.
     16.6 Qualification as Catch-up Contributions. Elective Contributions made
pursuant to Section 16.2 shall be treated as Catch-up Contributions for the Plan
Year to the extent that (i) the Member’s Elective Contributions for the year
exceed the Elective Deferral

-60-



--------------------------------------------------------------------------------



 



Limit for the corresponding calendar year or (ii) as of the end of the year, the
total amount of Elective Contributions made pursuant to such election and under
Section 3.1 exceeds the applicable percentage limit under Section 3.1.1
multiplied by the Member’s total Compensation for the entire Plan Year or
portion thereof during which the Member was eligible to make Elective
Contributions. To the extent a Catch-up Eligible Member has not made the maximum
amount of Catch-up Contributions permitted for a Plan Year, any Excess
Contributions otherwise distributable to the Member under Section 3.3 in order
to comply with ADP test limits shall be recharacterized as Catch-up
Contributions to the maximum extent permitted under Section 16.4.
     16.7 Catch-up Contributions Disregarded for Certain Purposes. Elective
Contributions qualifying as Catch-up Contributions under Section 16.6 shall not
be taken into account for purposes of the provisions of the Plan implementing
the regular dollar limitations of Code section 402(g) (Sections 1.19 and 3.1.6)
and Code section 415 (Section 3.3.5 and Article VI). The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code section 401(k)(3) (such as Section 3.3), 410(b), or 416 of
the Code, as applicable, by reason of the making of such Catch-up Contributions.

-61-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ARROW ELECTRONICS, INC. has caused this instrument to
be executed by its duly authorized officer, and its corporate seal to be
hereunto affixed, this 1 day of January 2007.

                  ATTEST:       ARROW ELECTRONICS, INC.    
 
               
/s/ Peter S. Brown
      By   /s/ Paul J. Reilly    
 
Secretary
         
 
Senior Vice President    

-62-



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 1
     In connection with the acquisition by the Company of the electronics
distribution businesses of Ducommun Incorporated (the “Ducommun Acquisition”),
the Plan is amended in the following respects:
     S1.1 In the case of any individual who became an Eligible Employee on or
about January 11, 1988 in connection with the Ducommun Acquisition, and who
remained an Eligible Employee continuously from that time through December 31,
1989, the term “Year of Service” shall include, effective on and after
January 1, 1990, any Plan Year (i) during which such Eligible Employee was
employed by Ducommun and (ii) which would have been a Plan Year of Employment
had such Eligible Employee been employed instead by an Employer.

S1-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 2
     In connection with the acquisition by the Company of all of the issued and
outstanding shares of common stock of Lex Electronics Inc., which at the time of
such acquisition owned all of the issued and outstanding shares of common stock
of Almac Electronics Corporation, the Plan is amended in the following respects:
     S2.1 As used in this Supplement No. 2, the following terms have the
meanings set forth in this Section S2.1.
          (a) “Lex Plan” means the Lex Service (U.S.) Performance Incentive Plan
(named the Lex Electronics (U.S.) Performance Incentive Plan prior to
September 18, 1991).
          (b) “Lex Transferee” means an individual who becomes an Eligible
Employee on or about September 27, 1991 in connection with the Acquisition.
     S2.2 Any Lex Transferee who on September 27, 1991 was eligible to become a
member of the Lex Plan pursuant to section 2.01 thereof shall become a Member of
the Plan immediately upon becoming an Eligible Employee. Any other Lex
Transferee shall become a Member of the Plan in accordance with Section 2.1. For
purposes of satisfying the requirements of Section 2.1, the following provisions
shall apply:
          (a) A Lex Transferee who would have become eligible for membership in
the Lex Plan pursuant to section 2.01 thereof upon completion of a 12-month
computation period in which he was credited with 1,000 hours of service shall be
credited with Hours of Service under the Plan equal in number to the number of
hours of service credited to him under the Lex Plan during the computation
period in effect on September 27, 1991.
          (b) A Lex Transferee who would have become eligible for membership in
the Lex Plan pursuant to section 2.01 thereof upon completion of six months of
service within the meaning of section 1.35 of the Lex Plan shall be credited
under the Plan with the period of service credited to him under the Lex Plan as
of September 27, 1991, converted to Hours of Service on the basis that one month
equals 190 Hours, one week equals 45 Hours, and one day equals 10 Hours.
     S2.3 For purposes of determining a Lex Transferee’s Years of Service, he
shall be credited with the number of full years of service credited to him as of
September 27, 1991 for purposes of vesting under the Lex Plan and with any
fractional year thus credited to him, which fractional year shall be converted
to Hours of Service on the basis that one month equals 190 Hours, one week
equals 45 Hours, and one day equals 10 Hours.

S2-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 3
     In connection with the acquisition by the Company of certain assets of Zeus
Components, Inc. (the “Zeus Acquisition”), the Plan is amended in the following
respects:
     S3.1 In the case of an individual who becomes employed by an Employer or
Affiliate on or about May 19, 1993 in connection with the Zeus Acquisition (a
“Zeus Transferee”), service with Zeus Components, Inc. shall be treated for
purposes of Section 2.1 as though it were service with an Employer or Affiliate.
For this purpose, any service measured in terms of elapsed time shall be
converted to Hours of Service on the basis that one month equal 190 Hours, one
week equals 45 Hours and one day equals 10 Hours.
     S3.2 A Zeus Transferee who, taking account of Section S3.1, satisfies the
eligibility requirements set forth in Section 2.1 on May 19, 1993 shall become a
Member on such date.
     S3.3 In the case of a Zeus Transferee who continues to be employed by an
Employer or Affiliate through December 31, 1994, service with Zeus Components,
Inc. shall be treated, on and after January 1, 1995, as service with an Employer
or Affiliate for purposes of determining such Zeus Transferee’s Years of Service
under the Plan. For this purpose, any service measured in terms of elapsed time
shall be converted to Hours of Service on the basis that one month equal 190
Hours, one week equals 45 Hours and one day equals 10 Hours.

S3-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 4
     In connection with the acquisition by Arrow Electronics, Inc. of all of the
issued and outstanding shares of common stock of Gates/FA Distributing, Inc.
(the “Gates Acquisition”), the Plan is amended as follows:
     S4.1 In the case of an individual who becomes an employee of an Employer or
Affiliate on or about September 23, 1994 in connection with the Gates
Acquisition, service with Gates/FA Distributing, Inc. shall be treated, for
purposes of Section 2.1 and for purposes of determining such individual’s Years
of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 Hours of
Service. An individual described in this Section S4.1 shall become a Member on
the first Entry Date on or after January 1, 1995 on which he has satisfied the
requirements of Section 2.1.
     S4.2 On or about March 1,1996, participant accounts in the Gates/FA
Distributing, Inc. 401(k) Plan (the “Gates Plan”) shall, to the extent
attributable to employee salary deferrals, be transferred to Elective Accounts
under the Plan. Other amounts in participant accounts under the Gates Plan
shall, to the extent not distributed to Members, be transferred to Rollover
Accounts under the Plan.

S4-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 5
     In connection with the acquisition by Arrow Electronics, Inc. of all of the
issued and outstanding shares of common stock of Anthem Electronics, Inc. (the
“Anthem Acquisition”), the Plan is amended as follows:
     S5.1 In the case of an individual who becomes an employee of an Employer or
Affiliate on or about November 20, 1994 in connection with the Anthem
Acquisition, service with Anthem Electronics, Inc. shall be treated, for
purposes of Section 2.1 and for purposes of determining such individual’s Years
of Service under the Plan, as though it were service with an Employer or
Affiliate. For this purpose, any service measured in terms of elapsed time shall
be converted to Hours of Service on the basis that one month equals 190 Hours of
Service, one week equals 45 Hours of Service and one day equals 10 Hours of
Service. An individual described in this Section S5.1 shall become a Member on
September 1, 1995 if he has then satisfied the requirements of Section 2.1, and
otherwise on the first Entry Date thereafter on which he has satisfied such
requirements.
     S5.2 On or about October 1, 1995, participant accounts in the Anthem
Electronics, Inc. Salary Savings Plan (the “Anthem Plan”) shall, to the extent
attributable to employee salary deferrals, be transferred to Elective Accounts
under the Plan. Other amounts in participant accounts in the Anthem Plan shall,
to the extent not distributed to Members, be transferred to Rollover Accounts
under the Plan. Amounts required to be distributed in order to satisfy
nondiscrimination testing of the Anthem Plan for 1995 may be paid from the Plan.

S5-1



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 6
TO THE
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Former Members of the Capstone Electronics Profit-Sharing Plan
     Effective as of December 31, 1996, the Capstone Electronics Profit-Sharing
Plan (the “Capstone Plan”) merged into this Plan, and the terms of this Plan
superseded in all respects the terms of the Capstone Plan. This Supplement No. 6
provides for such merger (the “Merger”) and sets forth special provisions of the
Plan that apply to former members of the Capstone Plan.
     S6.1 Special Definitions. For purposes of this Supplement 6:
          S6.1.1 “Capstone” means Capstone Electronics Corp., a Delaware
corporation.
          S6.1.2 “Capstone Account” means the account maintained under the
Capstone Plan for each Capstone Member immediately prior to the Merger.
          S6.1.3 “Capstone Member” means a member of the Capstone Plan who had
an undistributed Capstone Account immediately prior to the Merger or who was
eligible under section 4.2 of the Capstone Plan to share in the Capstone Plan
contribution (if any) made with respect to the 1996 Plan Year.
          S6.1.4 “Capstone Plan” means the Capstone Electronics Profit- Sharing
Plan, as in effect prior to the Merger.
          S6.1.5 “Capstone Trust Fund” means the trust fund maintained under the
Capstone Plan immediately prior to the Merger.
     S6.2 Membership in Plan Effective December 31, 1996. Capstone Members will
become Members of the Plan effective on December 31, 1996.
     S6.3 Merger. Effective as of December 31, 1996, the Capstone Plan and
Capstone Trust Fund are merged into this Plan and the trust thereunder,
respectively, and the terms of this Plan supersede in all respects the terms of
the Capstone Plan with respect to the Capstone Accounts. All persons (including
current and former employees and their beneficiaries) having an interest under
the Capstone Plan prior to December 31, 1996 shall, on and after December 31,
1996, be entitled to benefits provided solely from this Plan (including this
Supplement No. 6), in lieu of any and all interest which they had or may have
had under the Capstone Plan.
     S6.4 Transfer of Capstone Trust Fund. The assets held by the trustees of
the Capstone Trust Fund shall be transferred to the Trustee on December 31, 1996
or as soon as

S6-1



--------------------------------------------------------------------------------



 



practicable thereafter. If and to the extent that such transfer is not completed
on December 31, 1996, such trustees shall hold such assets, as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
     S6.5 Allocation to Accounts. Funds transferred to the Trustee in respect of
a Member’s Capstone Account shall be allocated under the Plan to such Member’s
existing Matching Account (if any) and otherwise to a Matching Account of such
Member established to receive the transferred funds.
     S6.6 Investment of Transferred Accounts. Funds transferred to the Trustee
in respect of a Member’s Capstone Account pursuant to Section S6.4 shall be
invested in the same Investment Funds in the same proportions as the Member’s
Capstone Account was invested immediately prior to such transfer. Thereafter,
the Member may change the percentage of his Matching Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
     S6.7 Credit Under the Plan for Years of Service with Capstone. A Capstone
Member’s Years of Service under the Plan shall be the service credited to such
Member for vesting purposes under the Capstone Plan as of December 31, 1996 plus
any additional service credited under the rules of this Plan for periods before
or after January 1, 1997 but without duplication.
     S6.8 Pre-Merger Elections and Designations. Notwithstanding any other
provision of this Plan, (a) elections as to timing or form of benefit made,
(b) designations of beneficiaries made, and (c) provisions that became
applicable based on a failure to make an available election or designation,
under the Capstone Plan on or before December 31, 1996, shall be given effect
with respect to Capstone Members who retired or terminated employment under the
terms of the Capstone Plan, or died, on or before December 31, 1996, and
distribution shall be made in respect of such Members in accordance with the
applicable provisions of the Capstone Plan as in effect at the relevant time or
times prior to such date.
     S6.9 Beneficiary Designation. Beneficiary designations made under the
Capstone Plan on or before December 31, 1996 by Capstone Members shall be given
effect as if made under the Plan, unless and until superseded by a different
actual or deemed designation (such as may occur on marriage of a single Member)
under this Plan.
     S6.10 Contributions. Prior to the filing deadline for its 1996 federal
income tax return, Capstone may, in its sole discretion, make a contribution to
the Capstone Plan with respect to each Capstone Member who was eligible to share
in such a contribution under section 4.2 of the Capstone Plan, by paying such
contribution into the Plan as the continuation of the Capstone Plan by reason of
the Merger. Such contribution shall be allocated among such Capstone Members in
accordance with the provisions of the Capstone Plan governing contributions for
the 1996 Year and accounted for under the Plan in the Member’s Matching Account.

S6-2



--------------------------------------------------------------------------------



 



     S6.11 Capstone Plan Amended. The provisions of this Supplement 6 shall be
treated as an amendment to and part of the Capstone Plan, effective December 31,
1996, to the extent necessary to give full effect to this Supplement

S6-3



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 7
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable to
Former Employees of Farnell Electronic Services
     In connection with the acquisition by the Company of all the issued and
outstanding shares of common stock of Farnell Holding, Inc. (the “Farnell
Acquisition”), which wholly owns Farnell Electronics, Inc., of which Farnell
Electronic Services is a division, the Plan is amended in the following
respects:
     S7.1 Special Definitions. For purposes of this Supplement No. 7:
          S7.1.1 “Elective Subaccount” means a subaccount within a Member’s
Elective Account to which elective deferrals made under the Farnell Plan are
transferred.
          S7.1.2 “Farnell” means Farnell Electronic Services.
          S7.1.3 “Farnell Account” means an account maintained under the Farnell
Plan immediately prior to the Farnell Plan Termination containing elective
deferrals, matching contributions, profit-sharing contributions and rollover
contributions, as applicable, for a Farnell Member.
          S7.1.4 “Farnell Member” means a participant in the Farnell Plan who
had an undistributed account thereunder immediately prior to the Farnell Plan
Termination.
          S7.1.5 “Farnell Plan” means the Farnell Electronic Services 401(k)
Savings Plan as in effect prior to the Farnell Plan Termination.
          S7.1.6 “Farnell Plan Termination” means the termination of the Farnell
Plan effective March 24, 2000.
          S7.1.7 “Farnell Transferee” means a Farnell Member who becomes
employed by an Employer on or about May 26, 1997 in connection with the Farnell
Acquisition.
          S7.1.8 “Farnell Trust Fund” means the trust fund maintained under the
Farnell Plan immediately prior to the Farnell Plan Termination.
          S7.1.9 “Rollover Subaccount” means a subaccount within a Member’s
Rollover Account to which, with respect to Farnell Transferees, matching,
profit-sharing and rollover contributions but not elective deferrals made under
the Farnell Plan were transferred and, with respect to all other Farnell
Members, elective deferrals, matching contributions, profit-sharing
contributions and rollover contributions made under the Farnell Plan were
transferred.

S7-1



--------------------------------------------------------------------------------



 



     S7.2 Membership in Plan. Each Farnell Transferee shall become a Member of
the Plan on May 26, 1997. On March 24, 2000, each other Farnell Member shall
also become a Member, but solely with respect to such Member’s Rollover
Subaccount, and shall be treated for all purposes of the Plan as a Member who
has terminated employment.
     S7.3 Transfer of Farnell Trust Fund. The assets held by the trustees of the
Farnell Trust Fund shall be transferred to the Trustee on March 24, 2000 or as
soon as practicable thereafter. If and to the extent such transfer is not
completed on March 24, 2000, such trustees shall hold such assets as adjusted
for investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under the Plan, until such transfer is completed.
     S7.4 Allocation of Transferred Accounts. Funds transferred to the Trustee
shall be allocated as follows: in respect of a Farnell Transferee’s Farnell
Account, to such Farnell Member’s Elective or Rollover Subaccounts, as
applicable; in respect of all other Farnell Accounts, to a Rollover Subaccount.
     S7.5 Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S7.3 shall be invested in Fidelity Retirement Government
Money Market Fund. Thereafter, the Member may change the portion of his Accounts
that are invested in each Investment Fund in accordance with Article V of the
Plan.
     S7.6 Credit Under the Plan for Service with Farnell. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Farnell prior to May 26, 1997
as if Farnell had been an Affiliate for the period during which it maintained
the Farnell Plan, and any additional period credited for vesting purposes under
the Farnell Plan and not disregarded under the break in service rules under the
Farnell Plan or this Plan. The Committee may use and rely upon records
maintained by Farnell to compute Hours of Service in order to determine the
Years of Service to be credited to such former employee and his eligibility to
participate in accordance with Section 2.1 based on his employment with Farnell.
     S7.7 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Farnell Transferee at the time of his termination of
employment, and any other Farnell Member who is not employed by an Employer or
Affiliate, who has vested Accounts exceeding $5,000 and who elects on the
Appropriate Form to receive a distribution commencing as of a date on or before
February 1, 2002 may on such form elect one of the following with respect to the
vested amounts held in his Elective and Rollover Subaccounts:
          (a) an annuity, which in the case of a married Member shall, except as
provided below, be in the form of a “Joint and Fifty-Percent Survivor Annuity”
(i.e., an annuity for the life of the Member with a survivor annuity for the
life of his spouse which is fifty percent of the amount of the annuity payable
during the joint lives of the Member and his spouse), and which in the case of
an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;

S7-2



--------------------------------------------------------------------------------



 



          (b) a series of installment payments made on a monthly, quarterly, or
annual basis over a reasonable fixed period of time not exceeding the life
expectancy of the Member;
          (c) a single sum payment.
     S7.8 Withdrawals During Employment.
          S7.8.1 Withdrawals During Employment Irrespective of Age. A Farnell
Transferee who is employed by an Employer or Affiliate may elect, no more
frequently than once in any six-month period, to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccounts (including investment earnings allocable thereto).
          S7.8.2 Withdrawals During Employment After Age 59-1/2. After attaining
age 59-1/2, a Farnell Transferee who is employed by an Employer or Affiliate may
elect, no more frequently than once in any six-month period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective and Rollover Subaccounts (including investment earnings allocable
thereto).

S7-3



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 8
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Consan, Incorporated
     Effective as of July 3, 2000, the Consan, Incorporated 401(k) Profit
Sharing Plan (the “Consan Plan”) merged into this Plan, and the terms of this
Plan superseded the terms of the Consan Plan. This Supplement No. 8 provides for
such merger (“Merger”) and sets forth special provisions that apply to employees
of Consan, Incorporated on and after its adoption of this Plan effective April
26, 1997.
     S8.1 Special Definitions. For purposes of this Supplement No. 8:
          S8.1.1 “Consan” means Consan, Incorporated.
          S8.1.2 “Consan Account” means an account maintained under the Consan
Plan immediately prior to the Merger containing elective deferrals for a Consan
Member.
          S8.1.3 “Consan Member” means a participant in the Consan Plan who had
an undistributed account thereunder immediately prior to the Merger.
          S8.1.4 “Consan Plan” means the Consan, Incorporated 401(k) Profit
Sharing Plan as in effect prior to the Merger.
          S8.1.5 “Consan Trust Fund” means the trust fund maintained under the
Consan Plan immediately prior to the Merger.
          S8.1.6 “Elective Subaccount” means a subaccount within a Member’s
Elective Account to which elective deferrals made under the Consan Plan are
transferred.
     S8.2 Continuation of Consan Contributions Under This Plan. Consan
maintained a program of making elective deferral contributions through the
Consan Plan through April 25, 1997, and effective April 26, 1997, transferred
such program to this Plan by becoming an Employer under this Plan, making
contributions herewith in lieu of contributions under the Consan Plan and
arranging for the merger of the Consan Plan with this Plan.
     S8.3 Membership in Plan Effective April 26, 1997. Each Consan Member who is
employed by an Employer on April 26, 1997 shall become a Member of the Plan on
that date. Any other employee of Consan who is employed by an Employer on such
date who then satisfies the minimum age and 90-day waiting period requirements
of Section 2.1 (after giving effect to Section S8.9) shall become a Member on
the first date that such employee receives Compensation from such Employer,
which date shall constitute the Entry Date for such employee. Each Consan Member
who is not then employed by an Employer shall become a

S8-1



--------------------------------------------------------------------------------



 



Member on July 3, 2000, but solely with respect to his Consan Account unless he
otherwise qualifies as Member under the Plan.
     S8.4 Merger. Effective July 3, 2000, the Consan Plan and the Consan Trust
Fund are merged into this Plan, and the terms of this Plan supersede the terms
of the Consan Plan. All persons (including current and former employees and
their beneficiaries) having an interest under the Consan Plan immediately prior
to July 3, 2000 shall, on and after July 3, 2000, be entitled to benefits solely
from the Plan (including this Supplement No. 8), in lieu of any and all interest
which they had or may have had under the Consan Plan.
     S8.5 Transfer of Consan Trust Fund. The assets held by the trustees of the
Consan Trust Fund shall be transferred to the Trustee on July 3, 2000 or as soon
as practicable thereafter. If and to the extent that such transfer is not
completed on July 3, 2000, such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
     S8.6 Allocation of Transferred Accounts. Funds transferred to the Trustee
in respect of a Member’s Consan Account shall be allocated under the Plan to
such Member’s Elective Subaccount.
     S8.7 Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S8.5 shall be invested in accordance with Section S8.8.
Thereafter, a Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
     S8.8 Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S8.5:

      From the Consan Plan Funds   Into Investment Fund
Janus Fund
  Fidelity Magellan
 
   
Acorn International
  Fidelity Retirement Govt. Money Market
 
   
Fidelity Asset Manager
  Fidelity Asset Manager
 
   
Fidelity Short Term Bond
  Fidelity Intermediate Bond
 
   
General American Life Ins Contract
  Fidelity Retirement Govt. Money Market

     S8.9 Credit Under the Plan for Service with Consan. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Consan prior to April 26, 1997
as if Consan had been an Affiliate for the period during which it maintained the
Consan Plan, and any additional period credited for vesting purposes under the
Consan Plan and not disregarded under the break in service rules

S8-2



--------------------------------------------------------------------------------



 



under the Consan Plan or this Plan. Such employee shall be credited with (i) a
number of Years of Service equal to the number of 1-year periods of service that
was credited as of April 25, 1997 to him under the elapsed time method employed
by the Consan Plan plus (ii) for any additional fractional part of the year
credited to him as of April 25, 1997, a number of Hours of Service for the 1997
Plan Year equal to 190 Hours of Service for each month or part of a month during
which such employee completes one Hour of Service, for the purposes of
determining Years of Service to be credited to him and his eligibility to
participate in accordance with Section 2.1 based on his employment with Consan.
     S8.10 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Consan Member at the time of his termination of employment
with an Employer or Affiliate, and any other Consan Member who is not employed
by an Employer or Affiliate, who has vested Accounts exceeding $5,000 and who
elects on the Appropriate Form to receive a distribution commencing as of a date
on or before February 1, 2002 may on such form elect one of the following with
respect to the amounts held in his Elective Subaccount:
          (a) an annuity, which in the case of a married Member shall, except as
provided below, be in the form of a “Joint and Fifty-Percent Survivor Annuity”
(i.e., an annuity for the life of the Member with a survivor annuity for the
life of his spouse which is fifty percent of the amount of the annuity payable
during the joint lives of the Member and his spouse), and which in the case of
an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
          (b) a series of installment payments made over a fixed period of time
not exceeding the life expectancy of the Member; or
          (c) a single sum payment.
     S8.11 Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, a Consan Member who is employed by an Employer or Affiliate may elect,
no more frequently than once in any six-month period, to withdraw from the Plan
all or any portion of any of his benefit amounts attributable to his Elective
Subaccount (including investment earnings allocable thereto).
     S8.12 Right to Elect to Defer Distributions Until Age 70-1/2. A Consan
Member who hereunder may elect a distribution of his benefit amounts
attributable to his Consan Account (including investment earnings allocable
thereto) on account of a separation from service may elect to defer such
distribution until he attains age 70-1/2.
          S8.12.1 Consan Plan Amended. The provisions of this Supplement No. 8
shall be treated as an amendment to and a part of the Consan Plan to the extent
necessary to give full effect to this Supplement. The provisions of this Plan,
in its capacity as a continuation and amendment of the Consan Plan, shall apply
and be effective with respect to the Consan Plan for periods prior to July 3,
2000 to the extent necessary for the Consan Plan to meet applicable requirements
of all provisions of law that became effective since the last

S8-3



--------------------------------------------------------------------------------



 



determination letter with respect to the Consan Plan, including, without
limitation, the Uruguay Round Agreements Act (also referred to as GATT), the
Uniformed Services Employment and Reemployment Rights Act, the Small Business
Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS
Restructuring and Reform Act of 1998 and the Community Renewal Tax Relief Act of
2000, effective as of their respective effective dates; such Plan provisions
include, without limitation, the following:
          (a) Sections 1.13 and 1.44, relating to compensation being determined
before giving effect to any salary reductions under section 132(f)(4) of the
Code, effective January 1, 2001;
          (b) Section 6.1.2, relating to earnings being determined for purposes
of section 415 of the Code before giving effect to any salary reductions under
section 132(f)(4) of the Code, effective January 1, 2001;
          (c) Section 1.26, relating to the definition of highly compensated
employee, effective January 1, 1997;
          (d) Section 3.3.4, relating to the distributions of aggregate excess
deferrals based on the amount of contribution by or on behalf of each highly
compensated employee and attributable first to the highly compensated employee
with the greatest dollar amount of elective deferrals, effective January 1,
1997;
          (e) Section 3.14, relating to contributions in respect of periods of
qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
          (f) Section 6.2, relating to the adjustment under section 415(d) of
the Code of the $30,000 annual addition limitation under section 415(c)(1),
effective January 1, 1995;
          (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;
          (h) Section 8.15, relating to exclusion of hardship distributions from
the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
          (i) Section 13.4, relating to the repeal of the family aggregation
rules, effective January 1, 1997; and
          (j) Section 14.1, relating to the definition of “leased employee” as
defined under section 414(n) of the Code, effective January 1, 1997.

S8-4



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 9
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Richey Electronics, Inc.
     Effective as of May 1, 1999, the Richey Electronics, Inc. Employee
Retirement Plan (the “Richey Plan”) merged into this Plan, and the terms of this
Plan superseded the terms of the Richey Plan. This Supplement No. 9 provides for
such merger (“Merger”) and sets forth special provisions that apply to employees
of Richey Electronics, Inc.
     S9.1 Special Definitions. For purposes of this Supplement No. 9:
          S9.1.1 “Elective Subaccount” means a subaccount within a Member’s
Elective Account to which elective deferrals made under the Richey Plan are
transferred.
          S9.1.2 “Matching Subaccount” means a subaccount within a Member’s
Matching Account to which matching contributions made under the Richey Plan are
transferred.
          S9.1.3 “Richey” means Richey Electronics, Inc.
          S9.1.4 “Richey Account” means an account maintained under the Richey
Plan immediately prior to the Merger containing elective deferrals, matching
contributions, and rollover contributions (as applicable) for a Richey Member.
          S9.1.5 “Richey Member” means a participant in the Richey Plan who had
an undistributed account thereunder immediately prior to the Merger.
          S9.1.6 “Richey Plan” means the Richey Electronics, Inc. Employee
Retirement Plan as in effect prior to the Merger.
          S9.1.7 “Rollover Subaccount” means a subaccount within a Member’s
Rollover Account to which rollover contributions made under the Richey Plan are
transferred.
          S9.1.8 “Richey Trust Fund” means the trust fund maintained under the
Richey Plan immediately prior to the Merger.
     S9.2 Richey Plan Superseded By This Plan. Richey maintained a program of
making elective deferral contributions and related matching contributions
through the Richey Plan. Effective January 8, 1999, the Company acquired Richey
and its employees transferred to the employ of the Company. As of that date, the
Company adopted the Richey Plan and through March 31, 1999 continued the Richey
program of making elective deferral contributions and related matching
contributions for Richey Members through the Richey Plan. Effective April 1,
1999, the Company transferred such program to this Plan, by making such
contributions

S9-1



--------------------------------------------------------------------------------



 



hereunder in lieu of contributions under the Richey Plan and by arranging for
the merger of the Richey Plan with this Plan as soon as practicable thereafter.
     S9.3 Merger. Effective May 1, 1999, the Richey Plan and the Richey Trust
Fund are merged into this Plan, and the terms of this Plan supersede the terms
of the Richey Plan. All persons (including current and former employees and
their beneficiaries) having an interest under the Richey Plan prior to May 1,
1999 shall, on and after May 1, 1999, be entitled to benefits solely from the
Plan (including this Supplement No. 9), in lieu of any and all interest which
they had or may have had under the Richey Plan.
     S9.4 Transfer of Richey Trust Fund. The assets held by the trustees of the
Richey Trust Fund shall be transferred to the Trustee on May 1, 1999 or as soon
as practicable thereafter. If and to the extent that such transfer is not
completed on May 1, 1999, such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
     S9.5 Allocation of Transferred Accounts. Funds transferred to the Trustee
in respect of a Member’s Richey Account shall be allocated under the Plan to
such Member’s Elective, Matching, and Rollover Subaccounts, as applicable.
     S9.6 Investment of Transferred Assets. Funds transferred to the Trustee
pursuant to Section S9.4 shall be invested in accordance with Section S9.7.
Thereafter, a Member may change the portion of his Account that is invested in
each Investment Fund in accordance with Article V of the Plan.
     S9.7 Fund Mapping. The following fund mapping shall become effective upon
the transfer pursuant to Section S9.4:

      From the Following Richey Plan Funds   Into Investment Fund
Fidelity Fund
  Fidelity Spartan U.S. Equity Index Fund
 
   
Fidelity Investment Grade Bond Fund
  Fidelity Intermediate Bond Fund
 
   
Fidelity Retirement Growth Fund
  Same fund
 
   
Fidelity Blue Chip Growth Fund
  Fidelity Magellan
 
   
Fidelity Retirement Gov’t Money Market
  Same fund

     S9.8 Credit Under the Plan for Service with Richey. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Richey prior to April 1, 1999
as if Richey had been an Affiliate for the period during which it maintained the
Richey Plan, and any additional period credited for vesting purposes under the
Richey Plan and not disregarded under the break in service rules under the
Richey Plan or this Plan. The Committee may use and rely upon records maintained
by Richey to compute Hours of Service in order to determine the Years of Service
to be credited to such

S9-2



--------------------------------------------------------------------------------



 



employee and his eligibility to participate in accordance with Section 2.1 based
on his employment by Richey.
     S9.9 Vesting of Matching Subaccounts. The Matching Subaccount of a Member
employed by Richey shall be fully vested and nonforfeitable effective May 1,
1999.
     S9.10 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a Richey Member at the time of his termination of employment
with an Employer or Affiliate, and any other Richey Member who is not employed
by an Employer or Affiliate, who has vested Accounts exceeding $5,000 and who
elects on the Appropriate Form to receive a distribution commencing as of a date
on or before February 1, 2002 may on such form elect one of the following with
respect to the vested amounts held in his Elective, Matching, and Rollover
Subaccounts:
          (a) a series of installment payments made over a fixed period of time
not exceeding the life expectancy of the Member; or
          (b) a single sum payment.
     S9.11 Withdrawals During Employment After Age 59-1/2. After attaining age
59-1/2, a Richey Member who is employed by an Employer or Affiliate may elect,
no more frequently than once in any six-month period, to withdraw from the Plan
all or any portion of any of his benefit amounts attributable to his Elective,
Matching, and Rollover Subaccounts (including investment earnings allocable
thereto).
     S9.12 Richey Plan Amended. The provisions of this Supplement No. 9 shall be
treated as an amendment to and a part of the Richey Plan to the extent necessary
to give full effect to this Supplement. The provisions of this Plan, in its
capacity as a continuation and amendment of the Richey Plan, shall apply and be
effective with respect to the Richey Plan for periods prior to May 1, 1999 to
the extent necessary for the Richey Plan to meet applicable requirements of all
provisions of law that became effective since the last determination letter with
respect to the Richey Plan, including, without limitation, the Uruguay Round
Agreements Act (also referred to as GATT), the Uniformed Services Employment and
Reemployment Rights Act, the Small Business Job Protection Act of 1996, the
Taxpayer Relief Act of 1997, the IRS Restructuring and Reform Act of 1998 and
the Community Renewal Tax Relief Act of 2000, effective as of their respective
effective dates; such Plan provisions include, without limitation, the
following:
          (a) Sections 1.13 and 1.44, relating to compensation being determined
before giving effect to any salary reductions under sections 132(f)(4) of the
Code, effective January 1, 2001;
          (b) Section 6.1.2, relating to earnings being determined for purposes
of section 415 of the Code before giving effect to any salary reductions under
section 132(f)(4) of the Code, effective January 1, 2001;
          (c) Section 1.26, relating to the definition of highly compensated
employee, effective January 1, 1998;

S9-3



--------------------------------------------------------------------------------



 



          (d) Section 3.14, relating to contributions in respect of periods of
qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
          (e) Section 3.3.3, relating to the distributions of aggregate excess
deferrals based on the amount of contribution by or on behalf of each highly
compensated employee and attributable first to the highly compensated employee
with the greatest dollar amount of elective deferrals, effective January 1,
1997;
          (f) Section 6.2, relating to the adjustment under section 415(d) of
the Code of the $30,000 annual addition limitation under section 415(c)(1) of
the Code, effective January 1, 1995;
          (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;
          (h) Section 8.15, relating to exclusion of hardship distributions from
the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
          (i) Section 13.4, relating to the repeal of the family aggregation
rules, effective January 1, 1997; and
          (j) Section 14.1, relating to the definition of “leased employee” as
defined under section 414(n) of the Code, effective January 1, 1997;
provided, however, in determining the permitted actual deferral percentage and
contribution percentage for highly compensated employees for plan years
beginning on or after January 1, 1997 for periods prior to May 1, 1999, the
applicable plan year for non-highly compensated employees shall be the
immediately preceding plan year.

S9-4



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 10
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Scientific & Business Minicomputers, Inc.
     Effective as of August 1, 2000, the Scientific & Business Minicomputers,
Inc. 401(k) Profit Sharing Plan (the “SBM Plan”) merged into this Plan, and the
terms of this Plan superseded the terms of the SBM Plan. This Supplement No. 10
provides for such merger (“Merger”) and sets forth special provisions that apply
to employees of Scientific & Business Minicomputers, Inc. on or after its
adoption of this Plan effective July 1, 1999.
          S10.1 Special Definitions. For purposes of this Supplement No. 10:
               S10.1.1 “Elective Subaccount” means a subaccount within a
Member’s Elective Account to which elective deferrals made under the SBM Plan
are transferred.
               S10.1.2 “Matching Subaccount” means a subaccount within a
Member’s Matching Account to which matching contributions made under the SBM
Plan are transferred.
               S10.1.3 “Rollover Subaccount” means a subaccount with a Member’s
Rollover Account to which rollover contributions made under the SBM Plan are
transferred.
               S10.1.4 “SBM” means Scientific & Business Minicomputers, Inc.
               S10.1.5 “SBM Account” means an account maintained under the SBM
Plan immediately prior to the Merger containing elective deferrals, matching
contributions and rollover contributions (as applicable) for an SBM Member.
               S10.1.6 “SBM Member” means a participant in the SBM Plan who had
an undistributed account thereunder immediately prior to the Merger.
               S10.1.7 “SBM Plan” means the Scientific & Business Minicomputers,
Inc. 401(k) Profit Sharing Plan as in effect prior to the Merger.
               S10.1.8 “SBM Trust Fund” means the trust fund maintained under
the SBM Plan immediately prior to the Merger.

           S10.2 Continuation of SBM Contributions Under This Plan. SBM
maintained a program of making elective deferral contributions and related
matching contributions through the SBM Plan through June 30, 1999, and effective
July 1, 1999, transferred such program to this Plan by becoming an Employer
under this Plan, making contributions herewith in lieu of

S10-1



--------------------------------------------------------------------------------



 



contributions under the SBM Plan and arranging for the merger of the SBM Plan
with this Plan as soon as practicable thereafter.
          S10.3 Membership in Plan Effective July 1, 1999. Each SBM Member who
is employed by an Employer on July 1, 1999 shall become a Member of the Plan on
that date. Any other employee of SBM who is employed by an Employer on such date
who then satisfies the minimum age and 90-day waiting period requirements of
Section 2.1 (after giving effect to Section S10.9) shall become a Member on the
first date that such employee receives Compensation from such Employer, which
date shall constitute the Entry Date for such employee. Each SBM Member who is
not then employed by an Employer shall become a Member on August 1, 2000, but
solely with respect to his SBM Account unless he otherwise qualifies as Member
under the Plan.
          S10.4 Merger. Effective August 1, 2000, the SBM Plan and the SBM Trust
Fund are merged into this Plan, and the terms of this Plan supersede the terms
of the SBM Plan. All persons (including current and former employees and their
beneficiaries) having an interest under the SBM Plan prior to August 1, 2000
shall, on and after August 1, 2000, be entitled to benefits solely from the Plan
(including this Supplement No. 10), in lieu of any and all interest which they
had or may have had under the SBM Plan.
          S10.5 Transfer of SBM Trust Fund. The assets held by the trustees of
the SBM Trust Fund shall be transferred to the Trustee on August 1, 2000 or as
soon as practicable thereafter. If and to the extent that such transfer is not
completed on August 1, 2000 such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S10.6 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s SBM Account shall be allocated under the Plan
to such Member’s Elective, Matching, and Rollover Subaccounts, as applicable.
          S10.7 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S10.5 shall be invested in accordance with
Section S10.8. Thereafter, the Member may change the portion of his Account that
is invested in each Investment Fund in accordance with Article V of the Plan.
          S10.8 Fund Mapping. The following fund mapping shall become effective
upon the transfer pursuant to Section S10.5:

      From the Following SBM Plan Funds   Into Investment Fund
Guaranteed Certificate
  Fidelity Retirement Gov’t. Money Market
 
   
Short Term Fund I
  Fidelity Retirement Govt. Money Market
 
   
Maxim Bond Index
  Fidelity Intermediate Bond
 
   
Maxim Loomis Sayles Corp. Bond
  Fidelity Intermediate Bond

S10-2



--------------------------------------------------------------------------------



 



      From the Following SBM Plan Funds   Into Investment Fund
Maxim US Govt. Mortgage Sec.
  Fidelity Retirement Govt. Money Market
 
   
Maxim Global Bond
  Fidelity Retirement Govt. Money Market
 
   
Maxim Money Market
  Fidelity Retirement Govt. Money Market
 
   
Maxim Index European
  Fidelity Retirement Govt. Money Market
 
   
Fidelity Advisor Overseas
  Fidelity Retirement Govt. Money Market
 
   
Maxim Invesco ADR
  Fidelity Retirement Govt. Money Market
 
   
Putnam Global Growth
  Fidelity Retirement Govt. Money Market
 
   
AIM Charter
  Fidelity Magellan
 
   
Orchard Index 500
  Fidelity Spartan US Equity Index
 
   
Maxim Founder’s Growth & Income
  Fidelity Spartan US Equity Index
 
   
American Century Ultra
  Fidelity Magellan
 
   
AIM Weingarten
  Fidelity Retirement Growth
 
   
Maxim Growth Index
  Fidelity Magellan
 
   
Fidelity Advisor Equity Income
  Fidelity Equity Income
 
   
Fidelity Advisor Growth Opp.
  Fidelity Magellan
 
   
Putnam Fund for Growth & Income
  Fidelity Equity Income
 
   
Maxim Value Index
  Fidelity Equity Income
 
   
AIM Constellation
  Fidelity Retirement Growth
 
   
Maxim T. Rowe Price Mid-Cap Growth
  Fidelity Retirement Growth
 
   
 
   
Profile Series I
  Fidelity Magellan
 
   
Profile Series II
  Fidelity Asset Management: Growth
 
   
Profile Series III
  Fidelity Asset Management.
 
   
Profile Series IV
  Fidelity Asset Management:
 
   
Profile Series V
  Fidelity Asset Management: Income
 
   
Orchard Index 600
  Fidelity Retirement Growth

S10-3



--------------------------------------------------------------------------------



 



      From the Following SBM Plan Funds   Into Investment Fund
Maxim Ariel Small-Cap Value
  Fidelity Value
 
   
Maxim Loomis Sayles Small-Cap Value
  Fidelity Value

          S10.9 Credit Under the Plan for Service with SBM Eligibility to
Participate. Eligibility to participate, Hours of Service and Years of Service
under the Plan shall be determined by taking into account employment with SBM
prior to July 1, 1999 as if SBM had been an Affiliate for the period during
which it maintained the SBM Plan, and any additional period credited for vesting
purposes under the SBM Plan and not disregarded under the break in service rules
under the SBM Plan or this Plan. The Committee may use and rely upon records
maintained by SBM to compute Hours of Service in order to determine Years of
Service to be credited to such employee and his eligibility to participate in
accordance with Section 2.1 based on his employment with SBM.
          S10.10 Vesting of Matching Subaccount. The Matching Subaccount of a
Member employed by SBM shall be fully vested and nonforfeitable effective
August 1, 2000.
          S10.11 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a SBM Member at the time of his termination of employment with
an Employer or Affiliate, and any other SBM Member who is not employed by an
Employer or Affiliate, who has vested Accounts exceeding $5,000 and who elects
on the Appropriate Form to receive a distribution commencing as of a date on or
before February 1, 2002 may on such form elect one of the following with respect
to the vested amounts held in his Elective, Matching, and Rollover Subaccounts:
               (a) an annuity, which in the case of a married Member shall,
except as provided below, be in the form of a “Joint and Fifty-Percent Survivor
Annuity” (i.e., an annuity for the life of the Member with a survivor annuity
for the life of his spouse which is fifty percent of the amount of the annuity
payable during the joint lives of the Member and his spouse), and which in the
case of an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
               (b) a series of installment payments made on a monthly,
quarterly, or annual basis over a reasonable fixed period of time not exceeding
the life expectancy of the Member; or
               (c) a single sum payment.
          S10.12 Withdrawals During Employment.
               S10.12.1 Withdrawals During Employment Irrespective of Age. An
SBM Member who is employed by an Employer or Affiliate may elect, no more
frequently than once in any six-month period, to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccount (including investment earnings allocable thereto).

S10-4



--------------------------------------------------------------------------------



 



               S10.12.2 Withdrawals During Employment After Age 59-1/2. After
attaining age 59-1/2, an SBM Member who is employed by an Employer or Affiliate
may elect, no more frequently than once in any six-month period, to withdraw
from the Plan all or any portion of any of his benefit amounts attributable to
his Elective and Matching Subaccounts (including investment earnings allocable
thereto).
               S10.12.3 SBM Plan Amended. The provisions of this Supplement
No. 10 shall be treated as an amendment to and a part of the SBM Plan to the
extent necessary to give full effect to this Supplement. The provisions of this
Plan, in its capacity as a continuation and amendment of the SBM Plan, shall
apply and be effective with respect to the SBM Plan for periods prior to
August 1, 2000 to the extent necessary for the SBM Plan to meet applicable
requirements of all provisions of law that became effective since the last
determination letter with respect to the SBM Plan, including, without
limitation, the Uruguay Round Agreements Act (also referred to as GATT), the
Uniformed Services Employment and Reemployment Rights Act, the Small Business
Job Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS
Restructuring and Reform Act of 1998 and the Community Renewal Tax Relief Act of
2000, effective as of their respective effective dates; such Plan provisions
include, without limitation, the following:
               (a) Sections 1.13 and 1.44, relating to compensation being
determined before giving effect to any salary reductions under section 132(f)(4)
of the Code, effective January 1, 2001;
               (b) Section 6.1.2, relating to earnings being determined for
purposes of section 415 of the Code before giving effect to any salary
reductions under section 132(f)(4) of the Code, effective January 1, 2001;
               (c) Section 1.26, relating to the definition of highly
compensated employee, effective January 1, 1997;
               (d) Section 3.3.3, relating to the distributions of aggregate
excess deferrals based on the amount of contribution by or on behalf of each
highly compensated employee and attributable first to the highly compensated
employee with the greatest dollar amount of elective deferrals, effective
January 1, 1997;
               (e) Section 3.14, relating to contributions in respect of periods
of qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
               (f) Section 6.2, relating to the adjustment under section 415(d)
of the Code of the $30,000 annual addition limitation under section 415(c)(1),
effective January 1, 1995;
               (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;

S10-5



--------------------------------------------------------------------------------



 



               (h) Section 8.15, relating to exclusion of hardship distributions
from the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
               (i) Section 13.4, relating to the repeal of the family
aggregation rules, effective January 1, 1997; and
               (j) Section 14.1, relating to the definition of “leased employee”
as defined under section 414(n) of the Code, effective January 1, 1997.

S10-6



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 11
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable
to Employees of Support Net, Inc.
          Effective as of April 1, 2000, the Support Net, Inc. 401(k) Plan (the
“Support Net Plan”) merged into this Plan, and the terms of this Plan superseded
the terms of the Support Net Plan. This Supplement No. 11 provides for such
merger (“Merger”) and sets forth special provisions that apply to employees of
Support Net, Inc. on and after its adoption of this Plan effective January 1,
2000.
          S11.1 Special Definitions. For purposes of this Supplement No. 11:
               S11.1.1 “Elective Subaccount” means a subaccount within a
Member’s Elective Account to which elective deferrals made under the Support Net
Plan are transferred.
               S11.1.2 “Matching Subaccount” means a subaccount within a
Member’s Matching Account to which matching contributions made under the Support
Net Plan are transferred.
               S11.1.3 “Rollover Subaccount” means a subaccount within a
Member’s Rollover Account to which rollover contributions made under the Support
Net Plan are transferred.
               S11.1.4 “Support Net” means Support Net, Inc.
               S11.1.5 “Support Net Account” means an account maintained under
the Support Net Plan immediately prior to the Merger containing elective
deferrals, matching contributions and rollover contributions (as applicable) for
a Support Net Member.
               S11.1.6 “Support Net Member” means a participant in the Support
Net Plan who had an undistributed account thereunder immediately prior to the
Merger.
               S11.1.7 “Support Net Plan” means the Support Net, Inc. 401(k)
Plan as in effect prior to the Merger.
               S11.1.8 “Support Net Trust Fund” means the trust fund maintained
under the Support Net Plan immediately prior to the Merger.
          S11.2 Continuation of Support Net Contributions Under This Plan.
Support Net maintained a program of making elective deferral contributions and
related matching contributions through the Support Net Plan through December 31,
1999, and effective January 1, 2000, transferred such program to this Plan by
becoming an Employer under this Plan, making

S11-1



--------------------------------------------------------------------------------



 



contributions herewith in lieu of contributions under the Support Net Plan and
arranging for merger of the Support Net Plan with this Plan as soon as
practicable thereafter.
          S11.3 Membership in Plan Effective January 1, 2000. Each Support Net
Member who is employed by an Employer on January 1, 2000 shall become a Member
of the Plan on that date. Any other employee of Support Net who is employed by
an Employer on such date who then satisfies the minimum age and 90-day waiting
period requirements of Section 2.1 (after giving effect to Section S11.9) shall
become a Member on the first date that such employee receives Compensation from
such Employer, which date shall constitute the Entry Date for such employee.
Each Support Net Member who is not then employed by an Employer shall become a
Member on April 1, 2000, but solely with respect to his Support Net Account
unless he otherwise qualifies as a Member under the Plan.
          S11.4 Merger. Effective April 1, 2000, the Support Net Plan and the
Support Net Trust Fund are merged into this Plan and the trust thereunder, and
the terms of this Plan supersede the terms of the Support Net Plan. All persons
(including current and former employees and their beneficiaries) having an
interest under the Support Net Plan immediately prior to April 1, 2000 shall, on
and after April 1, 2000, be entitled to benefits solely from this Plan
(including this Supplement No. 11), in lieu of any and all interest which they
had or may have had under the Support Net Plan.
          S11.5 Transfer of Support Net Trust Fund. The assets held by the
trustees of the Support Net Trust Fund shall be transferred to the Trustee on
April 1, 2000 or as soon as practicable thereafter. If and to the extent that
such transfer is not completed on April 1, 2000, such trustees shall hold such
assets as adjusted for investment gain or loss thereon and expenses attributable
thereto, as an additional trustee under this Plan, until such transfer is
completed.
          S11.6 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s Support Net Account shall be allocated under
the Plan to such Member’s Elective, Matching, and Rollover Subaccounts, as
applicable.
          S11.7 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S11.5 shall be invested in accordance with
Section S11.8. Thereafter, a Member may change the portion of his Account that
is invested in each Investment Fund in accordance with Article V of the Plan.
          S11.8 Fund Mapping. The following fund mapping shall take place upon
the transfer pursuant to Section S11.5:

S11-2



--------------------------------------------------------------------------------



 



      From the Support Net Plan Funds   Into Investment Fund
EuroPacific Growth
  Fidelity Retirement Govt
Money Market
 
   
The Growth Fund of America
  Fidelity Retirement Growth
 
   
The Investment Co. of America
  Fidelity Magellan Fund
 
   
Capital Income Builder
  Fidelity Asset Manager Income
 
   
Cash Management Trust of America
  Fidelity Retirement Govt. Money Market
 
   
Washington Mutual Investors
  Fidelity Equity Income Fund
 
   
The Bond Fund of America
  Fidelity Intermediate Bond Fund

          S11.9 Credit Under the Plan for Service with Support Net. Eligibility
to participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with Support Net prior to
January 1, 2000 as if Support Net had been an Affiliate for the period during
which it maintained the Support Net Plan, and any additional period credited for
vesting purposes under the Support Net Plan and not disregarded under the break
in service rules under the Support Net Plan or this Plan. The Committee may use
and rely upon records maintained by Support Net to compute Hours of Service in
order to determine Years of Service to be credited to such employee and his
eligibility to participate in accordance with Section 2.1 based on his
employment with Support Net.
          S11.10 Vesting of Matching Subaccount. The Matching Subaccount of a
Member employed by Support Net shall be fully vested and nonforfeitable
effective April 1, 2000.
          S11.11 Withdrawals During Employment.
               S11.11.1 Withdrawals During Employment Irrespective of Age. A
Support Net Member who is employed by an Employer or Affiliate may elect, no
more frequently than once in any six-month period, to withdraw from the Plan all
or any portion of any of his benefit amounts attributable to his Rollover
Subaccount (including investment earnings allocable thereto).
               S11.11.2 Withdrawals During Employment After Age 59-1/2. After
attaining age 59-1/2, a Support Net Member who is employed by an Employer or
Affiliate may elect, no more frequently than once in any six-month period, to
withdraw from the Plan all or any portion of any of his benefit amounts
attributable to his Elective and Matching Subaccounts (including investment
earnings allocable thereto).

S11-3



--------------------------------------------------------------------------------



 



               S11.11.3 Support Net Plan Amended. The provisions of this
Supplement No. 11 shall be treated as an amendment to and a part of the Support
Net Plan to the extent necessary to give full effect to this Supplement. The
provisions of this Plan, in its capacity as a continuation and amendment of the
Support Net Plan, shall apply and be effective with respect to the Support Net
Plan for periods prior to April 1, 2000 to the extent necessary for the Support
Net Plan to meet applicable requirements of all provisions of law that became
effective since the last determination letter with respect to the Support Net
Plan, including, without limitation, the Uruguay Round Agreements Act (also
referred to as GATT), the Uniformed Services Employment and Reemployment Rights
Act, the Small Business Job Protection Act of 1996, the Taxpayer Relief Act of
1997, the IRS Restructuring and Reform Act of 1998 and the Community Renewal Tax
Relief Act of 2000, effective as of their respective effective dates; such Plan
provisions include, without limitation, the following:
               (a) Sections 1.13 and 1.44, relating to compensation being
determined before giving effect to any salary reductions under section 132(f)(4)
of the Code, effective January 1, 2001;
               (b) Section 6.1.2, relating to earnings being determined for
purposes of section 415 of the Code before giving effect to any salary
reductions under section 132(f)(4) of the Code, effective January 1, 2001;
               (c) Section 1.26, relating to the definition of highly
compensated employee, effective January 1, 1997;
               (d) Section 3.3.3, relating to the distributions of aggregate
excess deferrals based on the amount of contribution by or on behalf of each
highly compensated employee and attributable first to the highly compensated
employee with the greatest dollar amount of elective deferrals, effective
January 1, 1997;
               (e) Section 3.14, relating to contributions in respect of periods
of qualified military service as required under section 414(u) of the Code,
effective December 12, 1994;
               (f) Section 6.2, relating to the adjustment under section 415(d)
of the Code of the $30,000 annual addition limitation under section 415(c)(1),
effective January 1, 1995;
               (g) Section 6.3, relating to limiting the application of section
415(e) of the Code to limitation years beginning before January 1, 2000;
               (h) Section 8.15, relating to exclusion of hardship distributions
from the definition of eligible rollover distribution in accordance with section
402(c)(4) of the Code, effective January 1, 1999;
               (i) Section 13.4, relating to the repeal of the family
aggregation rules, effective January 1, 1997; and

S11-4



--------------------------------------------------------------------------------



 



               (j) Section 14.1, relating to the definition of “leased employee”
as defined under section 414(n) of the Code, effective January 1, 1997;
provided, however, in determining the permitted actual deferral percentages and
contribution percentages for highly compensated employees for plan years
beginning on or after January 1, 1997 for periods prior to April 1, 2000, the
applicable plan year for non-highly compensated employees shall be the
immediately preceding plan year.

S11-5



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 12
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable
to Former Participants in the VEBA Electronics Inc. 401(k) Plan
     Effective as of April 2, 2001, the VEBA Electronics Inc. 401(k) Plan (the
“VEBA Plan”) merged into this Plan, and the terms of this Plan superseded the
terms of the VEBA Plan. This Supplement No. 12 provides for such merger
(“Merger”) and sets forth special provisions that apply to former participants
in the VEBA Plan.
          S12.1 Special Definitions. For purposes of this Supplement No. 12:
               S12.1.1 “Elective Subaccount” means a subaccount within a
Member’s Elective Account to which elective deferrals made under the VEBA Plan
are transferred.
               S12.1.2 “Matching Subaccount” means a subaccount within a
Member’s Matching Account to which matching contributions made under the VEBA
Plan are transferred.
               S12.1.3 “Rollover Subaccount” means a subaccount with a Member’s
Rollover Account to which rollover contributions and after-tax contributions
made under the VEBA Plan are transferred.
               S12.1.4 “VEBA” means Atlas Business Services, VEBA Electronics,
Inc., Atlas Systems, Wyle Electronics and Wyle Systems.
               S12.1.5 “VEBA Account” means an account maintained under the VEBA
Plan immediately prior to the Merger containing elective deferrals, matching
contributions, rollover contributions and after-tax contributions (as
applicable) for a VEBA Member.
               S12.1.6 “VEBA Member” means a participant in the VEBA Plan who
had an undistributed account thereunder immediately prior to the Merger.
               S12.1.7 “VEBA Plan” means the VEBA Electronics Inc. 401(k) Plan
as in effect prior to the Merger.
               S12.1.8 “VEBA Trust Fund” means the trust fund maintained under
the VEBA Plan immediately prior to the Merger.
     S12.2 VEBA Plan Superseded By This Plan. VEBA maintained a program of
making elective deferral contributions and related matching contributions
through the VEBA Plan. The Company acquired VEBA effective January 16, 2000.
During the period

S12-1



--------------------------------------------------------------------------------



 



commencing on that date and through December 31, 2000, a number of VEBA
employees transferred to the employ of the Company. The remainder of VEBA
employees transferred to the employ of the Company effective January 1, 2001. As
of January 16, 2000 and through December 31, 2000, the Company adopted the VEBA
Plan with respect to those VEBA Members who transferred to its employ and
continued the VEBA program of making elective deferral contributions and related
matching contributions for them through the VEBA Plan. Effective January 1,
2001, the Company adopted the VEBA Plan with respect to all VEBA Members and
effective the same date transferred the above-described program of contributions
to this Plan, by making such contributions hereunder in lieu of contributions
under the VEBA Plan and by arranging for the merger of the VEBA Plan with this
Plan as soon as practicable thereafter.
          S12.3 Membership in Plan Effective January 1, 2001. Each VEBA Member
who is employed by an Employer on January 1, 2001 shall become a Member of the
Plan on that date. Any other employee of VEBA who is employed by an Employer on
such date who then satisfies the minimum age and 90-day waiting period
requirements of Section 2.1 (after giving effect to Section S12.9) shall become
a Member on the first date that such employee receives Compensation from such
Employer, which date shall constitute the Entry Date for such employee. Each
VEBA Member who is not then employed by an Employer shall become a member on
April 2, 2001, but solely with respect to his VEBA Account unless he otherwise
qualifies as a Member under the Plan.
          S12.4 Merger. Effective April 2, 2001, the VEBA Plan and the VEBA
Trust Fund are merged into this Plan, and the terms of this Plan supersede the
terms of the VEBA Plan. All persons (including current and former employees and
their beneficiaries) having an interest under the VEBA Plan prior to April 2,
2001 shall, on and after April 2, 2001, be entitled to benefits solely from the
Plan (including this Supplement No. 12), in lieu of any and all interest which
they had or may have had under the VEBA Plan.
          S12.5 Transfer of VEBA Trust Fund. The assets held by the trustees of
the VEBA Trust Fund shall be transferred to the Trustee on April 2, 2001 or as
soon as practicable thereafter. If and to the extent that such transfer is not
completed on April 2, 2001 such trustees shall hold such assets as adjusted for
investment gain or loss thereon and expenses attributable thereto, as an
additional trustee under this Plan, until such transfer is completed.
          S12.6 Allocation of Transferred Accounts. Funds transferred to the
Trustee in respect of a Member’s VEBA Account shall be allocated under the Plan
to such Member’s Elective, Matching, and Rollover Subaccounts, as applicable.
          S12.7 Investment of Transferred Assets. Funds transferred to the
Trustee pursuant to Section S12.5 shall be invested in accordance with
Section S12.8. Thereafter, the Member may change the portion of his Account that
is invested in each Investment Fund in accordance with Article V of the Plan.
          S12.8 Fund Mapping. The following fund mapping shall become effective
upon the transfer pursuant to Section S12.5:

S12-2



--------------------------------------------------------------------------------



 



      From the Following VEBA Plan Funds   Into Plan Investment Funds
BT Investment Equity 500 Index
  Spartan U.S. Equity Index
 
   
Dreyfus Premier Tech. Growth Fund
  OTC Portfolio
 
   
GIC Account 1 — VEBA
  Retirement Gov’t M.M.
 
   
Mass Investors Growth Stock Fund
  Magellan
 
   
Massachusetts Investors Trust
  Magellan
 
   
MFS Bond Fund
  Inter. Bond
 
   
MFS Capital Opportunities Fund
  Magellan
 
   
MFS Emerging Growth Fund
  OTC Portfolio
 
   
MFS Equity Income Fund
  Equity Income
 
   
MFS Global Governments Fund
  Retirement Gov’t M.M.
 
   
MFS Global Growth Fund
  Retirement Gov’t M.M.
 
   
MFS Government Securities Fund
  Inter. Bond
 
   
MFS High Income Fund
  Retirement Gov’t M.M.
 
   
MFS Institutional Fixed Fund
  Retirement Gov’t M.M.
 
   
MFS Midcap Growth Fund
  OTC Portfolio
 
   
MFS Money Market Fund
  Retirement Gov’t M.M.
 
   
MFS New Discovery Fund
  OTC Portfolio
 
   
MFS Research Fund
  Magellan
 
   
MFS Total Return Fund
  Asset Manager

          S12.9 Credit Under the Plan for Service with VEBA. Eligibility to
participate, Hours of Service and Years of Service under the Plan shall be
determined by taking into account employment with VEBA prior to January 1, 2001
as if VEBA had been an Affiliate for the period during which it maintained the
VEBA Plan, and any additional period credited for vesting purposes under the
VEBA Plan and not disregarded under the break in service rules under the VEBA
Plan or this Plan. The Committee may use and rely upon records maintained by
VEBA to compute Hours of Service in order to determine Years of Service to be
credited to such employee

S12-3



--------------------------------------------------------------------------------



 




and his eligibility to participate in accordance with Section 2.1 based on his
employment with VEBA.
          S12.10 Vesting of Matching Subaccount. The Matching Subaccount of a
Member employed by VEBA shall be fully vested and nonforfeitable effective
April 2, 2001.
          S12.11 Alternative Forms of Payment Preserved to February 1, 2002. Any
individual who is a VEBA Member at the time of his termination of employment
with an Employer or Affiliate, and any other VEBA Member who is not employed by
an Employer or Affiliate, who was a participant in the Wyle Electronics Capital
Accumulation Plan on or before June 30, 1996, who has vested Accounts exceeding
$5,000 and who elects on the Appropriate Form to receive a distribution
commencing as of a date on or before February 1, 2002 may on such form elect one
of the following with respect to the vested amounts held in his Elective,
Matching, and Rollover Subaccounts:
               (a) an annuity, which in the case of a married Member shall,
except as provided below, be in the form of a “Joint and Fifty-Percent Survivor
Annuity” (i.e., an annuity for the life of the Member with a survivor annuity
for the life of his spouse which is fifty percent of the amount of the annuity
payable during the joint lives of the Member and his spouse), and which in the
case of an unmarried Member, or of a married Member who has waived the Joint and
Fifty-Percent Survivor Annuity option with spousal consent in accordance with
applicable regulations, shall be in the form of a straight-life annuity, in each
case to be provided by the purchase of an annuity contract on a unisex basis;
               (b) a series of installment payments over a reasonable fixed
period of time not exceeding the life expectancy of the Member; or
               (c) a single sum payment.
          S12.12 Withdrawals During Employment.
               S12.12.1 Withdrawals During Employment Irrespective of Age. A
VEBA Member who is employed by an Employer or Affiliate may elect, no more
frequently than once in any one-year period, to withdraw from the Plan all or
any portion of any of his benefit amounts attributable to his Rollover
Subaccount (including investment earnings allocable thereto).
               S12.12.2 Withdrawals During Employment After Age 59-1/2. After
attaining age 59-1/2, an VEBA Member who is employed by an Employer or Affiliate
may elect, no more frequently than once in any one-year period, to withdraw from
the Plan all or any portion of any of his benefit amounts attributable to his
Elective and Matching Subaccounts (including investment earnings allocable
thereto).
               S12.12.3 VEBA Plan Amended. The provisions of this Supplement
No. 12 shall be treated as an amendment to and a part of the VEBA Plan to the
extent necessary to give full effect to this Supplement.

S12-4



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 13
TO
ARROW ELECTRONICS SAVINGS PLAN
Special provisions applicable to
Residents of the Commonwealth of Puerto Rico
          S13.1 Purpose and Effect. This Supplement 13, effective as of May 13,
1991, is intended to comply with the requirements of the applicable provisions
of the tax code of Puerto Rico, currently Section 1165(a) and (e) of the Puerto
Rico Internal Revenue Code of 1994 (the “PRIRC”). The provisions of this
Supplement 13 shall only apply to any resident of the Commonwealth of Puerto
Rico (“Supplement 13 Participant”) who is employed by an Employer.
          S13.2 Type of Plan. It is the intent of the Company that the Plan be a
profit sharing plan as defined in Article 1165-1 of the Puerto Rico Income Tax
Regulations and that it include a qualified cash or deferred arrangement
pursuant to Section 1165(e) of PRIRC.
          S13.3 Compensation. Compensation received from sources in Puerto Rico
and which is excludable from the gross income of a Supplement 13 Member under
Section 933 of the Code shall be considered Compensation under Section 1.13 of
the Plan.
          S13.4 Elective Contributions. A Supplement 13 Participant’s Elective
Contributions under the Plan may not in any event exceed the lesser of ten
percent (10%) of the Supplement 13 Participant’s Compensation or $7,500, as
adjusted under PRIRC ($8,000 as of January 1, 1998).
          S13.5 Average Deferral Percentage Limits. In addition to the
limitations described in Section 3.3 of the Plan, the “average deferral
percentage” (as defined in Section 3.3.2 of the Plan) for Highly Compensated
Supplement 13 Participants (as defined below) for each Plan Year shall not
exceed the limitations of Section 3.3 of the Plan applied by substituting the
terms “Highly Compensated Supplement 13 Participants” and “Not Highly
Compensated Supplement 13 Participants” for the terms “Highly Compensated
Employees” and “not Highly Compensated Employees,” respectively.
               S13.5.1 The average deferral percentage under this Section S13.5
shall be calculated without regard to the limitations of Section 401(a)(17) of
the Code.
               S13.5.2 For purposes of this Section S13.5, the term “Highly
Compensated Supplement 13 Participant” means any Supplement 13 Member who is
eligible to participate in the Plan and is more highly compensated than
two-thirds of all other Supplement 13 Participants eligible to participate in
the Plan and employed by the same Employer. Any other Supplement 13 Member is a
“Not Highly Compensated Supplement 13 Participant.

S13-1



--------------------------------------------------------------------------------



 



               S13.5.3 For purposes of this Section S13.5, if more than one plan
providing a cash or deferred arrangement (within the meaning of Section 1165(e)
of PRIRC) is maintained by the Employer or an Affiliate, the “average deferral
percentage” (as defined in Section 3.3.2 of the Plan) of any Highly Compensated
Supplement 13 Member who participates in more than one such plan or arrangement
shall be determined as if all such arrangements were a single plan or
arrangement.
               S13.5.4 If two or more plans are aggregated for purposes of
Sections 1165(a)(3) or 1165(a)(4) of PRIRC, such plans shall be aggregated for
purposes of determining the “average deferral percentage” of Supplement 13
Participants as if all such plans were a single plan.
          S13.6 Distribution of Puerto Rico Excess Contributions. Puerto Rico
Excess Contributions shall be determined by reducing the amount of Elective
Contributions (and the amounts taken into account as Elective Contributions) to
be permitted on behalf of Highly Compensated Supplement 13 Participants in the
order of the average deferral percentages, beginning with the highest of such
percentages. To the extent permitted under applicable laws and regulations,
Puerto Rico Excess Contributions for a Plan Year, plus any income or minus any
loss allocable thereto, shall be distributed no later than the close of the
following Plan Year. For purposes of this Section S13.6, the term “Puerto Rico
Excess Contributions” means the Elective Contributions by Highly Compensated
Supplement 13 Participants in excess of the limitations of Section 3.3 of the
Plan, as modified by Section S13.5.
          S13.7 Matching Contributions Only for Permissible Elective
Contributions. To the extent permitted by applicable laws and regulations, no
Matching Contributions shall be made with respect to Puerto Rico Excess
Contributions distributable pursuant to Section S13.6 or Elective Contributions
in excess of the limitations of Section S13.4.
          S13.8 Contributions May Not Exceed Amount Deductible. In no event
shall Employer contributions under Article III of the Plan for any taxable year
exceed the maximum amount (including amounts carried forward) deductible for
that taxable year under Section 1023(n) of PRIRC.
          S13.9 Contributions Conditioned on Deductibility and Savings Plan
Qualification. Each contribution by an Employer under Article III of the Plan is
conditioned on the deductibility of such contribution under Section 1023(n) of
PRIRC for the taxable year for which contributed, and on the initial
qualification of the Plan under Section 1165(a) of PRIRC.
          S13.10 Rollover Contributions. Contributions by a Supplement 13 Member
under Section 3.6 of the Plan are limited to amounts distributed from an
employee retirement plan that also qualifies under Section 1165(a) of PRIRC.
          S13.11 Payment of Contributions. Contributions to the Plan by an
Employer engaged in business in Puerto Rico shall be paid to the Trustee not
later than the due date for filing its Puerto Rico Income Tax Return for the
taxable year in which such payroll period falls, including any extension
thereof.

S13-2



--------------------------------------------------------------------------------



 



          S13.12 Use of Terms. All terms and provisions of the Plan shall apply
to this Supplement 13, except that where the terms and provisions of the Plan
and this Supplement 13 conflict, the terms and provisions of this Supplement 13
shall govern.

S13-3



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 14
TO
ARROW ELECTRONICS SAVINGS PLAN
Special Provisions Applicable to
Former Employees of Pioneer-Standard Electronics, Inc.
          The following special provisions have been adopted in connection with
the acquisition by the Company of substantially all of the assets of
Pioneer-Standard’s Industrial Electronics Division of Pioneer-Standard
Electronics, Inc. (“Pioneer”) and the resulting transfer of certain employees of
Pioneer to the employ of the Company effective March 1, 2003.
          S14.1 Date of Membership. In the case of a Pioneer employee who became
an Eligible Employee as of March 1, 2003, in connection with the above-described
acquisition (a “Pioneer Employee”):
               (a) A Pioneer Employee who had been continuously employed at
Pioneer for at least three months immediately prior to his transfer to the
Company will become a Member effective March 1, 2003 if he is then age 21 or
older, and otherwise on the first Entry Date on which he is at least age 21 (and
remains an Eligible Employee).
               (b) Any other Pioneer Employee who qualifies as a “Regular
Employee” as defined in Section 2.1 will become a Member effective July 1, 2003
if he is then an Eligible Employee who is age 21 or older, and otherwise on the
first Entry Date on which he is at least age 21 (and remains an Eligible
Employee).
               (c) A Pioneer Employee who is not described in paragraph
(a) above and is not a Regular Employee shall be entitled to become a Member
only upon satisfying the requirements of the second sentence of Section 2.1,
applied without regard to his prior employment with Pioneer.
          S14.2 Vesting. Years of Service for a Pioneer Employee described in
paragraph (a) or (b) of Section S14.1 shall take into account his employment
with Pioneer prior to March 1, 2003, as follows:
               (a) The Pioneer Employee shall be credited with 190 Hours of
Service for each of January and February of 2003 if he had any paid working hour
with Pioneer in such month.
               (b) A Pioneer Employee shall be credited with Years of Service
for periods prior to January 1, 2003 equal to the number of full years of his
most recent continuous period of employment with Pioneer prior to January 1,
2003 plus any fraction of such a year in excess of 6 months.

S14-1



--------------------------------------------------------------------------------



 



               (c) A Pioneer Employee who was employed by the Company within
90 days prior to the commencement of employment with Pioneer shall be entitled
to reinstatement of his Years of Service prior to such employment with Pioneer,
whether or not such Years of Service would otherwise be disregarded under any
break rule of the Plan.
          S14.3 Pioneer Records. The Committee may use and rely upon records
maintained by Pioneer and apply such conventions it deems necessary or desirable
to determine Years of Service to be credited to such Pioneer Employee and his
eligibility to participate in accordance with Section 2.1 and this Supplement 14
based on his employment with Pioneer.
          S14.4 Rollover to Plan of After-Tax Contributions. Notwithstanding
Section 3.6 of the Plan, in connection with the above acquisition, Pioneer
Employees may make Rollover Contributions to the Plan from the Retirement Plan
of Pioneer-Standard Electronics Inc. that include after-tax employee
contributions.
          S14.5 Rollovers of Loans. A Pioneer Employee’s Rollover Contribution
may include a loan note if such note is transferred in a direct rollover to the
Plan from the Retirement Plan of Pioneer-Standard Electronics Inc., subject to
any rules adopted by the Committee to ensure that any such loan note has
complied with the rules and regulations governing participant loans under Code
section 4975 and ERISA section 408(b)(1). Any loan note rolled over to the Plan
pursuant to this Section S14.5 shall be regarded as an outstanding loan for
purposes of Section 7.3. For purposes of this section, the term “loan note”
includes any legally enforceable obligation to repay a participant loan from
another qualified plan.

S14-2



--------------------------------------------------------------------------------



 



SUPPLEMENT NO. 15
TO
ARROW ELECTRONICS
SAVINGS PLAN
Special Provisions Applicable to Eligible Employees of RAD Technologies
          Effective October 19, 2005, and without limiting the generality of
Members’ rights otherwise to make rollovers of eligible rollover distributions
in accordance with Section 8.15, Members who are Eligible RAD Employees shall
have the opportunity to transfer the assets in their respective Accounts,
including any loan note therein, in a direct rollover to the RAD Technologies
401(k) Plan and Trust.
          S15.1 Special Definitions. For purposes of this Supplement No. 15
               S15.1.1 “Eligible RAD Employee” means a former employee of the
Company who became an employee of RAD Technologies in connection with the sale
of certain Company assets to RAD Technologies effective [Lea, insert effective
date of asset sale].
               S15.1.2 “RAD Plan” shall mean the RAD Technologies 401(k) Plan
and Trust, as amended from time to time.
               S15.1.3 “RAD Technologies” means RAD Technologies [LLC] [Lea,
please confirm].
          S15.2 A transfer of assets in connection with this Supplement 15 to
the RAD Plan shall be made in accordance with such procedures as the Committee
shall establish for the purpose in accordance with Sections 8.15 and 12.2.

S16-1